 







Exhibit 10.1

 

EXECUTION VERSION

 





 

 

 

CREDIT AGREEMENT

 

among

 

ULTRA CLEAN HOLDINGS, INC.

 

as Parent Borrower,

 

The Subsidiary Borrowers from Time to Time Parties Hereto,

 

The Several Lenders from Time to Time Parties Hereto,

 

BARCLAYS BANK PLC,

 

as Administrative Agent

 

BARCLAYS BANK PLC,

 

as Syndication Agent,

 

 

 

Dated as of August 27, 2018

 

 

 

BARCLAYS BANK PLC,

 

as Sole Lead Arranger and Sole Bookrunner for the Term B Facility

 

HSBC BANK USA and BARCLAYS BANK PLC,

 

as Joint Lead Arrangers and Joint Bookrunners for the Revolving Facility

 

 

TABLE OF CONTENTS


 

Page

 



SECTION 1. DEFINITIONS 1

 

1.1 Defined Terms 1 1.2 Other Interpretive Provisions 43 1.3 Limited Condition
Transactions 45 1.4 Pro Forma Calculations 46 1.5 Timing of Payment or
Performance 46 1.6 Rounding 46 1.7 Cashless Rollovers 47 1.8 Appointment of
Borrower Representative 47

 

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS 47

 

2.1 Term Commitments 47 2.2 Procedure for Term Loan Borrowing 47 2.3 Repayment
of Term Loans 47 2.4 Revolving Commitments 48 2.5 Procedure for Revolving Loan
Borrowing 48 2.6 Swingline Commitment 49 2.7 Procedure for Swingline Borrowing;
Refunding of Swingline Loans 49 2.8 Commitment Fees, etc 51 2.9 Termination or
Reduction of Revolving Commitments 51 2.10 Optional Prepayments 51 2.11
Mandatory Prepayments and Commitment Reductions 52 2.12 Conversion and
Continuation Options 54 2.13 Limitations on Eurodollar Tranches 55 2.14 Interest
Rates and Payment Dates 55 2.15 Computation of Interest and Fees 55 2.16
Inability to Determine Interest Rate 56 2.17 Pro Rata Treatment and Payments 57
2.18 Requirements of Law 58 2.19 Taxes 60 2.20 Indemnity 63 2.21 Change of
Lending Office 63 2.22 Replacement of Lenders 64 2.23 Defaulting Lenders 64 2.24
Incremental Facilities 66 2.25 Loan Purchases 68 2.26 Loan Modification Offers
69 2.27 Designation of Subsidiary Borrowers 70

 

SECTION 3. LETTERS OF CREDIT 71

 

3.1 L/C Commitment 71 3.2 Procedure for Issuance of Letter of Credit 72 3.3 Fees
and Other Charges 72 3.4 L/C Participations 72 3.5 Reimbursement Obligation of
the Borrowers 73

 

i

 



3.6 Obligations Absolute 73 3.7 Letter of Credit Payments 74 3.8 Applications 74

 

SECTION 4. REPRESENTATIONS AND WARRANTIES 74

 

4.1 Financial Condition 74 4.2 No Change 75 4.3 Existence; Compliance with Law
75 4.4 Power; Authorization; Enforceable Obligations 76 4.5 No Legal Bar 76 4.6
Litigation 76 4.7 No Default 76 4.8 Ownership of Property; Liens 76 4.9
Intellectual Property 76 4.10 Taxes 77 4.11 Federal Regulations 77 4.12 Labor
Matters 77 4.13 ERISA 77 4.14 Investment Company Act; Other Regulations 78 4.15
Subsidiaries; Capital Stock 78 4.16 Use of Proceeds 78 4.17 Environmental
Matters 78 4.18 Accuracy of Information, etc 79 4.19 Security Documents 80 4.20
Solvency 80 4.21 Senior Indebtedness 80 4.22 [Reserved]. 80 4.23 [Reserved] 80
4.24 Anti-Corruption Laws and Sanctions 80 4.25 EEA Financial Institutions 81

 

SECTION 5. CONDITIONS PRECEDENT 81

 

5.1 Conditions to Initial Extension of Credit 81 5.2 Conditions to Each
Extension of Credit 84

 

SECTION 6. AFFIRMATIVE COVENANTS 84

 

6.1 Financial Statements 85 6.2 Certificates; Other Information 86 6.3 Payment
of Obligations 87 6.4 Maintenance of Existence; Compliance 87 6.5 Maintenance of
Property; Insurance 87 6.6 Inspection of Property; Books and Records;
Discussions 87 6.7 Notices 88 6.8 Environmental Laws 88 6.9 Fiscal Year 89 6.10
Additional Collateral, etc 89 6.11 Designation of Subsidiaries 91 6.12
Maintenance of Ratings 91 6.13 Quarterly Lender Calls 91 6.14 Post-Closing
Covenants 92

 

ii

 



SECTION 7. NEGATIVE COVENANTS 92

 

7.1 Financial Covenants 92 7.2 Indebtedness 92 7.3 Liens 95 7.4 Fundamental
Changes 98 7.5 Disposition of Property 99 7.6 Restricted Payments 101 7.7
Investments 102 7.8 Optional Payments and Modifications of Certain Debt
Instruments 105 7.9 Transactions with Affiliates 106 7.10 [Reserved] 106 7.11
Swap Agreements 106 7.12 [Reserved] 107 7.13 Negative Pledge Clauses 107 7.14
Clauses Restricting Subsidiary Distributions 107 7.15 Lines of Business 108 7.16
[Reserved] 108 7.17 Use of Proceeds 108

 

SECTION 8. EVENTS OF DEFAULT 108

 

8.1 Events of Default 108 8.2 Application of Payments 111

 

SECTION 9. THE AGENTS 112

 

9.1 Appointment 112 9.2 Delegation of Duties 113 9.3 Exculpatory Provisions 113
9.4 Reliance by Administrative Agent 113 9.5 Notice of Default 113 9.6
Non-Reliance on Agents and Other Lenders 114 9.7 Indemnification 114 9.8 Agent
in Its Individual Capacity 115 9.9 Successor Administrative Agent 115 9.10
Arrangers and Syndication Agent 115 9.11 Credit Bidding 115 9.12 Certain ERISA
Matters. 116

 

SECTION 10. MISCELLANEOUS 117

 

10.1 Amendments and Waivers 117 10.2 Notices 120 10.3 No Waiver; Cumulative
Remedies 121 10.4 Survival of Representations and Warranties 121 10.5 Payment of
Expenses 121 10.6 Successors and Assigns; Participations and Assignments 123
10.7 Adjustments; Set-off 127 10.8 Counterparts 128 10.9 Severability 128 10.10
Integration 128 10.11 GOVERNING LAW 128 10.12 Submission To Jurisdiction;
Waivers 128

 

iii

 



10.13 Acknowledgements 129 10.14 Releases of Guarantees and Liens 129 10.15
Confidentiality 130 10.16 WAIVERS OF JURY TRIAL 131 10.17 USA PATRIOT Act 132
10.18 Intercreditor Agreements 132 10.19 Acknowledgement and Consent to Bail-In
of EEA Financial Institutions 132 10.20 Conversion of Currencies 132









iv

 

SCHEDULES: 1.1A Revolving Commitments 1.1B Term B Commitments 1.1C L/C
Commitments 1.1D Swingline Commitments 1.1E Mortgaged Property 4.13 Pension
Plans 4.15 Subsidiaries 4.19(a) UCC Filing Jurisdictions 6.14 Post-Closing
Matters 7.2(e) Existing Indebtedness 7.3(f) Existing Liens 7.5(l) Scheduled
Dispositions 7.7(k) Existing Investments     EXHIBITS: A Form of Guarantee and
Collateral Agreement B Form of Compliance Certificate C Form of Closing
Certificate D Form of Joinder Agreement E Form of Assignment and Assumption F
[Reserved] G [Reserved] H Form of U.S. Tax Compliance Certificate I-1 Form of
Incremental Facility Activation Notice I-2 Form of New Lender Supplement J
Auction Procedures K Form of Solvency Certificate

v

 

CREDIT AGREEMENT (as amended, amended and restated, supplemented or otherwise
modified from time to time, this “Agreement”), dated as of August 27, 2018,
among Ultra Clean Holdings, Inc., a Delaware corporation (the “Parent
Borrower”), any Subsidiary Borrowers (as defined herein) from time to time
parties hereto, the several banks and other financial institutions or entities
from time to time parties to this Agreement (the “Lenders”) and Barclays Bank
PLC, as administrative agent.

 

RECITALS

 

A.  Pursuant to the terms of the Closing Date Acquisition Agreement (such term
and any other capitalized terms used but not defined in these recitals being
defined as set forth in Section 1.1), on the Closing Date, Falcon Merger
Subsidiary, LLC, a Delaware limited liability company (“Merger Sub”), a Wholly
Owned Subsidiary of the Parent Borrower, will merge with and into Quantum Global
Technologies, LLC, a Delaware limited liability company (the “Target”), with the
Target surviving such merger as a Wholly Owned Subsidiary of the Parent Borrower
(the “Closing Date Acquisition”).

 

B.  To consummate the Transactions, the Parent Borrower has requested that (a)
the Term B Lenders extend credit in the form of Term B Loans in an original
aggregate principal amount of $350,000,000 and (b) the Revolving Lenders
establish Revolving Commitments to extend credit in an aggregate principal
amount of up to $65,000,000.

 

C.  The Lenders are willing to extend Term Loans and Revolving Extensions of
Credit on the terms and subject to the conditions set forth herein.

 

The parties hereto hereby agree as follows:

 

SECTION 1. DEFINITIONS

 

1.1  Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

 

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect on such day plus ½ of 1% and (c)
the Eurodollar Rate on such day (or, if such day is not a Business Day, the next
preceding Business Day) for a deposit in Dollars with a maturity of one month
plus 1.0%; provided that for the purpose of this definition, the Eurodollar Rate
for any day shall be based on the Screen Rate (or if the Screen Rate is not
available for such one month period, the Interpolated Rate for a one-month
Interest Period) at approximately 11:00 a.m. London time on such day; provided
further that in no event shall ABR be less than 1%. Any change in the ABR due to
a change in the Prime Rate, the Federal Funds Effective Rate or such Eurodollar
Rate shall be effective as of the opening of business on the day of such change
in the Prime Rate, the Federal Funds Effective Rate or such Eurodollar Rate,
respectively. If ABR is being used as an alternate rate of interest pursuant to
Section 2.16 hereof, then ABR shall be the greater of clause (a) and (b) above
and shall be determined without reference to clause (c) above.

 

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

 

“Accepting Lenders”: as defined in Section 2.26(a).

 

“Acquisition”: any transaction, or any series of related transactions by which
the Parent Borrower or any of its Restricted Subsidiaries (a) acquires any going
business or all or substantially all of the assets of any Person, or division
thereof, whether through purchase of assets, merger, amalgamation

 

1 

 

or otherwise or (b) directly or indirectly acquires (in one transaction or a
series of transactions) all or substantially all of the Capital Stock of a
Person.

 

“Additional Pari Passu Indebtedness”: any Indebtedness permitted under Section
7.2 (including any Permitted Refinancing Indebtedness, Incremental Facilities or
any Incremental Equivalent Debt) that is secured by the Collateral on a pari
passu basis (but without regard to the control of remedies) with the
Obligations.

 

“Additional Permitted Amount”: as defined in the definition of Permitted
Refinancing Indebtedness.

 

“Adjustment Date”: as defined in the definition of “Applicable Pricing Grid”.

 

“Administrative Agent”: Barclays Bank PLC, together with its affiliates, as the
administrative agent for the Lenders under this Agreement and the other Loan
Documents, together with any of its successors.

 

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.

 

“Agents”: the collective reference to the Administrative Agent and any other
agent identified on the cover page of this Agreement.

 

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Commitments at
such time and (b) thereafter, the sum of (i) the aggregate then unpaid principal
amount of such Lender’s Term Loans and (ii) the amount of such Lender’s
Revolving Commitment then in effect or, if the Revolving Commitments have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.

 

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

“Agreed Currencies”: Dollars and any other lawful currency as agreed to by the
Parent Borrower, the Administrative Agent and each Revolving Lender from time to
time.

 

“Agreement”: as defined in the preamble hereto.

 

“Agreement Currency”: as defined in Section 10.20(b).

 

“Anti-Corruption Laws”: all laws, rules and regulations of any jurisdiction
applicable to the Parent Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Creditor”: as defined in Section 10.20(b).

 

2 

 

“Applicable Margin”: (a) for each Type of Loan other than Incremental Term
Loans, the rate per annum set forth under the relevant column heading below:

 

 

ABR Loans

Eurodollar Loans

Revolving Loans and Swingline Loans 1.50% 2.50% Term B Loans 2.00% 3.00%

 

; provided, that, in each case with respect to the Term B Loans, the Applicable
Margin shall be increased by 25 basis points if the Ratings Condition is not
satisfied; provided, further, that on and after the first Adjustment Date
occurring after the completion of the first full fiscal quarter of the Parent
Borrower after the Closing Date, the Applicable Margin with respect to each Type
of Loan other than Incremental Term Loans will be determined pursuant to the
Applicable Pricing Grid; and

 

(b)  for Incremental Term Loans, such per annum rates as shall be agreed to by
the applicable Borrower and the applicable Incremental Term Lenders as shown in
the applicable Incremental Facility Activation Notice.

 

“Applicable Prepayment Percentage”: with respect to any prepayment of the Term B
Loans required pursuant to Section 2.11(b) in connection with any Asset Sale or
Recovery Event, 100%; provided that (a) the Applicable Prepayment Percentage
shall be reduced to 50% if the Consolidated First Lien Net Leverage Ratio is
greater than 0.50 to 1.00 and less than or equal to 1.00 to 1.00 as of the last
day of the most recently ended fiscal quarter for which financial statements are
available and (b) the Applicable Prepayment Percentage shall be reduced to 25%
if the Consolidated First Lien Net Leverage Ratio is less than or equal to 0.50
to 1.00 as of the last day of the most recently ended fiscal quarter for which
financial statements are available, determined on a Pro Forma Basis in
accordance with Section 1.4 (but without giving pro forma effect to the
prepayment in connection with the subject Asset Sale or Recovery Event).

 

“Applicable Pricing Grid”:

 

(a) with respect to Revolving Loans and Swingline Loans, the table set forth
below:

 

Consolidated First Lien Net Leverage Ratio Applicable Margin for Eurodollar
Loans Applicable Margin for ABR Loans > 1.25:1.00 2.50% 1.50%

≤ 1.25:1.00 and



> 1.00:1.00 

2.25% 1.25% ≤ 1.00:1.00 2.00% 1.00%

 

(b) with respect to Term B Loans, the table set forth below:

 

Consolidated First Lien Net Leverage Ratio Applicable Margin for Eurodollar
Loans Applicable Margin for ABR Loans > 1.00:1.00 3.00% 2.00%

≤ 1.00:1.00 and



> 0.50:1.00 

2.75% 1.75% ≤ 0.50:1.00 2.50% 1.50%

3 

 

For the purposes of the Applicable Pricing Grid, changes in the Applicable
Margin resulting from changes in the Consolidated First Lien Net Leverage Ratio
shall become effective on the date (the “Adjustment Date”) that is three
Business Days after the date on which financial statements are delivered to the
Administrative Agent pursuant to Section 6.1 and shall remain in effect until
the next change to be effected pursuant to this paragraph. If any financial
statements referred to above are not delivered within the time periods specified
in Section 6.1, then, until the date that is three Business Days after the date
on which such financial statements are delivered, the highest rate set forth in
each column of the Applicable Pricing Grid shall apply. In addition, at all
times while an Event of Default shall have occurred and be continuing then, at
the option of the Required Lenders, the highest rate set forth in each column of
the Applicable Pricing Grid shall apply.

 

“Applicable Reference Period”: as at any date of determination, the most
recently ended Reference Period for which financial statements with respect to
each fiscal quarter included in such Reference Period have been delivered
pursuant to Section 6.1(a) or 6.1(b) (or, prior to the delivery of any such
financial statements, the Reference Period ended June 30, 2018).

 

“Applicable Transactions”: as defined in the definition of “Pro Forma Basis”.

 

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to open a Letter of Credit.

 

“Approved Fund”: as defined in Section 10.6(b).

 

“Arrangers”: the Sole Lead Arranger and Sole Bookrunner in respect of the Term B
Facility and the Joint Lead Arrangers and Joint Bookrunners in respect of the
Revolving Facility, in each case identified on the cover page of this Agreement.

 

“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding any such Disposition permitted by clause (a), (b), (c), (d),
(e), (f), (g), (h), (i), (j), (k), (l), (m), (o) or (q) of Section 7.5) that
yields Net Cash Proceeds to any Group Member (valued at the initial principal
amount thereof in the case of non-cash proceeds consisting of notes or other
debt securities and valued at fair market value in the case of other non-cash
proceeds) in excess of $7,500,000.

 

“Assignee”: as defined in Section 10.6(b).

 

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E.

 

“Attributable Indebtedness”: in respect of any sale and leaseback transaction,
as at the time of determination, the present value (discounted at the implied
interest rate in such transaction compounded annually) of the total obligations
of the lessee for rental payments during the remaining term of the lease
included in such sale and leaseback transaction (including any period for which
such lease has been extended or may, at the option of the lessor, be extended).

 

“Auction Manager”: as defined in Section 2.25.

 

“Auction Notice”: an auction notice given by the Parent Borrower in accordance
with the Auction Procedures with respect to an Auction Purchase Offer.

 

“Auction Procedures”: the auction procedures with respect to Auction Purchase
Offers set forth in Exhibit J hereto.

 

4 

 

“Auction Purchase Offer”: an offer by the Parent Borrower to purchase Term Loans
of one or more Facilities pursuant to modified Dutch auctions conducted in
accordance with the Auction Procedures and otherwise in accordance with Section
2.25.

 

“Available Amount”: at any time, the excess if any, of:

 

(a)  the sum (without duplication) of:

 

(i)  $50,000,000;

 

(ii)  an amount equal to 50% of Cumulative Consolidated Net Income (this clause
(ii), the “Available Amount Grower Prong”);

 

(iii)   the Net Cash Proceeds (Not Otherwise Applied) received after the Closing
Date and on or prior to such date from any issuance of Qualified Capital Stock
by the Parent Borrower (other than any such issuance to a Group Member);

 

(iv)  the Net Cash Proceeds of Indebtedness and Disqualified Capital Stock of
the Parent Borrower, in each case incurred or issued after the Closing Date,
which have been exchanged or converted into Qualified Capital Stock, together
with the fair market value (as determined in good faith by the Parent Borrower)
of any property received upon such exchange or conversion;

 

(v)  the Net Cash Proceeds of Dispositions of Investments made using the
Available Amount on or after the Closing Date;

 

(vi)  to the extent not already included in Consolidated Net Income, returns,
profits, distributions and similar amounts received in cash or Cash Equivalents
on Investments made using the Available Amount on or after the Closing Date;

 

(vii)  the Investments made on or after the Closing Date using the Available
Amount of the Parent Borrower and its Restricted Subsidiaries in any
Unrestricted Subsidiary that has been re-designated as a Restricted Subsidiary
or that has been merged or consolidated into the Parent Borrower or any of its
Restricted Subsidiaries or the fair market value of the assets of any
Unrestricted Subsidiary that have been transferred to the Parent Borrower or any
of its Restricted Subsidiaries;

 

(viii)  (A) the Net Cash Proceeds of Dispositions of Unrestricted Subsidiaries
and Joint Ventures plus (B) the fair market value (as determined by the Parent
Borrower in good faith) of the property or assets of any Unrestricted Subsidiary
or any Joint Venture that have been transferred, conveyed or otherwise
distributed to any Loan Party;

 

(ix)  the aggregate amount received after the Closing Date and on or prior to
such date by the Parent Borrower or any Restricted Subsidiary in cash from any
dividend or other distribution by an Unrestricted Subsidiary or a Joint Venture
(except to the extent increasing Consolidated Net Income);

 

(x)  the aggregate amount of the Declined Amounts (calculated from the Closing
Date); plus

 

(xi)  the aggregate amount of Retained Asset Sale Proceeds (calculated from the
Closing Date); minus

 

5 

 

(b)  the sum of all Restricted Payments made on or after the Closing Date and
prior to such time in reliance on Section 7.6(g), plus all Investments made on
or after the Closing Date, prior to such time in reliance on Section 7.7(r),
plus all Restricted Debt Payments made on after the Closing Date and prior to
such time in reliance on Section 7.8(a)(v), in each case utilizing the Available
Amount or portions thereof in effect on the date of any such Restricted Payment,
Investment or Restricted Debt Payment.

 

“Available Amount Grower Prong”: as defined in the definition of “Available
Amount”.

 

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.8(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.

 

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code”: Title 11 of the United States Code (11 U.S.C. § 101 et seq.).

 

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment, provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Bankruptcy Plan”: a reorganization or plan of liquidation pursuant to any
Debtor Relief Laws.

 

“Base Incremental Amount”: as of any date, an amount equal to (a) the greater of
(x) $125,000,000 and (y) 85% of Consolidated EBITDA calculated on a Pro Forma
Basis for the most recently ended four fiscal quarter period of the Parent
Borrower for which financial statements are available less (b) the aggregate
principal amount of Incremental Term Loans and Incremental Equivalent Debt
established prior to such date in reliance on the Base Incremental Amount.

 

“Beneficial Ownership Certification”: a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

6 

 

“Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.

 

“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in Section
3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Code to which Section 4975 of the Code applies, and (c) any
Person whose assets include (for purposes of the Plan Asset Regulations or
otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.

 

“Benefitted Lender”: as defined in Section 10.7(a).

 

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

“Borrower”: (a) with respect to the Term B Facility, the Parent Borrower and (b)
with respect to the Revolving Facility, the Parent Borrower and each Subsidiary
Borrower. The Parent Borrower and the Subsidiary Borrowers are referred to
herein collectively as the “Borrowers”.

 

“Borrowing Date”: any Business Day specified by the applicable Borrower as a
date on which the applicable Borrower requests the relevant Lenders to make
Loans hereunder.

 

“Business”: as defined in Section 4.17(b).

 

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Loans having an interest rate
determined by reference to the Eurodollar Rate, such day is also a day for
trading by and between banks in Dollar deposits in the interbank eurodollar
market.

 

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Restricted Subsidiaries for
the acquisition or leasing (pursuant to a capital lease) of fixed or capital
assets or additions to equipment (including replacements, capitalized repairs
and improvements during such period) that is required to be capitalized under
GAAP on a consolidated balance sheet of such Person and its Restricted
Subsidiaries.

 

“Capital Lease Obligations”: subject to Section 1.2(e), as to any Person, the
obligations of such Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

 

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, but
excluding any debt securities convertible into any of the foregoing.

 

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within two years from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial

 

7 

 

bank organized under the laws of the United States or any state thereof having
combined capital and surplus of not less than $250,000,000; (c) commercial paper
of an issuer rated at least A-2 by Standard & Poor’s Ratings Services (“S&P”) or
P-2 by Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent
rating by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within nine months from the date of acquisition; (d) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) of this definition, having a term of not more than 30 days, with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of two years or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $1,000,000,000.

 

“Cash Interest Coverage Ratio”: as of the last day of any Reference Period, the
ratio of (a) Consolidated EBITDA for such period to (b) Consolidated Interest
Expense for such period.

 

“CFC”: (a) each Person that is a “controlled foreign corporation” for purposes
of the Code and (b) each Subsidiary of any such Person.

 

“CFC Holding Company”: each Domestic Subsidiary substantially all of the assets
of which consist of Capital Stock and/or Indebtedness of one or more (a) CFCs or
(b) Persons described in this definition.

 

“Change of Control”: (a) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Exchange Act and the rules of the SEC thereunder) of Capital Stock of the Parent
Borrower representing more than 35% of either the aggregate ordinary voting
power or the aggregate equity value represented by the issued and outstanding
Capital Stock of the Parent Borrower, (b) the occurrence of any “change in
control” (or similar event, however denominated) with respect to the Parent
Borrower under and as defined in any indenture or other agreement or instrument
evidencing or governing the rights of the holders of any Material Indebtedness
of the Parent Borrower or any of its Restricted Subsidiaries or (c) the Parent
Borrower ceases to own, directly or indirectly through one or more Wholly Owned
Subsidiaries that are Loan Parties, 100% of the Capital Stock of each Subsidiary
Borrower.

 

“Cinos Stock Purchase Agreements”: those certain stock purchase agreements
regarding the Target’s stock purchase obligations with respect to shares of
Cinos Co., Ltd., a corporation organized under the laws of the Republic of
Korea, as in effect on the Closing Date Acquisition Signing Date, and as
amended, supplemented, waived, consented to or otherwise modified from time to
time so long as any such amendment, supplement, waiver, consent or other
modification is not materially adverse to the interests of the Lenders (in their
capacities as such); provided that any such amendment, supplement, waiver,
consent or other modification pursuant to which the aggregate principal amount
of the Target’s stock purchase obligations with respect thereto increases by an
amount not in excess of $5,000,000 from the amount of such potential obligations
as of the Closing Date Acquisition Signing Date shall be deemed to be not
materially adverse to the interests of the Lenders (in their capacities as
such).

 

8 

 

“Closing Date”: August 27, 2018.

 

“Closing Date Acquisition”: as defined in the recitals.

 

“Closing Date Acquisition Agreement”: the Agreement and Plan of Merger dated as
of the Closing Date Acquisition Signing Date (together with all exhibits,
schedules and disclosure letters thereto, and as amended, supplemented or
otherwise modified in accordance with Section 5.1) by and among the Target, the
Parent Borrower, Merger Sub and G-Squared Partners, LLC, as Holder
Representative.

 

“Closing Date Acquisition Signing Date”: July 24, 2018.

 

“Code”: the Internal Revenue Code of 1986, as amended.

 

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

 

“Commitment”: as to any Lender, the sum of the Term B Commitment and the
Revolving Commitment of such Lender.

 

“Commitment Fee Rate”: 0.25% per annum.

 

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

 

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Cash Taxes”: for any period, with respect to the Parent Borrower
and its Restricted Subsidiaries on a consolidated basis, the aggregate amount of
all income and similar Taxes, to the extent the same are payable in cash with
respect to such period.

 

“Consolidated Current Assets”: at any date, all amounts that would, in
conformity with GAAP, be reflected in “total current assets” (or any like
caption) on a consolidated balance sheet of the Parent Borrower and its
Restricted Subsidiaries at such date, but excluding any (a) cash or Cash
Equivalents, (b) permitted loans to third parties, (c) deferred bank fees and
derivative financial instruments related to Indebtedness, (d) the current
portion of current and deferred income Taxes and (e) assets held for sale or
pension assets.

 

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be reflected in “total current liabilities” (or any like
caption) on a consolidated balance sheet of the Parent Borrower and its
Restricted Subsidiaries at such date, but excluding (a) the current portion of
any Funded Debt of the Parent Borrower and its Restricted Subsidiaries, (b)
without duplication of clause (a) above, all Indebtedness consisting of
Revolving Loans or Swingline Loans to the extent otherwise included therein, (c)
the current portion of Consolidated Interest Expense (excluding Consolidated
Interest Expense that is due and unpaid), (d) obligations in respect of
derivative financial instruments related to Indebtedness, (e) the current
portion of current and deferred income Taxes, (f) liabilities in respect of
unpaid earnouts, (g) accruals relating to restructuring reserves, (h)
liabilities in

 

9 

 

respect of funds of third parties on deposit with any Borrower and/or any
Restricted Subsidiary, (i) the current portion of any Capital Lease Obligations,
(j) any liabilities recorded in connection with stock based awards, partnership
interest based awards, awards of profits interests, deferred compensation awards
and similar initiative based compensation awards or arrangements and (k) the
current portion of any other long term liability for borrowed money.

 

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of: (a)
income tax expense, (b) interest expense, amortization or writeoff of debt
discount and debt issuance costs and commissions, discounts and other fees and
charges associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) non-cash charges, losses, expenses, accruals and
provisions, including stock-based compensation and sale of assets not in the
ordinary course of business (but excluding any such non-cash charge to the
extent that it represents an accrual or reserve for cash expenses in any future
period), (e) amortization of intangibles (including, but not limited to,
impairment of goodwill) and organization costs, (f) any extraordinary, unusual
or non-recurring expenses or losses, (g) any fees and expenses incurred during
such period in connection with any Investment (including any Permitted
Acquisition), Disposition, issuance of Indebtedness or Capital Stock, or
amendment or modification of any debt instrument, in each case permitted under
this Agreement, including (i) any such transactions undertaken but not completed
and any transactions consummated prior to the Closing Date and (ii) any
financial advisory fees, accounting fees, legal fees and other similar advisory
and consulting fees, in each case paid in cash during such period (collectively,
“Advisory Fees”), (h) any fees and expenses incurred in connection with the
Transactions, including Advisory Fees and (solely for purposes of this clause
(h)) cash charges in respect of strategic market reviews, stay or sign-on
bonuses, integration-related bonuses, restructuring, consolidation, severance or
discontinuance of any portion of operations, employees and/or management, (i)
the amount of (A) any fees, charges and expenses in respect of severance,
recruiting, relocation, integration, facilities opening or closing, consulting
and other business optimization (including relating to facilities design,
upgrade and implementation costs) and restructuring charges, reserves or startup
costs or expenses, including any one-time costs incurred in connection with the
Transactions and (B) “run rate” cost savings, operating expense reductions,
operating improvements and synergies (collectively, “Expected Cost Savings”)
that are reasonably identifiable, factually supportable and projected by the
Parent Borrower in good faith to be realized as a result of mergers and other
business combinations, Permitted Acquisitions and other Investments,
Dispositions (including divestitures and the termination or discontinuance of
activities constituting a business line), restructurings, insourcing
initiatives, cost savings initiatives plant consolidations, openings and
closings, product rationalization and other similar initiatives or Applicable
Transactions after the Closing Date, in each case to the extent not prohibited
by this Agreement (collectively, “Initiatives”) (calculated on a pro forma basis
as though such Expected Cost Savings had been realized on the first day of the
relevant Reference Period), net of the amount of actual benefits realized in
respect thereof; provided that (w) actions in respect of such Expected Cost
Savings have been, or will be, taken within 24 months of the applicable
Initiative, (x) no Expected Cost Savings shall be added pursuant to this clause
(i) to the extent duplicative of any expenses or charges otherwise added to (or
excluded from) Consolidated EBITDA, whether through a pro forma adjustment or
otherwise, for such period, (y) projected amounts (and not yet realized) may no
longer be added in calculating Consolidated EBITDA pursuant to this clause (i)
to the extent occurring more than eight fiscal quarters after the applicable
Initiative and (z) if requested by the Administrative Agent, the Parent Borrower
shall deliver to the Administrative Agent a certificate of a Responsible Officer
setting forth information and calculations supporting in reasonable detail such
Expected Cost Savings, (j) non-recurring cash expenses recognized for
restructuring costs, integration costs and business optimization expenses in
connection with any Initiative and (k) expenses and charges relating to
non-controlling interests and equity income in non-Wholly Owned Subsidiaries,
and minus (A) to the extent included in the statement of such Consolidated Net
Income for such period, the sum of (i) interest income, (ii) any

 

10 

 

extraordinary, unusual or non-recurring income or gains (including, whether or
not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business), (iii) income tax credits (to the extent not
netted from income tax expense) and (iv) any other non-cash income (other than
normal accruals in the ordinary course of business for non-cash income that
represents an accrual for cash income in a future period) and (B) any cash
payments made during such period in respect of items described in clause (d)
above subsequent to the fiscal quarter in which the relevant non-cash expenses
or losses were reflected as a charge in the statement of Consolidated Net
Income, all as determined on a consolidated basis.

 

For the purposes of calculating Consolidated EBITDA for any Reference Period
pursuant to any determination of the Cash Interest Coverage Ratio, the
Consolidated Fixed Charge Coverage Ratio, the Consolidated Total Gross Leverage
Ratio, the Consolidated Total Net Leverage Ratio, the Consolidated First Lien
Net Leverage Ratio or the Consolidated Secured Net Leverage Ratio, (i) if at any
time during such Reference Period the Parent Borrower or any Restricted
Subsidiary shall have made any Material Disposition, the Consolidated EBITDA for
such Reference Period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the property that is the subject of such
Material Disposition for such Reference Period or increased by an amount equal
to the Consolidated EBITDA (if negative) attributable thereto for such Reference
Period and (ii) if during such Reference Period the Parent Borrower or any
Restricted Subsidiary shall have made a Material Acquisition, Consolidated
EBITDA for such Reference Period shall be calculated after giving pro forma
effect thereto as if such Material Acquisition occurred on the first day of such
Reference Period.

 

“Consolidated First Lien Debt”: at any date, Consolidated Total Debt at such
date that is secured by Liens on the Collateral that do not rank junior to the
Liens on the Collateral securing the Loans (it being understood that any
Consolidated Total Debt that is secured by Liens on all or a portion of the
Collateral that are senior to, or pari passu with, the Liens on such Collateral
securing the Loans shall be considered Consolidated First Lien Debt).

 

“Consolidated First Lien Net Leverage Ratio”: as at the last day of any
Reference Period, the ratio of (a)(i) Consolidated First Lien Debt on such day
less (ii) the aggregate Unrestricted Cash of the Group Members on such day to
(b) Consolidated EBITDA for such period.

 

“Consolidated Fixed Charge Coverage Ratio”: for any period, the ratio of
(a) Consolidated EBITDA for such period less the sum of (i) the aggregate amount
actually paid by the Parent Borrower and its Restricted Subsidiaries during such
period on account of Capital Expenditures (excluding the principal amount of
Indebtedness (other than any Loans) incurred in connection with such
expenditures) plus (ii) the aggregate amount actually paid in cash by the Parent
Borrower and its Restricted Subsidiaries during such period on account of
Restricted Payments to (b) Consolidated Fixed Charges for such period.

 

“Consolidated Fixed Charges”: for any period, the sum (without duplication) of
(a) Consolidated Interest Expense for such period, plus (b) Consolidated Lease
Expense for such period, plus (c) scheduled repayments made during such period
on account of principal of Indebtedness of the Parent Borrower or any of its
Restricted Subsidiaries (including scheduled principal repayments in respect of
the Term Loans) plus (d) taxes based on income, profits or capital, including
federal, foreign, state, franchise, excise and similar taxes (including in
respect of repatriated funds and including any penalties and interest relating
to any tax examinations), net of cash refunds received, of the Parent Borrower
and its Subsidiaries paid in cash during such period.

 

“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Parent
Borrower and its Restricted Subsidiaries for

 

11 

 

such period with respect to all outstanding Indebtedness of the Parent Borrower
and its Restricted Subsidiaries (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Swap Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP).

 

“Consolidated Lease Expense”: for any period, the aggregate amount of fixed and
contingent rentals payable by the Parent Borrower and its Restricted
Subsidiaries for such period with respect to leases of real and personal
property, determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Parent Borrower and its Restricted Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded:

 

(a)  the income (or deficit) of any Person accrued prior to the date it becomes
a Restricted Subsidiary of the Parent Borrower or is merged into or consolidated
with the Parent Borrower or any of its Restricted Subsidiaries;

 

(b)  the income (or deficit) of any Person (other than a Restricted Subsidiary
of the Parent Borrower) in which the Parent Borrower or any of its Restricted
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Parent Borrower or such Restricted Subsidiary
in the form of dividends or similar distributions;

 

(c)  the undistributed earnings of any Restricted Subsidiary of the Parent
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Restricted Subsidiary is not at the time permitted by the
terms of any Contractual Obligation (other than under any Loan Document) or
Requirement of Law applicable to such Restricted Subsidiary;

 

(d)  any income (or loss) for such period attributable to the early
extinguishment of Indebtedness or Swap Obligations;

 

(e)  the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such
period;

 

(f)  all net after-tax extraordinary, nonrecurring, unusual or exceptional
gains, losses, income, expenses and charges;

 

(g)  all net after-tax gains, losses, expenses and charges attributable to
business dispositions and asset dispositions, including the sale or other
disposition of any Capital Stock of any Person, other than in the ordinary
course of business;

 

(h)  all net after-tax gains, losses, income, expenses or charges from disposed,
closed or discontinued operations;

 

(i)  all non-cash impairment charges and asset write-ups, write-downs and
write-offs, including impairment charges or asset write-ups, write-downs or
write-offs related to intangible assets, long-lived assets, investments in debt
and equity securities or as a result of a change in law or regulation, in each
case pursuant to GAAP, and the amortization of intangibles arising from the
application of GAAP;

 

12 

 

(j)  all non-cash compensation charges or expenses, including any such charge or
expense arising from the grant of stock appreciation or similar rights, stock
options, restricted stock or other rights or equity incentive programs or any
other equity-based compensation;

 

(k)  all non-cash losses, charges or expenses from earn-out obligations; and

 

(l)  any charges, fees and expenses incurred during such period (including any
financial advisory, accounting, auditor, legal and other consulting or advisory
fees, any filing fees and expenses and any premiums, make-whole or penalty
payments), or any amortization thereof for such period, in connection with any
acquisition, investment, asset disposition, incurrence or repayment of
Indebtedness, issuance of Capital Stock of the Parent Borrower, refinancing
transaction or amendment or modification of any debt instrument and including,
in each case, any such transaction undertaken but not completed.

 

“Consolidated Secured Debt”: at any date, Consolidated Total Debt at such date
that is secured by a Lien on any property of any Group Member.

 

“Consolidated Secured Net Leverage Ratio”: as at the last day of any Reference
Period, the ratio of (a)(i) Consolidated Secured Debt on such day less (ii) the
aggregate Unrestricted Cash of the Group Members on such day to (b) Consolidated
EBITDA for such period.

 

“Consolidated Total Assets”: at any date of determination, the total assets, in
each case reflected on the consolidated balance sheet of the Parent Borrower and
its Restricted Subsidiaries as at the end of the most recently ended fiscal
quarter of the Parent Borrower for which a balance sheet is available,
determined in accordance with GAAP (and, in the case of any determination
related to the incurrence of Indebtedness or Liens or any Investment, on a pro
forma basis including any property or assets being acquired in connection
therewith).

 

“Consolidated Total Debt”: at any date (without duplication), all Capital Lease
Obligations, purchase money Indebtedness, Indebtedness for borrowed money and
letters of credit (but only to the extent drawn and not reimbursed), in each
case of the Parent Borrower and its Restricted Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Total Gross Leverage Ratio”: as at the last day of any Reference
Period, the ratio of (a) Consolidated Total Debt on such day to (b) Consolidated
EBITDA for such period.

 

“Consolidated Total Net Leverage Ratio”: as at the last day of any Reference
Period, the ratio of (a)(i) Consolidated Total Debt on such day less (ii) the
aggregate Unrestricted Cash of the Group Members on such day to (b) Consolidated
EBITDA for such period.

 

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

 

“Contract Consideration”: as defined in the definition of “Excess Cash Flow”.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Credit Agreement Refinancing Indebtedness”: as defined in Section 7.2(a).

 

13 

 

“Credit Party”: the Administrative Agent or any other Lender and, for the
purposes of Section 10.13 only, any other Agent and any of the Arrangers.

 

“Cumulative Consolidated Net Income”: at any date of determination, an amount
(which may not be less than zero) equal to the aggregate cumulative sum of
Consolidated Net Income for each fiscal quarter of the Parent Borrower for which
financial statements have been delivered pursuant to Section 6.1(a) or (b), as
applicable, beginning with the first day of the fiscal quarter in which the
Closing Date occurs.

 

“Debtor Relief Laws”: the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Declined Amount”: as defined in Section 2.11(e).

 

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or Swingline
Loans or (iii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Parent Borrower or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event or a Bail-In Action.

 

“Designated Non-Cash Consideration”: the fair market value of non-cash
consideration received by the Parent Borrower or one of its Restricted
Subsidiaries in connection with a Disposition that is so designated as
Designated Non-Cash Consideration pursuant to a certificate of a Responsible
Officer, setting forth the basis of such valuation, less the amount of cash and
Cash Equivalents received in connection with a subsequent sale of such
Designated Non-Cash Consideration within 180 days of receipt thereof.

 

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

14 

 

“Disqualified Capital Stock”: with respect to any Person, any Capital Stock of
such Person that by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable, either mandatorily or at the option
of the holder thereof), or upon the happening of any event or condition:

 

(a)  matures or is mandatorily redeemable (other than solely for Capital Stock
of such Person that does not constitute Disqualified Capital Stock and cash in
lieu of fractional shares of such Capital Stock) whether pursuant to a sinking
fund obligation or otherwise;

 

(b)  is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Capital Stock (other than solely for Capital
Stock of such Person that does not constitute Disqualified Capital Stock and
cash in lieu of fractional shares of such Capital Stock); or

 

(c)  is redeemable (other than solely for Capital Stock of such Person that does
not constitute Disqualified Capital Stock and cash in lieu of fractional shares
of such Capital Stock) or is required to be repurchased by the Parent Borrower
or any Restricted Subsidiary, in whole or in part, at the option of the holder
thereof;

 

in each case, on or prior to the date that is 91 days after the Latest Maturity
Date of the Facilities (determined as of the date of issuance thereof or, in the
case of any such Capital Stock outstanding on the Closing Date, the Closing
Date); provided, however, that (i) Capital Stock of any Person that would not
constitute Disqualified Capital Stock but for terms thereof giving holders
thereof the right to require such Person to redeem or purchase such Capital
Stock upon the occurrence of an “asset sale” or a “change of control” (or
similar event, however denominated) shall not constitute Disqualified Capital
Stock if any such requirement becomes operative only after repayment in full of
all the Loans and all other Obligations that are accrued and payable, (ii)
Capital Stock of any Person that is issued to any employee or to any plan for
the benefit of employees or by any such plan to such employees shall not
constitute Disqualified Capital Stock solely because it may be required to be
repurchased by such Person or any of its subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability and (iii) if any such conversion, exchange or
redemption is in part, only such part coming into effect prior to 91 days
following the Latest Maturity Date of the Facilities at the time such Capital
Stock is issued shall constitute Disqualified Capital Stock.

 

“Disqualified Lenders”: (a) certain banks, financial institutions, other
institutional lenders and other Persons that have been specified in writing to
the Administrative Agent by the Parent Borrower prior to the Closing Date and
(b) competitors of the Parent Borrower and its Restricted Subsidiaries that are
specified in writing to the Administrative Agent by the Parent Borrower from
time to time that are reasonably acceptable to the Administrative Agent
(provided that any such written specification of a competitor by the Parent
Borrower to the Administrative Agent occurring on or after the Closing Date
shall be deemed not delivered and not effective unless delivered by the Parent
Borrower to the Administrative Agent by email in accordance with Section 10.2
and shall only become effective three Business Days after such delivery). For
the avoidance of doubt, with respect to any assignee that becomes a Disqualified
Lender after the applicable Trade Date (including as a result of the delivery of
a notice pursuant to, and/or the expiration of the notice period referred to in,
this definition), (x) such assignee shall not retroactively be disqualified from
becoming a Lender and (y) the execution by the Parent Borrower of an Assignment
and Assumption with respect to such assignee will not by itself result in such
assignee no longer being considered a Disqualified Lender.

 

“Dollar Equivalent”: on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to an amount
denominated in any Agreed

 

15 

 

Currency other than Dollars, the equivalent in Dollars of such amount determined
by the Administrative Agent in accordance with normal banking industry practice
using the Exchange Rate on the date of determination of such equivalent. In
making any determination of the Dollar Equivalent (for purposes of calculating
the amount of Loans to be borrowed from the respective Lenders on any date or
for any other purpose), the Administrative Agent shall use the relevant Exchange
Rate in effect on the date on which any Borrower delivers a request for
Revolving Loans or Letters of Credit or on such other date upon which a Dollar
Equivalent is required to be determined pursuant to the provisions of this
Agreement. As appropriate, amounts specified herein as amounts in Dollars shall
be or include any relevant Dollar Equivalent amount.

 

“Dollars” and “$”: dollars in lawful currency of the United States.

 

“Domestic Subsidiary”: any Restricted Subsidiary of the Parent Borrower
organized under the laws of any jurisdiction within the United States.

 

“ECF Percentage”: 50%; provided, that (a) the ECF Percentage shall be reduced to
25% if the Consolidated First Lien Net Leverage Ratio as of the last day of the
relevant fiscal year is less than or equal to 1.00 to 1.00 but greater than 0.50
to 1.00 and (b) the ECF Percentage shall be reduced to 0% if the Consolidated
First Lien Net Leverage Ratio as of the last day of the relevant fiscal year is
less than or equal to 0.50 to 1.00, in each case of (a) and (b), determined on a
Pro Form Basis in accordance with Section 1.4 (but without giving pro forma
effect to the subject Excess Cash Flow prepayment).

 

“ECF Threshold”: as defined in Section 2.11(c).

 

“EEA Financial Institution”: (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority, (b)
any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

 

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee”: (a) a Lender, (b) an Affiliate of a Lender, (c) an Approved
Fund, (d) any commercial bank and (e) any other financial institution or
investment fund engaged as a primary activity in the ordinary course of its
business in making or investing in commercial loans or debt securities, other
than, in each case, (i) a natural person or (ii) except to the extent permitted
under Sections 2.25 and 10.6(e), the Parent Borrower, any Subsidiary or any
other Affiliate of the Parent Borrower; provided that solely for purposes of an
assignment pursuant to Section 10.6(b), “Eligible Assignee” shall not include
any Person that is a Disqualified Lender at the time of such assignment.

 

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health (as it pertains to
exposure to hazardous or toxic substances) or the environment, as now or may at
any time hereafter be in effect.

 

16 

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“ERISA Affiliate”: (a) any entity, whether or not incorporated, that is under
common control with a Group Member within the meaning of Section 4001(a)(14) of
ERISA; (b) any corporation that is a member of a controlled group of
corporations within the meaning of Section 414(b) of the Code of which a Group
Member is a member; (c) any trade or business (whether or not incorporated) that
is a member of a group of trades or businesses under common control within the
meaning of Section 414(c) of the Code of which a Group Member is a member; and
(d) with respect to any Group Member, any member of an affiliated service group
within the meaning of Section 414(m) or (o) of the Code of which any corporation
described in clause (b) above or any trade or business described in clause (c)
above is a member. Any former ERISA Affiliate of any Group Member shall continue
to be considered an ERISA Affiliate of the Group Member within the meaning of
this definition with respect to the period such entity was an ERISA Affiliate of
the Group Member and with respect to liabilities arising after such period for
which the Group Member could be liable under the Code or ERISA.

 

“ERISA Event”: (a) the failure of any Plan to comply with any material
provisions of ERISA and/or the Code (and applicable regulations under either) or
with the material terms of such Plan; (b) the existence with respect to any Plan
of a non-exempt Prohibited Transaction; (c) any Reportable Event; (d) the
failure of any Group Member or ERISA Affiliate to make by its due date a
required installment under Section 430(j) of the Code with respect to any
Pension Plan or any failure by any Pension Plan to satisfy the minimum funding
standards (within the meaning of Section 412 of the Code or Section 302 of
ERISA) applicable to such Pension Plan, whether or not waived in accordance with
Section 412(c) of the Code or Section 302(c) of ERISA; (e) a determination that
any Pension Plan is, or is expected to be, in “at risk” status (within the
meaning of Section 430 of the Code or Section 303 of ERISA); (f) the filing
pursuant to Section 412 of the Code or Section 302 of ERISA of an application
for a waiver of the minimum funding standard with respect to any Pension Plan;
(g) the occurrence of any event or condition which could reasonably be expected
to constitute grounds under ERISA for the termination of, or the appointment of
a trustee to administer, any Pension Plan or the incurrence by any Group Member
or any ERISA Affiliate of any liability under Title IV of ERISA with respect to
the termination of any Pension Plan, including but not limited to the imposition
of any Lien in favor of the PBGC or any Pension Plan; (h) the receipt by any
Group Member or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Pension Plan or to appoint a
trustee to administer any Pension Plan under Section 4042 of ERISA; (i) the
failure by any Group Member or any of its ERISA Affiliates to make any required
contribution to a Multiemployer Plan pursuant to Sections 431 or 432 of the
Code; (j) the incurrence by any Group Member or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) from any Pension Plan or
Multiemployer Plan; (k) the receipt by any Group Member or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from a Group Member or
any ERISA Affiliate of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
Insolvent, in “endangered” or “critical” status (within the meaning of Sections
431 or 432 of the Code or Sections 304 or 305 of ERISA), or terminated (within
the meaning of Section 4041A of ERISA) or that it intends to terminate or has
terminated under Section 4041A or 4042 of ERISA; (l) the failure by any Group
Member or any of its ERISA Affiliates to pay when due (after expiration of any
applicable grace period) any installment payment with respect to Withdrawal
Liability under Section 4201 of ERISA; (m) the withdrawal by any Group Member or
any ERISA Affiliate from any Pension Plan with two or more contributing sponsors
or the termination of any such Pension Plan resulting in liability to any Group
Member or any ERISA Affiliate pursuant to Section 4063 or 4064 of ERISA; (n) the
imposition of liability on any Group Member or any ERISA Affiliate pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of Section
4212(c) of ERISA; (o) the occurrence of an act or omission which could give rise

 

17 

 

to the imposition on any Group Member or any ERISA Affiliate of fines,
penalties, taxes or related charges under Chapter 43 of the Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any Plan; (p) the assertion of a material claim (other than routine claims for
benefits) against any Plan other than a Multiemployer Plan or the assets
thereof, or against any Group Member or any ERISA Affiliate in connection with
any Plan; (q) receipt from the IRS of notice of the failure of any Pension Plan
(or any other Plan intended to be qualified under Section 401(a) of the Code) to
qualify under Section 401(a) of the Code, or the failure of any trust forming
part of any Pension Plan (or any other Plan) to qualify for exemption from
taxation under Section 501(a) of the Code; or (r) the imposition of a Lien
pursuant to Section 430(k) of the Code or pursuant to Section 303(k) or 4068 of
ERISA with respect to any Pension Plan.

 

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

 

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal) of reserve requirements in effect on such day (including basic,
supplemental, marginal and emergency reserves) under any regulations of the
Board or other Governmental Authority having jurisdiction with respect thereto
dealing with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board)
maintained by a member bank of the Federal Reserve System.

 

“Eurodollar Base Rate”: with respect to any Eurodollar Loan for any Interest
Period, the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on page LIBOR01 or LIBOR02 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on either of such Reuters
pages, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case, the “Screen Rate”) as of the Specified
Time on the Quotation Day for such Interest Period; provided, that if the Screen
Rate shall not be available at such time for such Interest Period (an “Impacted
Interest Period”), then the Eurodollar Base Rate shall be the Interpolated Rate
at such time. Notwithstanding the foregoing, in no event shall the Eurodollar
Base Rate be less than 0%.

 

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

 

“Eurodollar Rate”: for any Interest Period as to any Eurodollar Loan, (i) the
rate per annum determined by the Administrative Agent to be the offered rate
which appears on the page of the Reuters Screen which displays the London
interbank offered rate administered by ICE Benchmark Administration Limited
(such page currently being the LIBOR01 page) (the “LIBO Rate”) for deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period in Dollars, determined as of approximately 11:00 a.m.
(London, England time), two Business Days prior to the commencement of such
Interest Period, or (ii) in the event the rate referenced in the preceding
clause (i) does not appear on such page or service or if such page or service
shall cease to be available, the rate determined by the Administrative Agent to
be the offered rate on such other page or other service which displays the LIBO
Rate for deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period in Dollars, determined as of
approximately 11:00 a.m. (London, England time) two Business Days prior to the
commencement of such Interest Period; provided that if LIBO Rates are quoted
under either of the preceding clauses (i) or (ii), but there is no such
quotation for the Interest Period elected, the LIBO Rate shall be equal to the
Interpolated Rate; and provided, further,

 

18 

 

that if any such rate determined pursuant to the preceding clauses (i) or (ii)
is less than zero, the Eurodollar Rate will be deemed to be zero.

 

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

 

“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Excess Cash Flow”: for any fiscal year of the Parent Borrower, the excess, if
any, of:

 

(a)  the sum, without duplication, of (i) Consolidated Net Income for such
fiscal year, (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income, (iii)
decreases in Consolidated Working Capital for such fiscal year, and (iv) the
aggregate net amount of non-cash loss on the Disposition of property by the
Parent Borrower and its Restricted Subsidiaries during such fiscal year (other
than sales of inventory in the ordinary course of business), to the extent
deducted in arriving at such Consolidated Net Income over

 

(b)  the sum, without duplication, of (i) the amount of all non-cash income
included in arriving at such Consolidated Net Income, (ii) the aggregate amount
actually paid by the Parent Borrower and its Restricted Subsidiaries in cash
during such fiscal year on account of Capital Expenditures (excluding the
principal amount of Indebtedness (other than revolving Indebtedness) incurred in
connection with such expenditures and any such expenditures financed with the
proceeds of any Reinvestment Deferred Amount or the proceeds of any issuance of
Capital Stock of the Parent Borrower), (iii) the aggregate amount of Restricted
Payments made by the Parent Borrower in cash during such fiscal year pursuant to
Section 7.6 (other than pursuant to Section 7.6(c), (f), (g), (h), (i) or (k))
(excluding the principal amount of Indebtedness (other than revolving
Indebtedness) incurred in connection with such Restricted Payments and any
Restricted Payments made with proceeds of any issuance of Capital Stock of the
Parent Borrower), (iv) the aggregate amount of all prepayments of Funded Debt
(other than (A) any optional prepayment of Indebtedness that is deducted in
calculating the amount of any Excess Cash Flow payment in accordance with
Section 2.11(c) and (B) any revolving credit facility to the extent there is not
an equivalent permanent reduction in commitments thereof) of the Parent Borrower
and its Restricted Subsidiaries made during such fiscal year (excluding any such
prepayments financed with the proceeds of any issuance of any long-term
Indebtedness (other than revolving Indebtedness)), (v) the aggregate amount of
all regularly scheduled principal payments of Funded Debt (including the Term
Loans) of the Parent Borrower and its Restricted Subsidiaries made during such
fiscal year (other than in respect of any revolving credit facility to the
extent there is not an equivalent permanent reduction in commitments
thereunder), (vi) increases in Consolidated Working Capital for such fiscal
year, (vii) the aggregate net amount of non-cash gain on the Disposition of
property by the Parent Borrower and its Restricted Subsidiaries during such
fiscal year (other than sales of inventory in the ordinary course of business),
to the extent included in arriving at such Consolidated Net Income, (viii) to
the extent not otherwise deducted from Consolidated Net Income, Consolidated
Cash Taxes paid during such fiscal year, (ix) to the extent not otherwise
deducted from Consolidated Net Income, interest expense of the Parent Borrower
and its Restricted Subsidiaries for such year, (x) the aggregate amount of cash
consideration paid by the Parent Borrower and the Restricted Subsidiaries during
such fiscal year to make Investments (including Permitted Acquisitions)
permitted by Section 7.7 (excluding (A) any such Permitted Acquisitions or other
Investments financed with the proceeds of any Reinvestment Deferred Amount, the
Available Amount or the proceeds or any issuance of Capital Stock of the Parent
Borrower or the issuance of any Indebtedness, (B) Investments in Cash or Cash
Equivalents and (C) Investments in any Borrower or any Subsidiary), (xi) cash
charges included in clauses (a) through

 

19 

 

(l) of the definition of “Consolidated Net Income”, (xii) without duplication of
amounts deducted from Excess Cash Flow in prior periods, the aggregate cash
consideration (X) required to be paid by the Parent Borrower and its Restricted
Subsidiaries pursuant to binding contracts (the “Contract Consideration”)
entered into prior to or during such period relating to Permitted Acquisitions
and other Investments permitted by Section 7.7 (other than Investments in (A)
Cash or Cash Equivalents and (B) any Borrower or any Subsidiary) and (Y)
expected to be paid in connection with planned Capital Expenditures of the
Parent Borrower and its Restricted Subsidiaries (the “Planned Expenditures”), in
each case during the period of four consecutive fiscal quarters of the Parent
Borrower following the end of the applicable fiscal year for which Excess Cash
Flow is being calculated (except to the extent financed with the proceeds of
Indebtedness, any Reinvestment Deferred Amount, the proceeds of any issuance of
Capital Stock of the Parent Borrower or utilizing the Available Amount);
provided that to the extent the aggregate amount of cash actually utilized to
finance such Permitted Acquisitions or Capital Expenditures during such period
of four consecutive fiscal quarters is less than the Contract Consideration and
the Planned Expenditures, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters, (xiii) the aggregate amount of expenditures actually made by
the Parent Borrower and/or any Restricted Subsidiary in Cash during such fiscal
year (including any expenditure for the payment of fees or other Charges (or any
amortization thereof for such period) in connection with any Disposition,
incurrence or repayment of Indebtedness, issuance of Capital Stock, refinancing
transaction, amendment or modification of any debt instrument, including this
Agreement, and including, in each case, any such transaction consummated prior
to, on or after the Closing Date, and Charges incurred in connection therewith,
whether or not such transaction was successful), to the extent that such
expenditures were not expensed (provided that, for the avoidance of doubt,
amounts included in this clause (xiii) shall be without duplication of amounts
deducted in clause (y) of Section 2.11(c)) and (xiv) all Cash payments in
respect of Capital Expenditures during such fiscal year as would be reported in
the Parent Borrower’s consolidated statement of cash flows and all Cash payments
made during such fiscal year to acquire Intellectual Property.

 

“Excess Cash Flow Application Date”: as defined in Section 2.11(c).

 

“Exchange Act”: the Securities Exchange Act of 1934, as amended.

 

“Exchange Rate”: for any day with respect to any Agreed Currency other than
Dollars, the rate at which such Agreed Currency may be exchanged into Dollars,
as set forth at 11:00 A.M., London time, on such day on the applicable Reuters
currency page with respect to such Agreed Currency. In the event that such rate
does not appear on the applicable Reuters currency page, the Exchange Rate with
respect to such Agreed Currency shall be determined by reference to such other
publicly available service for displaying exchange rates as may be reasonably
selected by the Administrative Agent (and the Administrative Agent agrees to
promptly notify the Parent Borrower of the identity of any such service) or, in
the event no such service is selected, such Exchange Rate shall instead be the
spot rate of exchange of the Administrative Agent in the London Interbank market
or other market where its foreign currency exchange operations in respect of
such Agreed Currency are then being conducted, at or about 11:00 A.M., London
time, on such day for the purchase of Dollars with such Agreed Currency, for
delivery two Business Days later; provided, however, that if at the time of any
such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be conclusive absent manifest
error.

 

“Excluded Subsidiary”: (a) any Restricted Subsidiary that is not a Wholly-Owned
Subsidiary, (b) any Immaterial Subsidiary, (c) any Restricted Subsidiary that is
prohibited or restricted by any applicable law, rule or regulation or
contractual obligation (in the case of any such contractual obligation, where
such contractual obligation exists on the Closing Date or on the date such
entity becomes a Restricted Subsidiary, as long as such contractual obligation
was not entered into solely in

 

20 

 

contemplation of such person becoming a Restricted Subsidiary) from guaranteeing
the Obligations or that would require a governmental (including regulatory)
consent, approval, license or authorization to provide such a guarantee
(including under any financial assistance, corporate benefit, thin
capitalization, capital maintenance, liquidity maintenance or similar legal
principles) for so long as the applicable prohibition or restriction is in
effect and unless and until such consent has been received, as applicable, it
being understood that the Parent Borrower and its Subsidiaries shall have no
obligation to obtain any such consent, approval, license or authorization, (d)
any not-for-profit subsidiary, (e) any Restricted Subsidiary that is a captive
insurance company or any Restricted Subsidiary that is a broker-dealer, (f) any
special purpose entity (including a special purpose entity used for any
Permitted Receivables Facility, (g) any Foreign Subsidiary, (h) any CFC Holding
Company or any Subsidiary of a Foreign Subsidiary or a CFC Holding Company, (i)
any Unrestricted Subsidiary, (j) any subsidiary acquired pursuant to a Permitted
Acquisition or other Investment permitted by this Agreement that has assumed
secured Indebtedness permitted by this Agreement and not incurred in
contemplation of such Permitted Acquisition or other Investment and any
Restricted Subsidiary thereof that guarantees such secured Indebtedness, in each
case to the extent the terms of such secured Indebtedness prohibit such
Subsidiary from becoming a Subsidiary Guarantor, (k) any Restricted Subsidiary
if the provision of a guarantee of the Obligations would result in material
adverse tax consequences to any Loan Party or any of its Subsidiaries (as
determined in good faith by the Parent Borrower with the consent of the
Administrative Agent (not to be unreasonably withheld, conditioned or delayed))
and (l) any other Restricted Subsidiary with respect to which, in the good faith
judgment of the Administrative Agent and the Parent Borrower, the burden or cost
of becoming a Subsidiary Guarantor and providing a guarantee with respect to the
Obligations are excessive in relation to the benefits afforded thereby.

 

“Excluded Swap Obligation”: with respect to any Guarantor, any Swap Obligation
if, and to the extent that, and only for so long as, all or a portion of the
guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, as applicable, such Swap Obligation (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one Swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swaps for which such guarantee or security
interest is or becomes illegal.

 

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Credit Party or required to be withheld or deducted from a payment to a Credit
Party, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of a Credit Party being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of a Lender
with respect to an applicable interest in a Loan or Term B Commitment pursuant
to a law in effect on the date on which (i) a Lender acquires such interest in
the Loan or Term B Commitment (other than pursuant to an assignment request by a
Borrower under Section 2.22) or (ii) a Lender changes its lending office, except
in each case to the extent that, pursuant to Section 2.19, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender acquired the applicable interest in a Loan or Term B Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to a Credit Party’s failure to comply with Section 2.19(f) and (d)
any withholding Taxes imposed under FATCA.

 

21 

 

“Existing Indebtedness Refinancing”: as defined in Section 5.1(c).

 

“Facility”: each of (a) the Term B Commitments and the Term B Loans made
thereunder (the “Term B Facility”), (b) the Revolving Commitments and the
extensions of credit made thereunder (the “Revolving Facility”) and (c) any
Incremental Term Facility. Additional Facilities may be established pursuant to
Sections 2.24, 2.26 and/or 10.1.

 

“FATCA”: Sections 1471 through 1474 of the Code, as of the Closing Date (or any
amended or successor version that is substantively comparable and not materially
more onerous to comply with), any current or future regulations or official
interpretations thereof, any agreements entered into pursuant to Section 1471(b)
of the Code and any law, regulation, rule, promulgation, guidance notes,
practices or official agreement implementing an official government agreement
(or, for the avoidance of doubt, any intergovernmental agreement, treaty or
convention among Governmental Authorities) with respect to the foregoing.

 

“Federal Funds Effective Rate”: for any day, the rate calculated by the Federal
Reserve Bank of New York based on such day’s federal funds transactions by
depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided, that if the Federal Funds
Effective Rate for any day is less than zero, the Federal Funds Effective Rate
for such day will be deemed to be zero.

 

“Fee Letters”: that certain arranger fee letter related to this Agreement among
the Parent Borrower and the Administrative Agent dated as of July 24, 2018 and
that certain administrative agent fee letter among the Parent Borrower and the
Administrative Agent dated as of July 24, 2018.

 

“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.

 

“Fixed Amounts”: as defined in Section 1.2(f).

 

“Flood Insurance Laws”: collectively, (i) the National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and (iii)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.

 

“Foreign Benefit Arrangement”: any employee benefit arrangement mandated by
non-U.S. law that is maintained or contributed to by any Group Member, any ERISA
Affiliate or any other entity related to a Group Member on a controlled group
basis.

 

“Foreign Plan”: each employee benefit plan (within the meaning of Section 3(3)
of ERISA, whether or not subject to ERISA) that is not subject to US law and is
maintained or contributed to by any Group Member, or ERISA Affiliate or any
other entity related to a Group Member on a controlled group basis.

 

“Foreign Plan Event”: with respect to any Foreign Benefit Arrangement or Foreign
Plan, (a) the failure to make or, if applicable, accrue in accordance with
normal accounting practices, any employer or employee contributions required by
applicable law or by the terms of such Foreign Benefit Arrangement or Foreign
Plan; (b) the failure to register or loss of good standing with applicable

 

22 

 

regulatory authorities of any such Foreign Benefit Arrangement or Foreign Plan
required to be registered; or (c) the failure of any Foreign Benefit Arrangement
or Foreign Plan to comply with any material provisions of applicable law and
regulations or with the material terms of such Foreign Benefit Arrangement or
Foreign Plan.

 

“Foreign Subsidiary”: any Restricted Subsidiary of the Parent Borrower that is
not a Domestic Subsidiary.

 

“Funded Debt”: as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Borrowers, Indebtedness in respect of the Loans.

 

“Funding Office”: the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Parent
Borrower and the Lenders.

 

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time. In the event that any “Accounting Change” (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Parent Borrower and the Administrative Agent agree to enter into
negotiations to promptly amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Parent Borrower’s results of operations and/or
financial condition shall be the same after such Accounting Changes as if such
Accounting Changes had not been made. Until such time as such an amendment shall
have been executed and delivered by the Borrowers, the Administrative Agent and
the Required Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Changes had not occurred. “Accounting Changes” refers to changes in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or, if applicable, the SEC.

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).

 

“Group Members”: the collective reference to the Parent Borrower and its
Restricted Subsidiaries.

 

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement,
dated as of the Closing Date, executed and delivered by each Borrower and each
Subsidiary Guarantor, substantially in the form of Exhibit A.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any

 

23 

 

Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Parent Borrower in good faith.

 

“Immaterial Subsidiary”: as of any date, collectively any Restricted Subsidiary
(other than a Subsidiary Borrower) of the Parent Borrower (i) that does not have
assets in excess of 5.0% of Consolidated Total Assets of the Parent Borrower and
its Restricted Subsidiaries and (b) that does not have gross revenues in excess
of 5.0% of the consolidated gross revenues of the Parent Borrower and its
Restricted Subsidiaries, in each case determined in accordance with GAAP as of
the last day of the Applicable Reference Period; provided that, the Consolidated
Total Assets and consolidated gross revenues (as so determined) of all
Immaterial Subsidiaries for purposes of this clause (b) shall not exceed 7.5% of
Consolidated Total Assets and 7.5% of consolidated gross revenues, in each case,
of the Parent Borrower and its Restricted Subsidiaries as of the last day of the
Applicable Reference Period.

 

“Incremental Acquisition Term Facility”: an Incremental Term Facility designated
as an “Incremental Acquisition Term Facility” by the applicable Borrower, the
Administrative Agent and the applicable Incremental Term Lenders in the
applicable Incremental Facility Activation Notice, the making of which is
conditioned upon the consummation of, and the proceeds of which will be used to
finance, a Permitted Acquisition or other acquisition or Investment permitted
hereunder (including the refinancing of Indebtedness in connection therewith (to
the extent required in connection with such Permitted Acquisition, acquisition
or Investment) and the payment of related fees and expenses).

 

“Incremental Availability Amount”: as defined in Section 2.24(a).

 

“Incremental Equivalent Debt”: Indebtedness incurred by the Parent Borrower or
any of its Restricted Subsidiaries consisting of the issuance of one or more
series of senior secured notes or loans, junior lien loans or notes,
subordinated loans or notes or senior unsecured loans or notes (in each case in
respect of the issuance of notes, whether issued in a public offering, Rule 144A
or other private placement or purchase or otherwise) or any bridge financing in
lieu of the foregoing, or secured or unsecured “mezzanine” debt; provided that
(A) no Lender shall have any obligation to participate in any Incremental
Equivalent Debt unless it agrees to do so in its sole discretion, (B) such
Incremental Equivalent Debt shall be subject to the requirements set forth in
clauses (i), (v) and (vi) of the first proviso in Section 2.24(a) with respect
to Incremental Term Loans (and shall be subject to such clauses mutatis
mutandis); provided that, in the case of any such Incremental Equivalent Debt in
the form of notes, such Incremental Equivalent Debt is not required to be
repaid, prepaid, redeemed, repurchased or defeased, whether on one or more fixed
dates, upon the occurrence of one or more events or at the option of any

 

24 

 

holder thereof (except, in each case, upon the occurrence of an Event of
Default, a change in control, an event of loss or an asset disposition) prior to
the date that is 91 days after the Latest Maturity Date of the Term B Loans at
such time, (C) any Incremental Equivalent Debt in the form of Dollar denominated
term loans secured by the Collateral on a pari passu basis with the Term B Loans
shall be subject to clause (vii) of the first proviso in Section 2.24(a) with
respect to Incremental Term Loans (and shall be subject to such clause mutatis
mutandis), (D) if such Incremental Equivalent Debt is secured, (x) any such
Incremental Equivalent Debt incurred by a Loan Party (I) shall not be secured by
any assets or property other than the Collateral and (II) shall be secured on a
pari passu basis with the Obligations or on a junior basis to the Obligations
and (y) all security therefor shall be granted pursuant to documentation
substantially similar to the applicable Security Documents, and the secured
parties thereunder, or a trustee or collateral agent on their behalf, shall have
become a party to (x) with respect to Incremental Equivalent Debt secured on a
junior basis to the Obligations, a customary “junior lien” intercreditor
agreement in form and substance reasonably satisfactory to the Administrative
Agent and the Parent Borrower and (y) with respect to Incremental Equivalent
Debt secured on a pari passu basis with the Obligations, a customary “pari
passu” intercreditor agreement in form and substance reasonably satisfactory to
the Administrative Agent and the Parent Borrower, (E) such Incremental
Equivalent Debt incurred by a Loan Party shall not be guaranteed by any
Subsidiaries of the Parent Borrower other than the Guarantors and (F) the other
terms and conditions of such Incremental Equivalent Debt (excluding pricing)
are, as determined in good faith by the Parent Borrower, no more favorable,
taken as a whole, to the investors providing such Incremental Equivalent Debt
than those applicable to the Term B Loans (except for covenants or other
provisions that are applicable only to periods after the Latest Maturity Date of
the Term Loans existing under this Agreement at the time of incurrence of such
Incremental Equivalent Debt).

 

“Incremental Facilities”: as defined in Section 2.24(a).

 

“Incremental Facility Activation Notice”: a notice substantially in the form of
Exhibit I-1 or in such other form as is reasonably acceptable to the
Administrative Agent; provided that if such Incremental Facility Activation
Notice is to effect amendments to this Agreement or the other Loan Documents as
contemplated by Section 2.24(d), the Administrative Agent shall have executed
such Incremental Facility Activation Notice.

 

“Incremental Facility Closing Date”: any Business Day designated as such in an
Incremental Facility Activation Notice.

 

“Incremental Revolving Facility”: as defined in Section 2.24(a).

 

“Incremental Term Facility”: as defined in Section 2.24(a).

 

“Incremental Term Lenders”: (a) on any Incremental Term Loan Activation Date
relating to Incremental Term Loans, the Lenders signatory to the relevant
Incremental Facility Activation Notice and (b) thereafter, each Lender that is a
holder of an Incremental Term Loan.

 

“Incremental Term Loan Activation Date”: any Business Day on which any Lender
shall execute and deliver to the Administrative Agent an Incremental Facility
Activation Notice pursuant to Section 2.24(a) in respect of Incremental Term
Loans.

 

“Incremental Term Loan Maturity Date”: with respect to the Incremental Term
Loans to be made pursuant to any Incremental Facility Activation Notice, the
maturity date specified in such Incremental Facility Activation Notice in
accordance with Section 2.24(a).

 

25 

 

“Incremental Term Loans”: any term loans made pursuant to Section 2.24(a).

 

“Incurrence-Based Amounts”: as defined in Section 1.2(f).

 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than (i)
trade payables incurred in the ordinary course of such Person’s business and not
overdue more than 90 days, (ii) deferred compensation payable to directors,
officers or employees of any Group Member and (iii) any purchase price
adjustment or earnout obligation until such adjustment or obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations of such Person, (f)
all obligations of such Person, contingent or otherwise, as an account party or
applicant under or in respect of acceptances, letters of credit, surety bonds or
similar arrangements, (g) the liquidation value of all redeemable preferred
Disqualified Capital Stock of such Person, (h) all Guarantee Obligations of such
Person in respect of obligations of the kind referred to in clauses (a) through
(g) above, (i) all obligations of the kind referred to in clauses (a) through
(h) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation (but
only to the extent of the lesser of (i) the amount of such Indebtedness and (ii)
the fair market value of such property), and (j) for the purposes of Section
8(e) only, all obligations of such Person in respect of Swap Agreements. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.

 

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a) above, Other Taxes.

 

“Insolvent”: with respect to any Multiemployer Plan, the condition that such
plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, all registrations and applications therefor,
and all rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom.

 

“Interest Payment Date”: (a) as to any ABR Loan (other than any Swingline Loan),
the last day of each March, June, September and December to occur while such
Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period, (d) as to any Loan (other than any Revolving Loan that is an
ABR Loan and any Swingline Loan), the date of any repayment or prepayment made
in respect thereof and (e) as to any Swingline Loan, the day that such Loan is
required to be repaid.

 

26 

 

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the applicable Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one, two, three or six months
thereafter, as selected by the applicable Borrower by irrevocable notice to the
Administrative Agent not later than 12:00 Noon, New York City time, on the date
that is three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:

 

(i)  if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(ii)  the applicable Borrower may not select an Interest Period under a
particular Facility that would extend beyond the Revolving Termination Date or
beyond the date final payment is due on the relevant Term Loans, as the case may
be; and

 

(iii)  any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.

 

“Interpolated Rate”: in relation to the LIBO Rate, the rate which results from
interpolating on a linear basis between:

 

(a)the applicable LIBO Rate for the longest period (for which that LIBO Rate is
available) which is less than the Interest Period of that Loan; and

 

(b)the applicable LIBO Rate for the shortest period (for which that LIBO Rate is
available) which exceeds the Interest Period of that Loan,

 

each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period of that Loan.

 

“Investments”: as defined in Section 7.7.

 

“IRS”: the United States Internal Revenue Service.

 

“Issuing Lender”: each of HSBC Bank USA, Barclays Bank PLC, and any other
Revolving Lender approved by the Administrative Agent and the Parent Borrower
that has agreed in its sole discretion to act as an “Issuing Lender” hereunder,
or any of their respective affiliates, in each case in its capacity as issuer of
any Letter of Credit. Each reference herein to “the Issuing Lender” shall be
deemed to be a reference to the relevant Issuing Lender.

 

“Joinder Agreement”: as defined in Section 2.27(a).

 

“Joint Venture”: a joint venture, partnership or other similar arrangement
entered into by the Parent Borrower or any Restricted Subsidiary, whether in
corporate, partnership or other legal form; provided that in no event shall any
Subsidiary be considered to be a Joint Venture.

 

27 

 

“Judgment Currency”: as defined in Section 10.20(b).

 

“Junior Indebtedness”: (a) any Subordinated Indebtedness and (b) any
Indebtedness of any Group Member that is secured by a Lien on the Collateral
that is junior to the Lien on the Collateral securing the Obligations, in each
case of (a) and (b), other than any such Indebtedness in an aggregate principal
amount not exceeding $10,000,000 with respect to such Indebtedness.

 

“L/C Commitment”: with respect to any Issuing Lender, the obligation of such
Issuing Lender to issue Letters of Credit pursuant to Section 3 in an aggregate
principal amount not to exceed the amount set forth under the heading “L/C
Commitment” opposite such Issuing Lender’s name on Schedule 1.1C. The original
aggregate amount of the L/C Commitments as of the Closing Date is $50,000,000.

 

“L/C Exposure”: at any time, the total L/C Obligations. The L/C Exposure of any
Revolving Lender at any time shall be its Revolving Percentage of the total L/C
Exposure at such time; provided that in the case of Section 2.6(a) when a
Defaulting Lender shall exist, the L/C Exposure of any Revolving Lender shall be
adjusted to give effect to any reallocation effected pursuant to Section 2.23.

 

“L/C Obligations”: at any time, an amount equal to the sum of (a) the Dollar
Equivalent of the aggregate then undrawn and unexpired amount of the then
outstanding Letters of Credit and (b) the Dollar Equivalent of the aggregate
amount of drawings under Letters of Credit that have not then been reimbursed
pursuant to Section 3.5.

 

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the Issuing Lender.

 

“Latest Maturity Date”: with respect to any Facility and the Loans hereunder at
any date of determination, the latest scheduled maturity date applicable to such
Facility and such Loan hereunder at such time, including in respect of any
Incremental Term Facility.

 

“LCT Test Date”: as defined in Section 1.3

 

“Lender Counterparty”: each counterparty to a Specified Swap Agreement or a
Specified Cash Management Agreement that is a Lender, Arranger or an Agent or an
Affiliate of a Lender, Arranger or an Agent in each case as of the Closing Date
or as of the date such Specified Swap Agreement or such Specified Cash
Management Agreement is entered into.

 

“Lender Parent”: with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.

 

“Lenders”: as defined in the preamble hereto.

 

“Letters of Credit”: as defined in Section 3.1(a).

 

“LIBO Rate”: as defined in the definition of “Eurodollar Rate”.

 

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

 

28 

 

“Limited Condition Transaction”: (a) any Permitted Acquisition or other
Investment permitted pursuant to Section 7.7 by one or more of the Parent
Borrower and its Restricted Subsidiaries of or in any assets, business or person
permitted by the Loan Documents, in each case whose consummation is not
conditioned on the availability of, or on obtaining, third party financing, (b)
an irrevocable debt repurchase or repayment that is permitted under this
Agreement or (c) Restricted Payments permitted pursuant to Section 7.6 (but in
the case of this clause (c), solely to the extent such Restricted Payments are
consummated in connection with transactions separately subject to clause (a) or
(b) above).

 

“Loan”: any loan made by any Lender pursuant to this Agreement, including
pursuant to any Incremental Facility.

 

“Loan Documents”: this Agreement, the Security Documents, the Notes and any
amendment, waiver, supplement or other modification to any of the foregoing.

 

“Loan Modification Agreement”: a Loan Modification Agreement, in form and
substance reasonably satisfactory to the Administrative Agent and the applicable
Borrowers, among the applicable Borrowers, the Administrative Agent and one or
more Accepting Lenders, effecting one or more Permitted Amendments and such
other amendments hereto and to the other Loan Documents as are contemplated by
Section 2.26.

 

“Loan Modification Offer”: as defined in Section 2.26(a).

 

“Loan Parties”: the Borrowers and the Subsidiary Guarantors.

 

“Market Capitalization”: an amount equal to (i) the total number of issued and
outstanding shares of common stock of the Parent Borrower on the date of the
declaration of a Restricted Payment multiplied by (ii) the arithmetic mean of
the closing prices per share of such common stock on the principal securities
exchange on which such common stock is traded for the 20 consecutive trading
days immediately preceding the date of declaration of such Restricted Payment.

 

“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).

 

“Material Acquisition”: any acquisition of property or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common Capital Stock of a Person and (b) involves the
payment of consideration by the Group Members in excess of $10,000,000.

 

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations or financial condition of the Parent Borrower and its
Restricted Subsidiaries taken as a whole or (b) the validity or enforceability
of this Agreement or any of the other Loan Documents or the rights or remedies
of the Administrative Agent or the Lenders hereunder or thereunder.

 

“Material Disposition”: any Disposition of property or series of related
Dispositions of property that yields Net Cash Proceeds to the Group Members in
excess of $10,000,000.

 

“Material Indebtedness”: Indebtedness (other than the Loans) or Swap Obligations
of any one or more of the Parent Borrower and the Restricted Subsidiaries in an
aggregate principal amount in

 

29 

 

excess of the Threshold Amount. For purposes of determining Material
Indebtedness, the “principal amount” of any Swap Obligation at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that the
Parent Borrower and/or any applicable Restricted Subsidiary would be required to
pay if the applicable Swap Agreement were terminated at such time.

 

“Material Real Property”: any real property located in the United States that
has a fair market value as of the date such real property is acquired in excess
of $7,500,000, as reasonably determined by the Parent Borrower in good faith
based on available information including book value, replacement cost, assessed
value, and appraisals.

 

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, or any hazardous or toxic
(or terms of similar meanings) substances, materials or wastes, defined or
regulated as such in or under any Environmental Law, including asbestos,
polychlorinated biphenyls and urea-formaldehyde insulation.

 

“Maximum Incremental Ratio Amount”: an amount represented by Incremental
Facilities to be established pursuant to Section 2.24 or Incremental Equivalent
Debt so long as, immediately after giving effect to the establishment thereof
(assuming the full drawing of any such amount constituting an Incremental
Revolving Facility then being incurred and excluding from Unrestricted Cash in
making such pro forma calculation the Net Cash Proceeds of such Incremental
Facilities or Incremental Equivalent Debt), (i) solely in the case of any such
Incremental Facilities or Incremental Equivalent Debt that is secured on a pari
passu basis with the Term B Loans, the Consolidated First Lien Net Leverage
Ratio, calculated on a Pro Forma Basis for the Applicable Reference Period,
would not exceed 2.50 to 1.00, (ii) solely with respect to any such Incremental
Equivalent Debt that is secured by Liens that are junior to the Liens securing
the Obligations, or, in the case of any such Incremental Equivalent Debt
incurred by non-Loan Parties, secured by assets not constituting Collateral, the
Consolidated Secured Net Leverage Ratio, calculated on a Pro Forma Basis for the
Applicable Reference Period, would not exceed 3.00 to 1.00 and (iii) solely with
respect to any Incremental Equivalent Debt that is unsecured, either (I) the
Consolidated Total Net Leverage Ratio, calculated on a Pro Forma Basis for the
Applicable Reference Period, would not exceed 3.00 to 1.00 or (II) the Cash
Interest Coverage Ratio, calculated on a Pro Forma Basis for the Applicable
Reference Period, would not be less than 2.00 to 1.00.

 

“Merger Sub”: Falcon Merger Subsidiary, LLC, a Delaware limited liability
company.

 

“Minimum Extension Condition”: as defined in Section 2.26(a).

 

“Moody’s”: as defined in the definition of “Cash Equivalents”.

 

“Mortgaged Properties”: (a) as of the Closing Date, the real properties listed
on Schedule 1.1E and (b) thereafter, any real property located in the United
States that becomes subject to a Mortgage pursuant to this Agreement, in each
case as to which the Administrative Agent for the benefit of the Secured Parties
shall be granted a Lien pursuant to the Mortgages.

 

“Mortgages”: any mortgages, deeds of trust and/or deeds to secure debt made by
any Loan Party in favor of, or for the benefit of, the Administrative Agent for
the benefit of the Secured Parties (with such changes thereto as shall be
advisable under the law of the jurisdiction in which such mortgage, deed of
trust or deed to secure debt is to be recorded), including any Mortgages
executed and delivered pursuant to Sections 6.10(b) and 6.14.

 

“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA to which any Group Member or any ERISA Affiliate (i) makes or is obligated
to make contributions, (ii)

 

30 

 

during the preceding five plan years, has made or been obligated to make
contributions or (iii) has any actual or contingent liability.

 

“Multiple Employer Plan”: a Plan which has two or more contributing sponsors
(including any Group Member or any ERISA Affiliate) at least two of whom are not
under common control, as such a Plan is described in Section 4064 of ERISA.

 

“Net Cash Proceeds”: (a) in connection with any Disposition or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received), net of attorneys’ fees, accountants’
fees, investment banking fees, amounts required to be applied to the repayment
of Indebtedness secured by a Lien expressly permitted hereunder on any asset
that is the subject of such Disposition or Recovery Event (other than any Lien
pursuant to a Security Document) and other customary fees and expenses actually
incurred in connection therewith and net of taxes paid or reasonably estimated
to be payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements) and (b) in connection
with any issuance or sale of Capital Stock or any incurrence of Indebtedness,
the cash proceeds received from such issuance or incurrence, net of attorneys’
fees, investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

 

“New Lender”: as defined in Section 2.24(b).

 

“New Lender Supplement”: as defined in Section 2.24(b).

 

“No Undisclosed Information Representation”: with respect to any Person, a
representation that such Person is not in possession of any material non-public
information with respect to the Parent Borrower or any of its Subsidiaries that
has not been disclosed to the Lenders generally (other than those Lenders who
have elected to not receive any non-public information with respect to the
Parent Borrower or any of its Subsidiaries) and if so disclosed could reasonably
be expected to have a material effect upon, or otherwise be material to, the
market price of the applicable Loan, or the decision of an assigning Lender to
sell, or of an assignee to purchase, such Loan.

 

“Non-Guarantor Debt Basket”: an amount equal to the greater of $50,000,000 and
30% of Consolidated EBITDA for the Applicable Reference Period.

 

“Non-U.S. Lender”: (a) if the applicable Borrower is a U.S. Person, a Lender,
with respect to the applicable Borrower, that is not a U.S. Person, and (b) if
the applicable Borrower is not a U.S. Person, a Lender, with respect to the
applicable Borrower, that is resident or organized under the laws of a
jurisdiction other than that in which the applicable Borrower is resident for
tax purposes.

 

“Not Otherwise Applied”: in respect of any amount, such amount has not
previously been (and is not currently being) applied to any other use or
transaction.

 

“Notes”: the collective reference to any promissory note evidencing Loans.

 

“Notice of Designations”: as defined in Section 2.27(a).

 

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding,

 

31 

 

relating to any Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans and all other
obligations and liabilities of the Borrowers to the Administrative Agent or to
any Lender (or, in the case of Specified Swap Agreements and Specified Cash
Management Agreements, any Lender Counterparty), whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which arise under, out of, or in connection with, this Agreement, any
other Loan Document, the Letters of Credit, any Specified Swap Agreement, any
Specified Cash Management Agreement or any other document made, delivered or
given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including all fees, charges and disbursements of counsel to the Administrative
Agent or to any Lender that are required to be paid by the Borrowers pursuant
hereto) or otherwise.

 

“Other Connection Taxes”: with respect to any Credit Party, Taxes imposed as a
result of a present or former connection between such Credit Party and the
jurisdiction imposing such Tax (other than connections arising from such Credit
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes”: all present or future stamp, court, or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.22).

 

“Parent Borrower”: as defined in the preamble hereto.

 

“Participant”: as defined in Section 10.6(c).

 

“Participant Register”: as defined in Section 10.6(c).

 

“PATRIOT Act”: as defined in Section 10.17.

 

“PBGC”: the Pension Benefit Guaranty Corporation established under Section 4002
of ERISA and any successor entity performing similar functions.

 

“Pension Plan”: any employee benefit plan (including a Multiple Employer Plan,
but not including a Multiemployer Plan) that is subject to Title IV of ERISA,
Section 412 of the Code or Section 302 of ERISA (i) which is or was sponsored,
maintained or contributed to by, or required to be contributed to by, any Group
Member or any ERISA Affiliate or (ii) with respect to which any Group Member or
any ERISA Affiliate has any actual or contingent liability.

 

“Permitted Acquisition”: (subject to the application of Section 1.3 in the case
of a Limited Condition Transaction) means any Acquisition (including any
Investment in any Person which serves to increase the ownership position of any
Borrower or any Restricted Subsidiary thereof); provided that with respect to
each such Acquisition (i) after giving effect thereto, the Parent Borrower and
its Restricted Subsidiaries are in compliance with Section 7.15, (ii)
immediately before and immediately after giving effect on a pro forma basis to
any such purchase or other acquisition, no Event of Default under clauses (a) or
(f) of Section 8 shall have occurred and be continuing and (iii) any such newly
created or acquired Subsidiary shall be a Restricted Subsidiary and shall, to
the extent required by Section 6.10, comply with the requirements of Section
6.10 in the time periods set forth therein.

 

32 

 

“Permitted Amendment”: an amendment to this Agreement and/or the other Loan
Documents, effected in connection with a Loan Modification Offer pursuant to
Section 2.26, providing for an extension of the scheduled maturity date and/or
amortization applicable to the Loans of the Accepting Lenders of a relevant
Facility and, in connection therewith, which may also provide for (a)(i) a
change in the Applicable Margin with respect to the Loans of the Accepting
Lenders subject to such Permitted Amendment and/or (ii) a change in the fees
payable to, or the inclusion of new fees to be payable to, the Accepting Lenders
in respect of such Loans, (b) changes to any prepayment premiums with respect to
the applicable Loans of a relevant Facility, (c) such amendments to this
Agreement and the other Loan Documents as shall be appropriate, in the
reasonable judgment of the Administrative Agent, to provide the rights and
benefits of this Agreement and other Loan Documents to each new Facility of
Loans and/or commitments resulting therefrom and (d) additional amendments to
the terms of this Agreement and/or the other Loan Documents applicable to the
applicable Loans of the Accepting Lenders that are less favorable to such
Accepting Lenders than the terms of this Agreement and/or the other Loan
Documents, as applicable, prior to giving effect to such Permitted Amendments
and that are reasonably acceptable to the Administrative Agent.

 

“Permitted Closing Date Use of Proceeds”: as defined in Section 4.16.

 

“Permitted Liens”: Liens permitted pursuant to Section 7.3.

 

“Permitted Receivables Facility”: any Receivables Facility; provided that the
aggregate outstanding and uncollected amount of accounts receivable pledged,
sold, conveyed or otherwise transferred in connection with all such Receivables
Facilities shall not exceed $25,000,000 at any time.

 

“Permitted Refinancing Indebtedness ”: with respect to any Indebtedness of any
Person (the “Original Indebtedness”), any modification, refinancing, refunding,
replacement, renewal or extension of such Indebtedness, in whole or in part;
provided, that (i) no Person that is not an obligor with respect to the Original
Indebtedness shall be an obligor with respect to such Permitted Refinancing
Indebtedness, (ii) the final maturity and weighted average life to maturity of
such Indebtedness shall not be shortened as a result of such modification,
refinancing, refunding, replacement, renewal or extension, (iii) in the case of
any modification, refinancing, refunding, replacement, renewal or extension of
Indebtedness incurred pursuant to Section 7.2(b), the other material terms and
conditions of such Indebtedness after giving effect to such modification,
refinancing, refunding, replacement, renewal or extension, taken as a whole
(other than interest rates, rate floors, fees and optional prepayment or
redemption terms), shall not be materially more restrictive as determined by the
Parent Borrower in good faith, (iv) (x) in the case of any Original Indebtedness
consisting of a revolving credit facility, the committed amount (in the case of
a revolving credit facility) or principal of such Permitted Refinancing
Indebtedness does not exceed the committed amount in respect of the Original
Indebtedness and (y) otherwise, the principal amount (or accreted value or
committed amount, if applicable) thereof does not exceed the principal amount
(or accreted value or committed amount, if applicable) of the Original
Indebtedness, except in each case by an amount (such amount, the “Additional
Permitted Amount”) equal to unpaid accrued interest and premium thereon at such
time plus reasonable fees (including original issue discount and upfront fees),
penalties, premiums and expenses incurred in connection with such modification,
refinancing, refunding, replacement, renewal or extension, (v) for the avoidance
of doubt, the Original Indebtedness is paid down (or commitments in respect
thereof are reduced) on a dollar-for-dollar basis by such Permitted Refinancing
Indebtedness (other than by the Additional Permitted Amount), (vi) if the
Original Indebtedness shall have been subordinated to the Obligations, such
Permitted Refinancing Indebtedness shall also be subordinated to the Obligations
on terms not less favorable in any material respect to the Lenders and (vii)
such Permitted Refinancing Indebtedness shall not be secured by any Lien on any
asset other than the assets that secured such Original Indebtedness (or would
have been required to secure such Original Indebtedness pursuant to the terms
thereof) or, in the

 

33 

 

event Liens securing such Original Indebtedness shall have been contractually
subordinated to any Lien securing the Obligations, by any Lien that shall not
have been contractually subordinated to at least the same extent.

 

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”: any employee benefit plan as defined in Section 3(3) of ERISA, including
any employee welfare benefit plan (as defined in Section 3(1) of ERISA), any
employee pension benefit plan (as defined in Section 3(2) of ERISA but excluding
any Multiemployer Plan), and any plan which is both an employee welfare benefit
plan and an employee pension benefit plan, and in respect of which any Group
Member or any ERISA Affiliate is (or, if such Plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in section 3(5)
of ERISA.

 

“Plan Asset Regulations”: 29 CFR § 2510.3-101 et seq., as modified by Section
3(42) of ERISA, as amended from time to time.

 

“Planned Expenditures”: as defined in the definition of “Excess Cash Flow”.

 

“Prime Rate”: the rate of interest last quoted by The Wall Street Journal as the
“Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote such
rate, the highest per annum interest rate published by the Federal Reserve Board
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as reasonably determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as reasonably
determined by the Administrative Agent).

 

“Pro Forma Basis”: subject to Section 1.4, with respect to the calculation of
any test or covenant hereunder, such test or covenant being calculated after
giving effect to (a) any designation of a Restricted Subsidiary as an
Unrestricted Subsidiary, (b) any designation of an Unrestricted Subsidiary as a
Restricted Subsidiary, (c) any Material Acquisition, (d) any Material
Disposition, (e) any assumption, incurrence, repayment or other Disposition of
Indebtedness, (f) any Investment constituting an acquisition of assets
constituting a business unit, line of business or division of another Person,
(g) any Disposition of a business unit, line of business or division of the
Parent Borrower or a Restricted Subsidiary, in each case of (c) through (g),
whether by merger, consolidation, amalgamation or otherwise, or any incurrence
or repayment of Indebtedness (other than Indebtedness incurred or repaid under
any revolving credit facility in the ordinary course of business for working
capital purposes without any adjustment to the commitments thereunder), (h) any
Restricted Payment or (i) any other event that by the terms of this Agreement
requires a test to be calculated for “pro forma compliance” or on a “pro forma
basis” or after giving “pro forma effect” (all of the foregoing, “Applicable
Transactions”) using, for purposes of determining such compliance, the
historical financial statements of all entities or assets so designated,
acquired or sold (to the extent available) and the consolidated financial
statements of the Parent Borrower and its Restricted Subsidiaries, which shall
be reformulated as if all Applicable Transactions during the Applicable
Reference Period, or subsequent to the Applicable Reference Period and on or
prior to the date of such calculation, had been consummated at the beginning of
such period (and shall include, with respect to any Material Acquisition or
Material Disposition, any adjustments calculated in accordance with (and subject
to the requirements and limitations of) clause (i) of the definition of
“Consolidated EBITDA”).

 

“Pro Forma Financial Statements”: as defined in Section 4.1(a).

 

34 

 

“Prohibited Transaction”: as defined in Section 406 of ERISA and Section 4975(c)
of the Code.

 

“Projections”: as defined in Section 6.2(c).

 

“Properties”: as defined in Section 4.17(a).

 

“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

 

“Public-Sider”: a Lender whose representatives may trade in securities of the
Parent Borrower or any of its Subsidiaries while in possession of the financial
statements provided by the Parent Borrower under the terms of this Agreement.

 

“Purchasing Borrower Party”: any of the Parent Borrower or any Restricted
Subsidiary.

 

“Qualified Capital Stock”: Capital Stock of the Parent Borrower other than
Disqualified Capital Stock.

 

“Quotation Day”: with respect to any Eurodollar Loan for any Interest Period,
two Business Days prior to the commencement of such Interest Period.

 

“Ratings Condition”: the public corporate family rating or corporate credit
rating, as applicable, of the Parent Borrower after giving effect to the
Transactions being at least Ba3 from Moody’s (stable outlook or better) and BB-
from S&P (stable outlook or better).

 

“Receivables Facility”: the collective reference to any Receivables Purchase
Facility or Receivables Securitization Facility.

 

“Receivables Purchase Facility”: any one or more receivables purchase or
financing facilities entered into in connection with any continuing accounts
receivables discounting, factoring or financing arrangement with terms and
conditions reasonably satisfactory to the Administrative Agent and pursuant to
which the Parent Borrower or any Restricted Subsidiary may pledge, sell, convey
or otherwise transfer its accounts receivable to any Person (other than the
Parent Borrower or a Restricted Subsidiary) in exchange for cash (including, in
the case of any pledge of accounts receivables, cash proceeds of loans made by
such Person that are secured by such pledged accounts receivables) in an amount
equal to or greater than the fair market value (as determined in good faith by
the Parent Borrower and taking into account customary discount fees or customary
discount factors) of the accounts receivables so pledged, sold, conveyed or
transferred.

 

“Receivables Securitization Facility”: any one or more receivables financing
facilities the obligations of which are non-recourse (except for customary
representations, warranties, covenants and indemnities made in connection with
such facilities) to the Parent Borrower and its Restricted Subsidiaries (other
than a Receivables Subsidiary) pursuant to which the Parent Borrower or any
Restricted Subsidiary sells its accounts receivable to either (a) a Person that
is not a Restricted Subsidiary or (b) a Receivables Subsidiary that in turn
funds such purchase by purporting to sell the accounts receivable to a Person
that is not a Restricted Subsidiary or by borrowing from such a Person or from
another Receivables Subsidiary that in turn funds itself by borrowing from such
a Person.

 

“Receivables Subsidiary”: any Subsidiary of the Parent Borrower formed for the
purpose of facilitating or entering into one or more Receivables Facilities, and
in each case engages only in

 

35 

 

activities reasonably related or incidental thereto; provided that each
Receivables Subsidiary shall at all times be 100% owned by a Loan Party.

 

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member that yields Net Cash Proceeds to any Group Member in excess of
$7,500,000.

 

“Reference Period”: each period of four consecutive fiscal quarters of the
Parent Borrower.

 

“Refunded Swingline Loans”: as defined in Section 2.7.

 

“Register”: as defined in Section 10.6(b).

 

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”: the obligation of a Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

 

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Term Loans pursuant to Section 2.11(b) as a
result of the delivery of a Reinvestment Notice.

 

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Parent Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Parent Borrower (directly or indirectly through a Restricted Subsidiary) intends
and expects to use all or a specified portion of the Net Cash Proceeds of an
Asset Sale or Recovery Event to acquire or repair assets useful in its business.

 

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the Parent Borrower’s business.

 

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring 12 months after such Reinvestment Event (or if
the Parent Borrower or the relevant Restricted Subsidiary, as applicable, has
contractually committed within 12 months after such Reinvestment Event to
reinvest such Reinvestment Deferred Amount, the date occurring 18 months after
such Reinvestment Event) and (b) the date on which the Parent Borrower shall
have determined not to, or shall have otherwise ceased to, acquire or repair
assets useful in the Parent Borrower’s business with all or any portion of the
relevant Reinvestment Deferred Amount.

 

“Related Parties” with respect to any specified Person, such Person’s Affiliates
and the respective directors, officers, employees, agents and advisors of such
Person and such Person’s Affiliates.

 

“Replaced Term Loans”: as defined in Section 10.1.

 

“Replacement Term Loans”: as defined in Section 10.1

 

36 

 

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA or
the regulations issued thereunder, with respect to a Pension Plan, other than
those events as to which notice is waived pursuant to DOL Reg. Section 4043 as
in effect on the Closing Date (no matter how such notice requirement may be
changed in the future).

 

“Repricing Transaction”: (a) any prepayment of Term B Loans with the proceeds of
a substantially concurrent incurrence of syndicated term loan Indebtedness by
any Group Member (other than any such incurrence in connection with a Change of
Control or a Transformative Acquisition) in respect of which the all-in yield
is, on the date of such prepayment, lower than the all-in yield on such Term B
Loans (with the all-in yield calculated by the Administrative Agent in
accordance with standard market practice, taking into account, in each case, any
interest rate floors, the Applicable Margin hereunder and the interest rate
spreads under such Indebtedness, and any original issue discount and upfront
fees applicable to or payable in respect of such Term B Loans and such
Indebtedness with the original issue discount and upfront fees being equated to
interest rate assuming a four-year life to maturity of such Indebtedness (but
excluding arrangement, structuring, underwriting, commitment, amendment or other
fees that are not paid generally to all lenders of such Indebtedness)) and (b)
any amendment, amendment and restatement or other modification to this Agreement
that reduces the all-in yield (calculated as set forth in clause (a) above) of
the Term B Loans (other than any such amendment, amendment and restatement or
other modification effected in connection with a Change of Control or a
Transformative Acquisition), in each case where the primary purpose of such
prepayment or amendment is to reduce the all-in yield of the Term B Loans
(including through such substantially concurrent incurrence of Indebtedness the
proceeds of which are used to prepay the Term B Loans).

 

“Required Lenders”: at any time, the holders of more than 50% of the sum of (a)
the aggregate unpaid principal amount of the Term Loans then outstanding and (b)
the Total Revolving Commitments then in effect or, if the Revolving Commitments
have been terminated, the Total Revolving Extensions of Credit then outstanding.

 

“Required Revolving Lenders”: at any time, the holders of more than 50% of the
Total Revolving Commitments then in effect or, if the Revolving Commitments have
been terminated, the Total Revolving Extensions of Credit then outstanding.

 

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer”: the chief executive officer, president or chief financial
officer of the Parent Borrower, but in any event, with respect to financial
matters, the chief financial officer of the Parent Borrower.

 

“Restricted Debt Payment”: as defined in Section 7.8(a).

 

“Restricted Payments”: as defined in Section 7.6.

 

“Restricted Subsidiary”: any Subsidiary of the Parent Borrower other than an
Unrestricted Subsidiary.

 

“Retained Asset Sale Proceeds”: at any date of determination, an amount
determined on a cumulative basis, that is equal to the aggregate cumulative sum
of (a) all Net Cash Proceeds received by the Parent Borrower or any of its
Restricted Subsidiaries that, pursuant to application of the Applicable

 

37 

 

Prepayment Percentage, are or were not required to be applied to prepay Term
Loans pursuant to Section 2.11(b) and (b) all Net Cash Proceeds received by the
Parent Borrower or any of its Restricted Subsidiaries from any Disposition that
would constitute an Asset Sale or any event that would constitute a Recovery
Event but that, in each case, does not constitute an Asset Sale or a Recovery
Event, as applicable, pursuant to application of the $7,500,000 materiality
threshold contained in the respective definitions thereof.

 

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Commitment” opposite such Lender’s name on Schedule
1.1A or in the Assignment and Assumption pursuant to which such Lender became a
party hereto, as the same may be changed from time to time pursuant to the terms
hereof. The original amount of the Total Revolving Commitments is $65,000,000.

 

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

 

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding and (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

 

“Revolving Facility”: as defined in the definition of “Facility”.

 

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

 

“Revolving Loans”: as defined in Section 2.4(a).

 

“Revolving Percentage”: with respect to any Revolving Lender at any time, the
ratio (expressed as a percentage) of the aggregate amount of such Lender’s
Revolving Commitments at such time to the aggregate amount of the Total
Revolving Commitments at such time (or, at any time after the Revolving
Commitments shall have expired or terminated, the ratio (expressed as a
percentage) of the aggregate principal amount of such Revolving Lender’s
Revolving Loans then outstanding to the aggregate principal amount of the
Revolving Loans of all Revolving Lenders then outstanding); provided, that, in
the event that the Revolving Loans are paid in full prior to the reduction to
zero of the Total Revolving Extensions of Credit, the Revolving Percentages
shall be determined in a manner designed to ensure that the other outstanding
Revolving Extensions of Credit shall be held by the Revolving Lenders on a
comparable basis. Notwithstanding the foregoing, when a Defaulting Lender shall
exist (i) in the case of Section 2.23, Revolving Percentages shall be determined
without regard to any Defaulting Lender’s Revolving Commitment and (ii) in the
case of the defined term “Revolving Extensions of Credit” (other than as used in
Section 2.23(c)) and Section 2.4(a), Revolving Percentages shall be adjusted to
give effect to any reallocation effected pursuant to Section 2.23(c).

 

“Revolving Termination Date”: August 27, 2023.

 

“S&P”: as defined in the definition of “Cash Equivalents”.

 

38 

 

“Sanctioned Country”: at any time, a country, region or territory which is
itself, or whose government is, the subject or target of any Sanctions (at the
time of this Agreement, the Crimea region of Ukraine, Cuba, Iran, North Korea
and Syria).

 

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury or the U.S. Department of State or by the
United Nations Security Council, the European Union, any European Union member
state or Her Majesty’s Treasury of the United Kingdom, (b) any Person located,
organized or resident in a Sanctioned Country or (c) any Person owned 50 percent
or more by any Person or Persons described in the foregoing clause (a).

 

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, or Her Majesty’s Treasury of the
United Kingdom.

 

“Screen Rate”: as defined in the definition of “Eurodollar Base Rate”.

 

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“Secured Parties”: as defined in the Guarantee and Collateral Agreement.

 

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting a Lien on any property of any Person to secure
the obligations and liabilities of any Loan Party under any Loan Document.

 

“Solvency Certificate”: a solvency certificate from the Chief Financial Officer
of the Parent Borrower substantially in the form of Exhibit K.

 

“Solvent”: as of any date of determination, (a) the fair value of the assets of
the Parent Borrower and its Restricted Subsidiaries, on a consolidated basis, at
a fair valuation, will exceed their debts and liabilities, subordinated,
contingent or otherwise, (b) the present fair saleable value of the assets of
the Parent Borrower and its Restricted Subsidiaries, on a consolidated basis,
will be greater than the amount that will be required to pay the probable
liabilities on its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured, (c)
the Parent Borrower and its Restricted Subsidiaries, on a consolidated basis,
will be able to pay their debts and liabilities, subordinated, continent or
otherwise, as such debts and liabilities become absolute and matured and (d) the
Parent Borrower and its Restricted Subsidiaries, on a consolidated basis, will
not have an unreasonably small capital with which to conduct the business in
which it is engaged as such business is conducted as of such date of
determination and proposed to be conducted following such date.

 

“Specified Acquisition Agreement Representations”: (a) as used in Section
5.1(o), the representations made by or on behalf of the Target in the Closing
Date Acquisition Agreement that are material to the interest of the Lenders, but
only to the extent that accuracy of any such representation is a condition to
the obligations of the Parent Borrower (or any affiliate thereof) to close under
the Closing Date Acquisition Agreement or the Parent Borrower (or any affiliate
thereof) has the right (without regard to any notice requirement but giving
effect to any applicable cure provisions) to terminate its obligations under the
Closing Date Acquisition Agreement as a result of a breach of such
representations in the Closing Date Acquisition Agreement and (b) otherwise,
with respect to any acquisition contemplated by

 

39 

 

the Parent Borrower or any Restricted Subsidiary, the representations made by or
on behalf of the proposed target of such acquisition in the documentation
governing such acquisition (the “Subject Acquisition Agreement”) that are
material to the interests of the applicable Lenders, but only to the extent that
accuracy of any such representation is a condition to the obligations of the
Parent Borrower (or any affiliate thereof) to close under the Subject
Acquisition Agreement or the Parent Borrower (or an affiliate thereof) has the
right (without regard to any notice requirement but giving effect to any
applicable cure provisions) to terminate its obligations under the Subject
Acquisition Agreement as a result of a breach of such representations in the
Subject Acquisition Agreement.

 

“Specified Cash Management Agreement”: any agreement providing for treasury,
depositary, purchasing card or cash management services, including in connection
with any automated clearing house transfers of funds or any similar transactions
between any Borrower or any Guarantor and any Lender Counterparty, which has
been designated by such Lender Counterparty and the Parent Borrower, by notice
to the Administrative Agent as a “Specified Cash Management Agreement”.

 

“Specified Representations”: the representations and warranties of the Borrowers
and the Subsidiary Guarantors set forth in Sections 4.3(a) and (c), 4.4(a), 4.5
(solely with respect to organizational or governing documents of the Loan
Parties), 4.11, 4.14, 4.19, 4.20 and 4.24 (solely with respect to the last
sentence thereof).

 

“Specified Swap Agreement”: any Swap Agreement in respect of interest rates,
currency exchange rates or commodity prices entered into by any Borrower or any
Guarantor and any Lender Counterparty.

 

“Specified Time”: 11:00 A.M., London time.

 

“Subordinated Indebtedness”: any Indebtedness of any Group Member that is
expressly subordinated in right of payment to the Obligations.

 

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Parent Borrower.

 

“Subsidiary Borrower”: any Domestic Subsidiary of the Parent Borrower that
becomes a party hereto pursuant to Section 2.27 until such time as such
Subsidiary Borrower is removed as a party hereto pursuant to Section 2.27.

 

“Subsidiary Guarantor”: each Restricted Subsidiary of the Parent Borrower that
is party to the Guarantee and Collateral Agreement as a Guarantor.

 

“Swap”: any agreement, contract, or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing

 

40 

 

indices or measures of economic, financial or pricing risk or value or any
similar transaction or any combination of these transactions; provided that no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Parent Borrower or any of its Subsidiaries shall be a “Swap Agreement”.

 

“Swap Obligation”: with respect to any person, any obligation to pay or perform
under any Swap Agreement.

 

“Swingline Commitment”: with respect to any Swingline Lender, the obligation of
such Swingline Lender to make Swingline Loans pursuant to Section 2.6 in an
aggregate principal amount not to exceed the amount set forth under the heading
“Swingline Commitment” opposite such Lender’s name on Schedule 1.1D. The
original aggregate amount of the Swingline Commitments as of the Closing Date is
$10,000,000.

 

“Swingline Exposure”: at any time, the sum of the aggregate amount of all
outstanding Swingline Loans at such time. The Swingline Exposure of any
Revolving Lender at any time shall be the sum of (a) its Revolving Percentage of
the total Swingline Exposure at such time related to Swingline Loans other than
any Swingline Loans made by such Lender in its capacity as a Swingline Lender
and (b) if such Lender shall be a Swingline Lender, the principal amount of all
Swingline Loans made by such Lender outstanding at such time (to the extent that
the other Revolving Lenders shall not have funded their participations in such
Swingline Loans); provided that in the case of Sections 2.4(a) and 2.6(a) when a
Defaulting Lender shall exist, the Swingline Exposure of any Revolving Lender
shall be adjusted to give effect to any reallocation effected pursuant to
Section 2.23.

 

“Swingline Lenders”: HSBC Bank USA and Barclays Bank PLC, each in its capacity
as a lender of Swingline Loans.

 

“Swingline Loans”: as defined in Section 2.6.

 

“Swingline Participation Amount”: as defined in Section 2.7.

 

“Syndication Agent”: the Syndication Agent identified on the cover page of this
Agreement.

 

“Target”: as defined in the recitals hereto.

 

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term B Commitment”: as to any Lender, the obligation of such Lender, if any, to
make a Term B Loan to the Parent Borrower in a principal amount not to exceed
the amount set forth under the heading “Term B Commitment” opposite such
Lender’s name on Schedule 1.1B. The original aggregate amount of the Term B
Commitments as of the Closing Date is $350,000,000.

 

“Term B Facility”: as defined in the definition of “Facility”.

 

“Term B Lender”: each Lender that holds a Term B Commitment or that holds a Term
B Loan.

 

“Term B Loan”: as defined in Section 2.1.

 

41 

 

“Term B Maturity Date”: August 27, 2025.

 

“Term B Percentage”: as to any Term B Lender at any time, the ratio (expressed
as a percentage) of the aggregate outstanding principal amount of the Term B
Loans of such Term B Lender at such time to the aggregate outstanding principal
amount of the Term B Loans of all Term B Lenders at such time.

 

“Term Lenders”: the collective reference to the Term B Lenders and the
Incremental Term Lenders.

 

“Term Loans”: the collective reference to the Term B Loans, the Incremental Term
Loans and any Replacement Term Loans.

 

“Threshold Amount”: at any time, an amount equal to the greater of (x)
$25,000,000 and (y) 15% of Consolidated EBITDA for the Applicable Reference
Period.

 

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

 

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

 

“Trade Date”: with respect to any sale or assignment of rights by a Lender under
this Agreement, the date on which such Lender entered into a binding agreement
to sell or assign all or a portion of its rights under this Agreement.

 

“Transaction Costs”: as defined in Section 4.16.

 

“Transactions”: collectively, (a) the Closing Date Acquisition, (b) the
execution, delivery and performance by the Borrowers and the other Loan Parties
of this Agreement, the borrowing of Loans hereunder and the use of proceeds
thereof and (c) the Existing Indebtedness Refinancing.

 

“Transferee”: any Assignee or Participant.

 

“Transformative Acquisition”: any acquisition or Investment by the Parent
Borrower or any Restricted Subsidiary that is either (a) not permitted by the
terms of this Agreement immediately prior to the consummation of such
acquisition or Investment or (b) if permitted by the terms of this Agreement
immediately prior to the consummation of such acquisition or Investment, would
not provide the Parent Borrower and its Restricted Subsidiaries with adequate
flexibility under this Agreement for the continuation and/or expansion of their
combined operations following such consummation (as determined by the Parent
Borrower acting in good faith).

 

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

 

“United States”: the United States of America.

 

“Unrestricted Cash”: unrestricted cash and Cash Equivalents owned by any Group
Member and not controlled by or subject to any Lien or other preferential
arrangement in favor of any creditor (other than Liens created under the
Security Documents) and Liens of the type referred to in Section 7.3(u) or
Section 7.3(x)).

 

42 

 

“Unrestricted Subsidiary”: (a) any Subsidiary of the Parent Borrower (other than
a Subsidiary Borrower) that is designated as an Unrestricted Subsidiary by the
Parent Borrower pursuant to Section 6.11 subsequent to the Closing Date and (b)
any Subsidiary of an Unrestricted Subsidiary.

 

“U.S. Person”: a “United States person” within the meaning of Section
7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate”: as defined in Section 2.19(f)(ii)(B).

 

“Voluntary Prepayment Amount”: as of any date, an amount equal to (a) the
aggregate amount of all voluntary permanent commitment reductions in respect of
the Revolving Facility (including under any Incremental Revolving Facility) and
all voluntary prepayments of any Term Loans, any Incremental Term Loans and any
Incremental Equivalent Debt, in each case incurred pursuant to the Base
Incremental Amount (and all debt buybacks of any of the foregoing with credit
given to the amount of cash used to make such buybacks), and any long-term
Permitted Refinancing Indebtedness secured on a pari passu basis with the
Facilities (to the extent such Permitted Refinancing Indebtedness was previously
applied to the prepayment of any Revolving Facility (including under any
Incremental Revolving Facility) accompanied with a permanent commitment
reduction and any Term Loans, any Incremental Term Loans or any Incremental
Equivalent Debt in each case incurred pursuant to the Base Incremental Amount)
at or prior to such time (in each case, excluding prepayments made with the
proceeds of long-term Indebtedness (other than revolving Indebtedness)), less
(b) the aggregate principal amount of Incremental Term Loans or Incremental
Equivalent Debt established prior to such date in reliance on the Voluntary
Prepayment Amount.

 

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 

“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
used in sections 4203 and 4205, respectively, of ERISA.

 

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2  Other Interpretive Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

 

(b)  As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (x) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Parent Borrower or any Subsidiary at “fair value”, as defined
therein and (y) any treatment of Indebtedness in respect of convertible debt
instruments

 

43 

 

under Accounting Standards Codification 470-20 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any such Indebtedness in a reduced or bifurcated manner as
described therein, and such Indebtedness shall at all times be valued at the
full stated principal amount thereof), (ii) the words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”,
(iii) the word “incur” shall be construed to mean incur, create, issue, assume,
become liable in respect of or suffer to exist (and the words “incurred” and
“incurrence” shall have correlative meanings), (iv) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
Capital Stock, securities, revenues, accounts, leasehold interests and contract
rights, and (v) references to agreements or other Contractual Obligations shall,
unless otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time.

 

(c)  The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

 

(d)  The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

(e)  Notwithstanding any change in GAAP after December 31, 2017 that would
require obligations that would be classified and accounted for as an operating
lease (including, without limitation, any railcar operating leases) under GAAP
as existing on December 31, 2017 to be classified and accounted for as Capital
Leases or otherwise reflected on the consolidated balance sheet of the Parent
Borrower and its Subsidiaries, such obligations shall continue to be treated as
operating leases for all purposes under this Agreement.

 

(f)  Notwithstanding anything to the contrary herein, unless the Parent Borrower
otherwise notifies the Administrative Agent, with respect to any amount incurred
or transactions entered into (or consummated) in reliance on a provision of this
Agreement that does not require compliance with a financial ratio or financial
test (including any Consolidated First Lien Net Leverage Ratio test,
Consolidated Secured Net Leverage Ratio test, Consolidated Total Net Leverage
Ratio test, Consolidated Total Gross Leverage Ratio test, Consolidated Interest
Coverage Ratio test or Consolidated Fixed Charge Coverage Ratio test, as
applicable) (any such amounts, the “Fixed Amounts”) substantially concurrently
with any amounts incurred or transactions entered into (or consummated) in
reliance on a provision of this Agreement that requires compliance with a
financial ratio or financial test (including any Consolidated First Lien Net
Leverage Ratio test, Consolidated Secured Net Leverage Ratio test, Consolidated
Total Net Leverage Ratio test, Consolidated Total Gross Leverage Ratio test,
Consolidated Interest Coverage Ratio test or Consolidated Fixed Charge Coverage
Ratio test, as applicable) (any such amounts, the “Incurrence-Based Amounts”),
in concurrent transactions, a single transaction or a series of related
transactions, it is understood and agreed that (x) the incurrence of the
Incurrence-Based Amount shall be calculated first without giving effect to any
Fixed Amount at the time of such concurrent incurrence but giving full pro forma
effect to the use of proceeds of such Fixed Amount and the related transactions
and (y) the incurrence of the Fixed Amount shall be calculated thereafter.
Unless the Parent Borrower elects otherwise, the Borrowers shall be deemed to
have used amounts under an Incurrence-Based Amount then available to the
Borrowers prior to utilization of any amount under a Fixed Amount then available
to the Group Members. For the avoidance of doubt, the provisions of this clause
(f) shall apply to any Incremental Facilities and any Incremental Equivalent
Debt.

 

44 

 

(g)  The increase in any amount of any Indebtedness otherwise permitted pursuant
to Section 7.2, or any increase in any amount secured by any Lien otherwise
permitted pursuant to Section 7.3, by virtue of the accrual of interest, the
accretion of accreted value, the payment of interest in the form of additional
Indebtedness, amortization of original issue discount and/or any increase in the
amount of Indebtedness outstanding solely as a result of any fluctuation in the
exchange rate of any applicable currency shall be deemed to be permitted
Indebtedness for purposes of ‎Section 7.2 and a Permitted Lien for purposes of
‎Section 7.3.

 

(h)  For purposes of determining compliance with ‎Section 7.2 or ‎Section 7.3,
if any Indebtedness or Lien is incurred in reliance on a basket measured by
reference to a percentage of Consolidated EBITDA, and any refinancing or
replacement thereof otherwise permitted hereunder would cause the percentage of
Consolidated EBITDA to be exceeded if calculated based on the Consolidated
EBITDA on the date of such refinancing or replacement, such percentage of
Consolidated EBITDA will be deemed not to be exceeded so long as the principal
amount of such refinancing or replacement Indebtedness or other obligation does
not exceed an amount sufficient to repay the principal amount of such
Indebtedness or other obligation being refinanced or replaced, except by an
amount equal to the applicable Additional Permitted Amount.

 

(i)  For purposes of determining the permissibility of any action, change,
transaction or event that by the terms of the Loan Documents requires a
calculation of any financial ratio or financial test (including any Consolidated
First Lien Net Leverage Ratio test, Consolidated Secured Net Leverage Ratio
test, Consolidated Total Net Leverage Ratio test, Consolidated Total Gross
Leverage Ratio test, Consolidated Interest Coverage Ratio test or Consolidated
Fixed Charge Coverage Ratio test, as applicable), subject to Section 1.3 below,
such financial ratio or test shall be calculated at the time such action is
taken, such change is made, such transaction is consummated or such event
occurs, as the case may be, and no Default or Event of Default shall be deemed
to have occurred solely as a result of a change in such financial ratio or
financial test occurring after the time such action is taken, such change is
made, such transaction is consummated or such event occurs, as the case may be.

 

1.3  Limited Condition Transactions. Notwithstanding anything to the contrary in
this Agreement, in the case of the incurrence of any Indebtedness (including any
Incremental Term Facilities) or Liens or the making of any Permitted
Acquisitions or other Investments, Restricted Payments, prepayments of specified
indebtedness or asset sales, in each case, in connection with a Limited
Condition Transaction, at the Parent Borrower’s option (the Parent Borrower’s
election to exercise such option in connection with any Limited Condition
Transaction, an “LCT Election”), the relevant ratios and baskets (including
baskets measured as a percentage of Consolidated EBITDA) shall be determined,
and any Default or Event of Default blocker or bring-down of representations and
warranties shall be tested, as of the date the definitive acquisition agreements
for such Limited Condition Transaction are entered into and calculated as if the
acquisition and other pro forma events in connection therewith were consummated
on such date (the “LCT Test Date”), and if, after giving pro forma effect to the
Limited Condition Transaction and the other transactions to be entered into in
connection therewith as if they had occurred at the beginning of the most recent
test period ending prior to the LCT Test Date, the Parent Borrower could have
taken such action on the relevant LCT Test Date in compliance with such
representation, warranty, ratio, basket or default provision, such
representation, warranty, ratio, basket or default provision shall be deemed to
have been complied with; provided that if the Parent Borrower has made an LCT
Election, in connection with the calculation of any ratio (other than for
purposes of calculating compliance with the financial covenants) or basket with
respect to the compliance with this Agreement of any other Permitted
Acquisitions or other Investments, Restricted Payments, prepayments of specified
indebtedness or asset sales on or following the LCT Test Date and prior to the
earlier of the date on which such Limited Condition Transaction is consummated
or the definitive agreement for such Limited Condition Transaction is terminated
or expires without consummation of such Limited Condition

 

45 

 

Transaction, any such basket or ratio (other than any basket measured as a
percentage of Consolidated EBITDA) shall be calculated on a Pro Forma Basis
assuming such Limited Condition Transaction and other transactions in connection
therewith (including any Incurrence of debt and the use of proceeds thereof)
have been consummated on the LCT Test Date. For the avoidance of doubt, if the
Parent Borrower has made an LCT Election and any of the ratios or baskets for
which compliance was determined or tested as of the LCT Test Date are exceeded
as a result of fluctuations in any such ratio or basket (including due to
fluctuations of the target of any Limited Condition Transaction) at or prior to
the consummation of the relevant transaction or action, such baskets or ratios
will not be deemed to have been exceeded as a result of such fluctuations.

 

1.4  Pro Forma Calculations. For purposes of determining compliance with the
applicable Consolidated First Lien Net Leverage Ratio test, Consolidated Secured
Net Leverage Ratio test, Consolidated Total Net Leverage Ratio test,
Consolidated Total Gross Leverage Ratio test, Consolidated Interest Coverage
Ratio test or Consolidated Fixed Charge Coverage Ratio test for any Reference
Period and/or the permissibility of any Applicable Transactions (and the
incurrence or repayment of any Indebtedness in connection therewith) that have
been made (A) during the period in respect of which such calculations are
required to be made or (B) other that with respect to any calculation of the
financial covenants set forth in Section 7.1 and any calculation of the
Consolidated First Lien Net Leverage Ratio for purposes of the Applicable
Pricing Grid, subsequent to such period and prior to or simultaneously with the
event for which the calculation of any such ratio test is made on a pro forma
basis (solely with respect to determining pro forma compliance for such event)
shall be calculated on a pro forma basis assuming that all such Applicable
Transactions (and any increase or decrease in Consolidated EBITDA and the
component financial definitions used in either of the foregoing attributable to
any Applicable Transaction) had occurred on the first day of the period in
respect of which such calculations are required to be made. If since the
beginning of any applicable period any Person that subsequently became a
Restricted Subsidiary or was merged, amalgamated or consolidated with or into
the Parent Borrower or any of its Restricted Subsidiaries since the beginning of
such period shall have made any Applicable Transaction that would have required
adjustment pursuant to this Section 1.4, then the Consolidated First Lien Net
Leverage Ratio, Consolidated Secured Net Leverage Ratio, Consolidated Total Net
Leverage Ratio, Consolidated Total Gross Leverage Ratio, Consolidated Interest
Coverage Ratio test or Consolidated Fixed Charge Coverage Ratio, as applicable,
shall be calculated to give pro forma effect thereto in accordance with this
Section 1.4. Notwithstanding anything to the contrary herein, but subject to
Sections 1.2(f) and (i) and 1.3, all financial ratios and tests (including any
Consolidated First Lien Net Leverage Ratio test, Consolidated Secured Net
Leverage Ratio test, Consolidated Total Net Leverage Ratio test, Consolidated
Total Gross Leverage Ratio test, Consolidated Interest Coverage Ratio test or
Consolidated Fixed Charge Coverage Ratio test, as applicable and determining the
amount of Consolidated Net Income and Consolidated EBITDA) contained in this
Agreement that are calculated with respect to any Reference Period during which
any Applicable Transaction occurs shall be calculated with respect to such
Reference Period and such Applicable Transaction on a pro forma basis in
accordance with this Section 1.4.

 

1.5  Timing of Payment or Performance. When payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or required
on a day which is not a Business Day, the date of such payment (other than as
described in the definition of “Interest Period”) or performance shall extend to
the immediately succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension.

 

1.6  Rounding. Any financial ratios required to be maintained by the Parent
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is

 

46 

 

expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

 

1.7  Cashless Rollovers. Notwithstanding anything to the contrary contained in
this Agreement or in any other Loan Document, to the extent that any Lender
extends the maturity date of, or replaces, renews or refinances, any of its
then-existing Loans pursuant to an Incremental Facility, or with Replacement
Loans or loans incurred under a new credit facility hereunder, in each case, to
the extent such extension, replacement, renewal or refinancing is effected by
means of a “cashless roll” by such Lender, such extension, replacement, renewal
or refinancing shall be deemed to comply with any requirement hereunder or any
other Loan Document that such payment be made “in Dollars”, “in immediately
available funds”, “in cash” or any other similar requirement.

 

1.8  Appointment of Borrower Representative. Each Subsidiary Borrower hereby
irrevocably appoints the Parent Borrower as its representative and agent on its
behalf for the purposes of giving and receiving all notices and consents
hereunder or under any of the other Loan Documents and taking all other actions
(other than any such actions otherwise designated to the Borrowers as set forth
in this Agreement) (including in respect of compliance with covenants) on behalf
of any Subsidiary Borrower or Subsidiary Borrowers under the Loan Documents. The
Parent Borrower hereby accepts such appointment. The Administrative Agent and
each Lender may regard any notice or other communication pursuant to any Loan
Document from the Parent Borrower as a notice or communication from all
Borrowers, and may give any notice or communication required or permitted to be
given to any Borrower or all Borrowers hereunder to the Parent Borrower on
behalf of such Borrower or all Borrowers. Each Subsidiary Borrower agrees that
each notice, election, representation and warranty, covenant, agreement and
undertaking made on its behalf by the Parent Borrower will be deemed for all
purposes to have been made by such Subsidiary Borrower and shall be binding upon
and enforceable against such Subsidiary Borrower to the same extent as if the
same had been made directly by such Subsidiary Borrower.

 

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

 

2.1  Term Commitments. Subject to the terms and conditions hereof, each Term B
Lender severally agrees to make a term loan (a “Term B Loan”) to the Parent
Borrower on the Closing Date in an amount not to exceed the amount of the Term B
Commitment of such Lender. The Term Loans may from time to time be Eurodollar
Loans or ABR Loans, as determined by the Parent Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.12. The Parent
Borrower may make only one borrowing under the Term B Commitments, which shall
be on the Closing Date. Any amount borrowed under this Section 2.1 and
subsequently repaid or prepaid may not be reborrowed.

 

2.2  Procedure for Term Loan Borrowing. The Parent Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 10:00 A.M., New York City time, at least one
Business Day prior to the anticipated Closing Date) requesting that the Term B
Lenders make the Term B Loans on the Closing Date and specifying the amount to
be borrowed. Upon receipt of such notice the Administrative Agent shall promptly
notify each Term B Lender thereof. Not later than 12:00 Noon, New York City
time, on the Closing Date each Term B Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the Term B Loan to be made by such Lender. The Administrative
Agent shall credit the account of the Parent Borrower on the books of such
office of the Administrative Agent with the aggregate of the amounts made
available to the Administrative Agent by the Term B Lenders in immediately
available funds.

 

2.3  Repayment of Term Loans. (a) The Parent Borrower shall repay the Term B
Loans on the last day of each March, June, September and December, beginning
with December 31, 2018

 

47 

 

and ending with the last such day to occur prior to the Term B Maturity Date, in
an aggregate principal amount for each such date (as such amount shall be
adjusted pursuant to Section 2.17(b) hereof) equal to the aggregate principal
amount of the Term B Loans outstanding on the Closing Date multiplied by 0.25%.

 

(b)  The Incremental Term Loans of each Incremental Term Lender shall mature in
consecutive installments (which shall be no more frequent than quarterly) as
specified in the Incremental Facility Activation Notice pursuant to which such
Incremental Term Loans were made (as such amount shall be adjusted pursuant to
Section 2.17(b)).

 

(c)  To the extent not previously paid (i) all Term B Loans shall be paid on the
Term B Maturity Date and (ii) all Incremental Term Loans shall be paid on the
Incremental Term Loan Maturity Date applicable thereto.

 

2.4  Revolving Commitments. (a) Subject to the terms and conditions hereof, each
Revolving Lender severally agrees to make revolving credit loans (“Revolving
Loans”) to the applicable Borrower from time to time during the Revolving
Commitment Period in an aggregate principal amount at any one time outstanding
which, when added (after giving effect to any application of proceeds of such
Revolving Loans pursuant to Section 2.6) to the sum of (i) such Lender’s
Revolving Percentage of the L/C Obligations then outstanding and (ii) such
Lender’s Swingline Exposure then outstanding, does not exceed the amount of such
Lender’s Revolving Commitment. During the Revolving Commitment Period the
Borrowers may use the Revolving Commitments by borrowing, prepaying the
Revolving Loans in whole or in part, and reborrowing, all in accordance with the
terms and conditions hereof. The Revolving Loans may from time to time be
Eurodollar Loans or ABR Loans, as determined by the applicable Borrower and
notified to the Administrative Agent in accordance with Sections 2.5 and 2.12.

 

(b)  The applicable Borrower shall repay all outstanding Revolving Loans on the
Revolving Termination Date.

 

2.5  Procedure for Revolving Loan Borrowing. The Borrowers may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day; provided that the applicable Borrower shall give the Administrative Agent
irrevocable notice (which notice must be received by the Administrative Agent
prior to 11:00 A.M., New York City time, (a) three Business Days prior to the
requested Borrowing Date, in the case of Eurodollar Loans, or (b) one Business
Day prior to the requested Borrowing Date, in the case of ABR Loans) (provided
that any such notice of a borrowing of ABR Loans under the Revolving Facility to
finance payments required by Section 3.5 may be given not later than 10:00 A.M.,
New York City time, on the date of the proposed borrowing), specifying (i) the
amount and Type of Revolving Loans to be borrowed, (ii) the requested Borrowing
Date and (iii) in the case of Eurodollar Loans, the respective amounts of each
such Type of Loan and the respective lengths of the initial Interest Period
therefor. Notwithstanding the foregoing, the Parent Borrower may request
Revolving Loans to be made on the Closing Date pursuant to irrevocable written
notice to the Administrative Agent prior to 11:00 A.M., New York City time (or
such later time as may be agreed by the Administrative Agent in its sole
discretion) at least one (1) Business Day prior to the Closing Date, which such
Revolving Loans shall initially be Loans of any Type; provided that, unless
otherwise agreed by the Administrative Agent in its sole discretion, no
Revolving Loan may be made as, converted into or continued as a Eurodollar Loan
having an Interest Period in excess of one month prior to the date that is 60
days after the Closing Date. Each borrowing under the Revolving Commitments
shall be in an amount equal to (x) in the case of ABR Loans, $1,000,000 or a
whole multiple thereof (or, if the then aggregate Available Revolving
Commitments are less than $1,000,000, such lesser amount) and (y) in the case of
Eurodollar Loans, $2,000,000 or a whole multiple of $500,000 in excess thereof;
provided, that any Swingline Lender may request, on behalf of the applicable
Borrower, borrowings under the Revolving

 

48 

 

Commitments that are ABR Loans in other amounts pursuant to Section 2.7. Upon
receipt of any such notice from a Borrower, the Administrative Agent shall
promptly notify each Revolving Lender thereof. Each Revolving Lender will make
the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the applicable Borrower at the Funding
Office prior to 12:00 Noon, New York City time, on the Borrowing Date requested
by the applicable Borrower in funds immediately available to the Administrative
Agent. Such borrowing will then be made available to the applicable Borrower by
the Administrative Agent crediting the account of the applicable Borrower
specified in the notice of borrowing or other written instruction from the
applicable Borrower to the Administrative Agent with the aggregate of the
amounts made available to the Administrative Agent by the Revolving Lenders and
in like funds as received by the Administrative Agent.

 

2.6  Swingline Commitment. (a) Subject to the terms and conditions hereof, from
time to time during the Revolving Commitment Period, each Swingline Lender
severally agrees to make a portion of the credit otherwise available to the
Borrowers under the Revolving Commitments by making swing line loans (“Swingline
Loans”) to the Borrowers; provided that (i) the sum of (x) the Swingline
Exposure of such Swingline Lender (in its capacity as a Swingline Lender and a
Revolving Lender), (y) the aggregate principal amount of outstanding Revolving
Loans made by such Swingline Lender (in its capacity as a Revolving Lender) and
(z) the L/C Exposure of such Swingline Lender (in its capacity as a Revolving
Lender) shall not exceed its Revolving Commitment then in effect, (ii) the sum
of all outstanding Swingline Loans shall not exceed the aggregate Swingline
Commitment, (iii) the sum of the outstanding Swingline Loans made by such
Swingline Lender shall not exceed the Swingline Commitment of such Swingline
Lender and (iv) no Borrower shall request, and no Swingline Lender shall make,
any Swingline Loan if, after giving effect to the making of such Swingline Loan,
the aggregate amount of the Available Revolving Commitments would be less than
zero. During the Revolving Commitment Period, the Borrowers may use the
Swingline Commitment by borrowing, repaying and reborrowing, all in accordance
with the terms and conditions hereof. Swingline Loans shall be ABR Loans only.

 

(b)  The applicable Borrower shall repay to the Swingline Lenders the then
unpaid principal amount of each Swingline Loan made to such Borrower on the
earlier of the Revolving Termination Date and five Business Days after such
Swingline Loan is made; provided that on each date that a Revolving Loan is
borrowed, the applicable Borrower shall repay all Swingline Loans made to it
then outstanding and the proceeds of any such Revolving Loans shall be applied
by the Administrative Agent to repay any Swingline Loans made to such Borrower
that are outstanding.

 

2.7  Procedure for Swingline Borrowing; Refunding of Swingline Loans. (a)
Whenever a Borrower desires that the Swingline Lenders make Swingline Loans it
shall give the Swingline Lenders irrevocable notice in writing (which must be
received by the Swingline Lenders not later than 1:00 P.M., New York City time,
on the proposed Borrowing Date), specifying (i) the amount to be borrowed and
(ii) the requested Borrowing Date (which shall be a Business Day during the
Revolving Commitment Period). Each borrowing under the Swingline Commitment
shall be in an amount equal to $250,000 or a whole multiple of $100,000 in
excess thereof. Not later than 3:00 P.M., New York City time, on the Borrowing
Date specified in a notice in respect of Swingline Loans, each Swingline Lender
shall make available to the Administrative Agent at the Funding Office an amount
in immediately available funds equal to the amount of its ratable portion of the
Swingline Loan to be made by such Swingline Lender (such ratable portion to be
calculated based upon such Swingline Lender’s Revolving Commitment (in its
capacity as a Revolving Lender) to the total Revolving Commitments of all of the
Swingline Lenders (in their respective capacities as Revolving Lenders)). The
Administrative Agent shall make the proceeds of such Swingline Loans available
to the applicable Borrower on such Borrowing Date by depositing such proceeds in
the account of the applicable Borrower with the Administrative Agent on such
Borrowing Date in immediately available funds.

 

49 

 

(b)  Independent Swingline Lender Obligations. The failure of any Swingline
Lender to make its ratable portion of a Swingline Loan shall not relieve any
other Swingline Lender of its obligation hereunder to make its ratable portion
of such Swingline Loan on the date of such Swingline Loan, but no Swingline
Lender shall be responsible for the failure of any other Swingline Lender to
make the ratable portion of a Swingline Loan to be made by such other Swingline
Lender on the date of any Swingline Loan.

 

(c)  Any Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the applicable Borrower (which hereby
irrevocably directs the Swingline Lenders to act on its behalf), on one Business
Day’s notice given by such Swingline Lender no later than 12:00 Noon, New York
City time, request each Revolving Lender to make, and each Revolving Lender
hereby agrees to make, a Revolving Loan, in an amount equal to such Revolving
Lender’s Revolving Percentage of the aggregate amount of the Swingline Loans
(the “Refunded Swingline Loans”) outstanding on the date of such notice, to
repay the Swingline Lenders. Each Revolving Lender shall make the amount of such
Revolving Loan available to the Administrative Agent at the Funding Office in
immediately available funds, not later than 10:00 A.M., New York City time, one
Business Day after the date of such notice. The proceeds of such Revolving Loans
shall be immediately made available by the Administrative Agent to the Swingline
Lenders for application by the Swingline Lenders to the repayment of the
Refunded Swingline Loans. Each Borrower irrevocably authorizes the Swingline
Lenders to charge such Borrower’s accounts with the Administrative Agent (up to
the amount available in each such account) in order to immediately pay the
amount of such Refunded Swingline Loans to the extent amounts received from the
Revolving Lenders are not sufficient to repay in full such Refunded Swingline
Loans.

 

(d)  If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.7(c), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to any Borrower or if for any other
reason, as determined by any Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.7(c), each Revolving Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 2.7(c), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to each
Swingline Lender an amount (the “Swingline Participation Amount”) equal to (i)
such Revolving Lender’s Revolving Percentage times (ii) the sum of the aggregate
principal amount of Swingline Loans of such Swingline Lender then outstanding
that were to have been repaid with such Revolving Loans.

 

(e)  Whenever, at any time after any Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, such Swingline
Lender receives any payment on account of the Swingline Loans, such Swingline
Lender will distribute to such Lender its ratable portion of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by such Swingline Lender
is required to be returned, such Revolving Lender will return to such Swingline
Lender any portion thereof previously distributed to it by such Swingline
Lender.

 

(f)  Each Revolving Lender’s obligation to make the Loans referred to in Section
2.7(c) and to purchase participating interests pursuant to Section 2.7(d) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Revolving Lender or any Borrower may have against any Swingline Lender, any
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or

 

50 

 

continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of any Borrower, (iv) any breach of this
Agreement or any other Loan Document by any Borrower, any other Loan Party or
any other Revolving Lender or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

 

2.8  Commitment Fees, etc. (a) The Borrowers jointly and severally agree to pay
to the Administrative Agent for the account of each Revolving Lender a
commitment fee for the period from and including the date hereof to the last day
of the Revolving Commitment Period, computed at the Commitment Fee Rate on the
average daily amount of the Available Revolving Commitment of such Lender during
the period for which payment is made, payable quarterly in arrears on each Fee
Payment Date, commencing on the first such date to occur after the date hereof.

 

(b)  The Borrowers jointly and severally agree to pay to the Administrative
Agent the fees in the amounts and on the dates as set forth in any fee
agreements with the Administrative Agent and to perform any other obligations
contained therein.

 

2.9  Termination or Reduction of Revolving Commitments. The Borrowers shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments or, from time to time, to reduce
the amount of the Revolving Commitments; provided that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Loans and Swingline Loans made
on the effective date thereof, the Total Revolving Extensions of Credit would
exceed the Total Revolving Commitments. Any such reduction shall be in an amount
equal to $1,000,000, or a whole multiple thereof, and shall reduce permanently
the Revolving Commitments then in effect.

 

2.10  Optional Prepayments. (a) The Borrowers may at any time and from time to
time prepay the Loans, in whole or in part, without premium or penalty (subject
to Section 2.10(b)), upon irrevocable notice delivered to the Administrative
Agent no later than 12:00 Noon, New York City time, three Business Days prior
thereto, in the case of Eurodollar Loans, and no later than 12:00 Noon, New York
City time, one Business Day prior thereto, in the case of ABR Loans, which
notice shall specify the date and amount of prepayment and whether the
prepayment is of Eurodollar Loans or ABR Loans; provided, that if a Eurodollar
Loan is prepaid on any day other than the last day of the Interest Period
applicable thereto, the applicable Borrower shall also pay any amounts owing
pursuant to Section 2.20. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof. If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with (except in the case of Revolving Loans that are
ABR Loans and Swingline Loans) accrued interest to such date on the amount
prepaid. Partial prepayments of Term Loans and Revolving Loans shall be in an
aggregate principal amount of $1,000,000 or a whole multiple thereof. All
optional prepayments of Term Loans in accordance with this Section 2.10 shall be
applied as directed by the applicable Borrower. Partial prepayments of Swingline
Loans shall be in an aggregate principal amount of $100,000 or a whole multiple
thereof.

 

(b)  All (i) prepayments of Term B Loans pursuant to Section 2.10(a) or Section
2.11(a) effected on or prior to the six-month anniversary of the Closing Date
with the proceeds of a Repricing Transaction and (ii) amendments, amendments and
restatements or other modifications of this Agreement on or prior to the
six-month anniversary of the Closing Date constituting Repricing Transactions
shall, in each case, be accompanied by a fee payable to the Term B Lenders in an
amount equal to 1.00% of the aggregate principal amount of the Term B Loans so
prepaid, in the case of a transaction described in clause (i) of this paragraph,
or 1.00% of the aggregate principal amount of Term B Loans affected by such
amendment, amendment and restatement or other modification (including any

 

51 

 

such Loans assigned in connection with the replacement of a Term B Lender not
consenting thereto), in the case of a transaction described in clause (ii) of
this paragraph. Such fee shall be paid by the Parent Borrower to the
Administrative Agent, for the account of the Lenders in respect of the Term B
Loans, on the date of such prepayment.

 

2.11  Mandatory Prepayments and Commitment Reductions. (a) If any Indebtedness
shall be incurred by any Group Member (excluding any Indebtedness permitted in
accordance with Section 7.2 (other than any Permitted Refinancing Indebtedness
in respect of the Facilities)), an amount equal to 100% of the Net Cash Proceeds
thereof shall be applied on the date of such incurrence toward the prepayment of
the Term Loans as set forth in Section 2.11(d); provided that prepayments
pursuant to this Section 2.11(a) shall be accompanied by any fees payable with
respect thereto pursuant to Section 2.10(b).

 

(b)  If on any date any Group Member shall receive Net Cash Proceeds from any
Asset Sale or Recovery Event then, unless a Reinvestment Notice shall be
delivered in respect thereof the Applicable Prepayment Percentage of such Net
Cash Proceeds shall be applied within five Business Days after such date toward
the prepayment of the Term B Loans as set forth in Section 2.11(d); provided,
that, notwithstanding the foregoing, on each Reinvestment Prepayment Date, an
amount equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event shall be applied toward the prepayment of the Term B Loans as
set forth in Section 2.11(d).

 

(c)  If, for any fiscal year of the Parent Borrower commencing with the first
full fiscal year after the Closing Date, there shall be Excess Cash Flow, the
Parent Borrower shall, on the relevant Excess Cash Flow Application Date, apply
toward the prepayment of the Term B Loans as set forth in Section 2.11(d) the
excess of (x) the ECF Percentage of such Excess Cash Flow over (y) the sum of
(I) the aggregate principal amount of any (x) Term Loans and Revolving Loans
(including under any Incremental Facilities) prepaid pursuant to Section 2.10,
plus (II) the aggregate principal amount of any Incremental Equivalent Debt,
Replacement Loans and/or any other Indebtedness permitted to be incurred
pursuant to Sections 7.2 and 7.3 in each case to the extent secured by Liens on
the Collateral that are pari passu with the Liens on the Collateral securing the
Term B Loans, voluntarily prepaid, repurchased, redeemed or otherwise retired
(or contractually committed to be prepaid, repurchased, redeemed or otherwise
retired), plus (III) the amount of any reduction in the outstanding amount of
any Term Loans, Incremental Equivalent Debt, Replacement Loan and/or any other
Indebtedness permitted to be incurred pursuant to Sections 7.2 and 7.3 in each
case to the extent secured by Liens on the Collateral that are pari passu with
the Liens on the Collateral securing the Term B Loans, resulting from any
purchase or assignment made in accordance with Sections 2.25 and 10.6(e) of this
Agreement (including in connection with any Dutch Auction) (with respect to Term
Loans) and any equivalent provisions with respect to any such Incremental
Equivalent Debt, such Replacement Loans and/or such other Indebtedness, but only
to the extent of the actual price paid in cash by the applicable Borrower in
connection with such purchase or assignment, in each case of clauses (I)-(III),
(A) excluding any such payments, prepayments and expenditures made during such
fiscal year that reduced the amount required to be prepaid pursuant to this
Section 2.11(c) in the prior fiscal year, (B) in the case of any prepayment of
revolving Indebtedness, only to the extent accompanied by a permanent reduction
in the relevant commitments and (C) to the extent that such payments,
prepayments and expenditures were not financed with the proceeds of other
long-term funded Indebtedness (other than revolving Indebtedness) of the Parent
Borrower or its Restricted Subsidiaries; provided that, with respect to each
fiscal year, a prepayment shall only be required under this Section 2.11(c) if
the applicable prepayment under this Section 2.11(c) for such fiscal year is
greater than $5,000,000 (the “ECF Threshold”); provided further that only
amounts in excess of the ECF Threshold shall be required to be applied to prepay
Term Loans under this Section 2.11(c). Each such prepayment shall be made on a
date (an “Excess Cash Flow Application Date”) no later than five Business Days
after the earlier of (i) the date on which the financial

 

52 

 

statements of the Parent Borrower referred to in Section 6.1(a), for the fiscal
year with respect to which such prepayment is made, are required to be delivered
to the Lenders and (ii) the date such financial statements are actually
delivered.

 

(d)  Subject to Section 2.11(g), amounts to be applied in connection with
prepayments made pursuant to this Section 2.11 shall be applied to the
prepayment of the Term Loans in accordance with Section 2.17(b). The application
of any prepayment pursuant to this Section 2.11 shall be made first, to ABR
Loans and, second, to Eurodollar Loans. Each prepayment of the Loans under this
Section 2.11 shall be accompanied by accrued interest to the date of such
prepayment on the amount prepaid.

 

(e)  With respect to any prepayment pursuant to this Section 2.11 of Term B
Loans and, unless otherwise specified in the applicable Incremental Facility
Activation Notice, other Term Loans, any Term Lender, at its option, may elect
not to accept such prepayment. The Parent Borrower shall notify the
Administrative Agent of any event giving rise to a prepayment under this Section
2.11 at least three Business Days prior to the date of such prepayment. Each
such notice shall specify the date of such prepayment and provide a reasonably
detailed calculation of the amount of such prepayment that is required to be
made under this Section 2.11. Any Lender may decline to accept all (but not less
than all) of its share of any such prepayment (the “Declined Amount”) by
providing written notice to the Administrative Agent no later than two Business
Days after the date of such Lender’s receipt of notice from the Administrative
Agent regarding such prepayment. If the Lender does not give a notice to the
Administrative Agent on or prior to such second Business Day informing the
Administrative Agent that it declines to accept the applicable prepayment, then
such Lender will be deemed to have accepted such prepayment. Such Lender’s
Declined Amount may be retained by the Parent Borrower.

 

(f)  Notwithstanding any other provisions of this Section 2.11, to the extent
any or all of the Net Cash Proceeds of any Asset Sale by a Foreign Subsidiary,
the Net Cash Proceeds of any Recovery Event received by a Foreign Subsidiary or
Excess Cash Flow attributable to Foreign Subsidiaries, are prohibited or delayed
by any applicable local law (including financial assistance, corporate benefit
restrictions on upstreaming of cash intra group and the fiduciary and statutory
duties of the directors of such Foreign Subsidiary) from being repatriated or
passed on to or used for the benefit of the Parent Borrower or any applicable
Domestic Subsidiary or if the Parent Borrower has determined in good faith that
repatriation of any such amount to the Parent Borrower or any applicable
Domestic Subsidiary would have material adverse tax consequences (including a
material acceleration of the point in time when such earnings would otherwise be
taxed) with respect to such amount, the portion of such Net Cash Proceeds or
Excess Cash Flow so affected will not be required to be applied to prepay the
Term Loans at the times provided in this Section 2.11 but may be retained by the
applicable Foreign Subsidiary so long, but only so long, as the applicable local
law will not permit repatriation or the passing on to or otherwise using for the
benefit of the Parent Borrower or the applicable Domestic Subsidiary, or the
Parent Borrower believes in good faith that such material adverse tax
consequence would result, and once such repatriation of any of such affected Net
Cash Proceeds or Excess Cash Flow is permitted under the applicable local law or
the Parent Borrower determines in good faith such repatriation would no longer
have such material adverse tax consequences, such repatriation will be promptly
effected and such repatriated Net Cash Proceeds or Excess Cash Flow will be
promptly (and in any event not later than five Business Days after such
repatriation) applied (net of additional taxes payable or reasonably estimated
to be payable as a result thereof) to the prepayment of the Term Loans pursuant
to this Section 2.11 (provided that no such prepayment of the Term Loans
pursuant to this Section 2.11 shall be required in the case of any such Net Cash
Proceeds or Excess Cash Flow the repatriation of which the Parent Borrower
believes in good faith would result in material adverse tax consequences, if on
or before the date on which such Net Cash Proceeds so retained would otherwise
have been required to be applied to reinvestments or prepayments pursuant to a
Reinvestment Notice (or such Excess Cash Flow would have

 

53 

 

been so required if it were Net Cash Proceeds), the Parent Borrower applies an
amount equal to the amount of such Net Cash Proceeds or Excess Cash Flow to such
reinvestments or prepayments as if such Net Cash Proceeds or Excess Cash Flow
had been received by the Parent Borrower rather than such Foreign Subsidiary,
less the amount of additional taxes that would have been payable or reserved
against if such Net Cash Proceeds or Excess Cash Flow had been repatriated (or,
if less, the Net Cash Proceeds or Excess Cash Flow that would be calculated if
received by such Foreign Subsidiary).

 

(g)  Additional Pari Passu Indebtedness may share in any mandatory prepayment
under this Section 2.11 (other than any mandatory prepayment under Section
2.11(a) with respect to Permitted Refinancing Indebtedness in respect of the
Facilities) on a ratable basis (but, for the avoidance of doubt, not on a
greater than pro rata basis) to the extent such prepayment is required under the
terms of such Additional Pari Passu Indebtedness and such prepayment shall
reduce, without duplication, the amount of any prepayment of Term Loans
otherwise required under this Section 2.11.

 

(h)  If for any reason (other than currency fluctuations) the aggregate
Revolving Extensions of Credit of all Lenders under the Revolving Facility at
any time exceeds the aggregate Revolving Commitments under the Revolving
Facility, promptly following written notice from the Administrative Agent to the
Parent Borrower, the applicable Borrower shall prepay or cause to be promptly
prepaid the Revolving Loans or Swingline Loans or cash collateralize the
outstanding Letters of Credit in an aggregate amount equal to such excess.

 

(i)  On the last Business Day of each fiscal quarter, or at such other time as
is reasonably determined by the Administrative Agent, the Administrative Agent
shall determine the Dollar Equivalent of the aggregate outstanding Revolving
Extensions of Credit. If, at the time of such determination, the aggregate
outstanding Revolving Extensions of Credit exceed the Revolving Commitments then
in effect by 5% or more, then within five Business Days of written notice to the
Parent Borrower, the applicable Borrower shall prepay Revolving Loans or
Swingline Loans or cash collateralize the outstanding Letters of Credit in an
aggregate principal amount at least equal to such excess; provided that the
failure of the Administrative Agent to determine the Dollar Equivalent of the
aggregate outstanding Revolving Extensions of Credit as provided in this Section
2.11(i) shall not subject the Administrative Agent to any liability hereunder.

 

2.12  Conversion and Continuation Options. (a) The applicable Borrower may elect
from time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
12:00 Noon, New York City time, on the Business Day preceding the proposed
conversion date, provided that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto. The
applicable Borrower may elect from time to time to convert ABR Loans to
Eurodollar Loans by giving the Administrative Agent prior irrevocable notice of
such election no later than 12:00 Noon, New York City time, on the third
Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Interest Period therefor), provided that no ABR Loan
under a particular Facility may be converted into a Eurodollar Loan when any
Event of Default has occurred and is continuing and the Administrative Agent or
the Majority Facility Lenders in respect of such Facility have determined in its
or their sole discretion not to permit such conversions. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

 

(b)  Any Eurodollar Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the applicable Borrower
giving irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurodollar Loan under a particular Facility may be continued as such (i)
when any Event of Default

 

54 

 

has occurred and is continuing and the Administrative Agent has or the Majority
Facility Lenders in respect of such Facility have determined in its or their
sole discretion not to permit such continuations or (ii) if an Event of Default
specified in clause (i) or (ii) of Section 8(f) with respect to any Borrower is
in existence, and provided, further, that if the applicable Borrower shall fail
to give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso such Loans shall
be automatically converted to ABR Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

 

2.13  Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than 10 Eurodollar Tranches shall
be outstanding at any one time.

 

2.14  Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

 

(b)  Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

 

(c)  (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to (x) in the case of the Loans, the rate that would
otherwise be applicable thereto pursuant to the foregoing provisions of this
Section plus 2% or (y) in the case of Reimbursement Obligations, the rate
applicable to ABR Loans under the Revolving Facility plus 2%, and (ii) if all or
a portion of any interest payable on any Loan or Reimbursement Obligation or any
commitment fee or other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to ABR Loans under the relevant Facility plus 2% (or, in the case of any such
other amounts that do not relate to a particular Facility, the rate then
applicable to ABR Loans under the Revolving Facility plus 2%), in each case,
with respect to clauses (i) and (ii) above, from the date of such non-payment
until such amount is paid in full (as well after as before judgment).

 

(d)  Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.

 

2.15  Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed (including the first day, but excluding the last day;
provided that if a Loan is repaid on the same day on which it is made, one day’s
interest shall be paid on such Loan). The Administrative Agent shall as soon as
practicable notify the Parent Borrower and the relevant Lenders of each
determination of a Eurodollar Rate. Any change in the interest rate on a Loan
resulting from a change in the ABR or the Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Parent

 

55 

 

Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.

 

(b)  Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrowers and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Parent Borrower, deliver to the Parent
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.14(a).

 

2.16  Inability to Determine Interest Rate. (a) If prior to the first day of any
Interest Period:

 

(i)  the Administrative Agent shall have determined (which determination shall
be conclusive and binding absent manifest error) that adequate and reasonable
means do not exist for ascertaining the Eurodollar Base Rate or the Eurodollar
Rate, as applicable (including because the Screen Rate is not available or
published on a current basis), for a Loan for such Interest Period, or

 

(ii)  the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Base
Rate or the Eurodollar Rate, as applicable, for a Loan for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period,

 

the Administrative Agent shall give facsimile or e-mail notice thereof to the
Parent Borrower and the relevant Lenders as soon as practicable thereafter. If
such notice is given (x) any Eurodollar Loans under the relevant Facility
requested to be made on the first day of such Interest Period shall be made as
ABR Loans, (y) any Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as ABR Loans and (z) any outstanding Eurodollar Loans under the
relevant Facility shall be converted, on the last day of the then-current
Interest Period, to ABR Loans. Until such notice has been withdrawn by the
Administrative Agent (which notification shall be made promptly after the
Administrative Agent obtains knowledge of the cessation of the circumstances
referenced in clause (i) or receives notice from the Majority Facility Lenders
in respect of the relevant Facility of the cessation of the circumstances
referenced in clause (ii) above), no further Eurodollar Loans under the relevant
Facility shall be made or continued as such, nor shall any Borrower have the
right to convert Loans under the relevant Facility to Eurodollar Loans.

 

(b)  If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Screen Rate shall no longer be used
for determining interest rates for loans, then the Administrative Agent and the
Parent Borrower shall endeavor to establish an alternate rate of interest to the
Eurodollar Rate and Eurodollar Base Rate that gives due consideration to the
then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable; provided that, if
such alternate rate of interest shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement. Notwithstanding anything
to the contrary in Section 10.1, such amendment shall become effective without
any further action or consent of any other party to this Agreement so long as
the Administrative

 

56 

 

Agent shall not have received, within five Business Days of the date notice of
such alternate rate of interest is provided to the Lenders, a written notice
from the Majority Facility Lenders in respect of each Facility stating that such
Majority Facility Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this clause (b) (but, in the
case of the circumstances described in clause (ii) of the first sentence of this
Section 2.16(b), only to the extent the Screen Rate for such Interest Period is
not available or published at such time on a current basis), (x) any Eurodollar
Loans requested to be made shall be made as ABR Loans, (y) any Loans that were
to have been converted to Eurodollar Loans shall be continued as ABR Loans and
(z) any outstanding Eurodollar Loans shall be converted, on the last day of the
then-current Interest Period, to ABR Loans.

 

2.17  Pro Rata Treatment and Payments. (a) Each borrowing by a Borrower from the
Lenders hereunder, each payment by a Borrower on account of any commitment fee
and any reduction of the Commitments of the Lenders shall be made pro rata
according to the Term B Percentages or Revolving Percentages, as the case may
be, of the relevant Lenders under the applicable Facility.

 

(b)  With respect to any Facility, each payment by a Borrower on account of
principal of and interest on the Term Loans of such Facility shall be made pro
rata according to the respective outstanding principal amounts of the Term Loans
of such Facility then held by the Term Lenders (except as otherwise provided in
Section 2.11(e)). The amount of each principal prepayment of the Term Loans
pursuant to Section 2.11 shall be applied to reduce the Term B Loans and
Incremental Term Loans on a pro rata basis based upon the respective then
remaining principal amounts thereof (unless any Incremental Term Lenders have
agreed to less than pro rata prepayments) and shall be applied within each
Facility to the then remaining installments thereof as directed by the
applicable Borrower (or if not so directed, to the then remaining installments
thereof in direct order of maturity). Amounts repaid (including amounts pursuant
to Section 2.11) and prepaid on account of the Term Loans may not be reborrowed.

 

(c)  Each payment (including each prepayment) by a Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

 

(d)  All payments (including prepayments) to be made by any Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 2:00 P.M., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to each relevant
Lender promptly upon receipt in like funds as received, net of any amounts owing
by such Lender pursuant to Section 9.7. If any payment hereunder (other than
payments on the Eurodollar Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day. If any payment on a Eurodollar Loan becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day. In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.

 

(e)  Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. If

 

57 

 

such amount is not made available to the Administrative Agent by the required
time on the Borrowing Date therefor, such Lender shall pay to the Administrative
Agent, on demand, such amount with interest thereon, at a rate equal to the
greater of (i) the Federal Funds Effective Rate and (ii) a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation, for the period until such Lender makes such amount immediately
available to the Administrative Agent. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this paragraph
shall be conclusive in the absence of manifest error. If such Lender’s share of
such borrowing is not made available to the Administrative Agent by such Lender
within three Business Days after such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to ABR Loans under the relevant Facility, on demand, from
the applicable Borrower.

 

(f)  Unless the Administrative Agent shall have been notified in writing by the
applicable Borrower prior to the date of any payment due to be made by the
applicable Borrower hereunder that the applicable Borrower will not make such
payment to the Administrative Agent, the Administrative Agent may assume that
the applicable Borrower is making such payment, and the Administrative Agent
may, but shall not be required to, in reliance upon such assumption, make
available to the Lenders their respective pro rata shares of a corresponding
amount. If such payment is not made to the Administrative Agent by the
applicable Borrower within three Business Days after such due date, the
Administrative Agent shall be entitled to recover, on demand, from each Lender
to which any amount which was made available pursuant to the preceding sentence,
such amount with interest thereon at the rate per annum equal to the daily
average Federal Funds Effective Rate. Nothing herein shall be deemed to limit
the rights of the Administrative Agent or any Lender against any Borrower.

 

(g)  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.7(c), 2.7(d), 2.17(e), 2.17(f), 2.19(e), 3.4(a) or 9.7,
then the Administrative Agent may, in its discretion and notwithstanding any
contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lenders or the Issuing Lender to satisfy
such Lender’s obligations to it under such Sections until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

 

2.18  Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation, administration, implementation or
application thereof or compliance by any Lender or other Credit Party with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority, in each case made or occurring subsequent
to the Closing Date:

 

(i)  shall subject any Credit Party to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

 

(ii)  shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit (or participations therein) by, or any other acquisition of
funds by, any office of such Lender that is not otherwise included in the
determination of the Eurodollar Rate; or

 

58 

 

(iii)  shall impose on such Lender any other condition (other than Taxes);

 

and the result of any of the foregoing is to increase the cost to such Lender or
such other Credit Party, by an amount that such Lender or other Credit Party
deems to be material, of making, converting into, continuing or maintaining
Loans or issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the applicable
Borrower shall promptly pay such Lender or such other Credit Party, upon its
demand, any additional amounts necessary to compensate such Lender or such other
Credit Party for such increased cost or reduced amount receivable. If any Lender
or such other Credit Party becomes entitled to claim any additional amounts
pursuant to this paragraph, it shall promptly notify the applicable Borrower
(with a copy to the Administrative Agent) of the event by reason of which it has
become so entitled.

 

(b)  If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital or liquidity requirements or in the
interpretation, administration, implementation or application thereof or
compliance by such Lender or any corporation controlling such Lender with any
request or directive regarding capital or liquidity requirements (whether or not
having the force of law) from any Governmental Authority made subsequent to the
Closing Date shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy or liquidity) by an
amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the applicable Borrower (with a copy to the
Administrative Agent) of a written request therefor, the applicable Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or such corporation for such reduction.

 

(c)  Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented.

 

(d)  A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the applicable Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section, the applicable
Borrower shall not be required to compensate a Lender pursuant to this Section
for any amounts incurred more than nine months prior to the date that such
Lender notifies the applicable Borrower of such Lender’s intention to claim
compensation therefor; provided that, if the circumstances giving rise to such
claim have a retroactive effect, then such nine-month period shall be extended
to include the period of such retroactive effect. The obligations of the
Borrowers pursuant to this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

(e)  Notwithstanding any other provision of this Section 2.18 to the contrary,
no Lender shall be entitled to receive any compensation pursuant to this Section
2.18 unless it shall be the general policy or practice of such Lender to seek
compensation from other similarly situated borrowers in the U.S. syndicated loan
market with respect to its similarly affected loans under agreements with such
borrowers having provisions similar to this Section 2.18.

 

59 

 

2.19  Taxes.

 

(a)  Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable withholding agent)
requires the deduction or withholding of any Tax from any such payment by a
withholding agent, then the applicable withholding agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.19), the
amounts received with respect to this agreement equal the sum which would have
been received had no such deduction or withholding been made.

 

(b)  The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for, Other Taxes.

 

(c)  As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 2.19, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(d)  The Loan Parties shall jointly and severally indemnify each Credit Party,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.19) payable or paid by such Credit Party or
required to be withheld or deducted from a payment to such Credit Party and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Parent Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(e)  Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) and (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.6(c) relating to
the maintenance of a Participant Register, in either case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)  (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Parent Borrower and the Administrative Agent, at the time or
times reasonably requested by the Parent Borrower

 

60 

 

or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Parent Borrower or the Administrative Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Parent
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Parent Borrower or
the Administrative Agent as will enable the Parent Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.19(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)  Without limiting the generality of the foregoing, in the event that the
applicable Borrower is a U.S. Person,

 

(A)  any Lender that is a U.S. Person shall deliver to the applicable Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the applicable Borrower or the Administrative Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. Federal backup withholding tax;

 

(B)  any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the applicable Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Non-U.S. Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the applicable Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)  in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(2)  executed originals of IRS Form W-8ECI;

 

(3)  in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the applicable Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the

 

61 

 

Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

 

(4)  to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Non-U.S. Lender is a partnership and one or more direct or indirect partners of
such Non-U.S. Lender are claiming the portfolio interest exemption, such
Non-U.S. Lender may provide a U.S. Tax Compliance Certificate substantially in
the form of Exhibit H-4 on behalf of each such direct and indirect partner;

 

(C)  any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the applicable Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Non-U.S. Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the applicable Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the applicable
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

 

(D)  if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the applicable Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the applicable Borrower or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the applicable Borrower or the Administrative Agent as may be
necessary for the applicable Borrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the Closing Date.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the applicable Borrower and the
Administrative Agent in writing of its legal inability to do so.

 

(g)  If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.19 (including by the payment of additional amounts
pursuant to this Section 2.19), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the

 

62 

 

relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This Section 2.19 shall not be construed to require any indemnified party to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the indemnifying party or any other Person.

 

(h)  Each party’s obligations under this Section 2.19 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under the Loan
Documents.

 

(i)  For purposes of this Section 2.19, the term “applicable law” includes FATCA
and the term “Lender” includes the Issuing Lender and the Swingline Lenders.

 

2.20  Indemnity. The Borrowers jointly and severally agree to indemnify each
Lender for, and to hold each Lender harmless from, any loss or expense that such
Lender sustains or incurs as a consequence of (a) default by any Borrower in
making a borrowing of, conversion into or continuation of Eurodollar Loans after
such Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by any Borrower in making any
prepayment of or conversion from Eurodollar Loans after such Borrower has given
a notice thereof in accordance with the provisions of this Agreement or (c) the
making of a prepayment of Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto. Such indemnification may include an
amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market. A certificate as to any
amounts payable pursuant to this Section submitted to the Parent Borrower by any
Lender shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder for nine months.

 

2.21  Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.18 or 2.19(a) or (d) with
respect to such Lender, it will, if requested by the Parent Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event or to
assign and delegate its rights and obligations hereunder to another of its
offices, branches or Affiliates with the object of avoiding the consequences of
such event; provided, that such designation or assignment is made on terms that,
in the sole judgment of such Lender, cause such Lender and its lending offices
to suffer no material economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of any Borrower or the rights of any Lender pursuant to Section 2.18
or 2.19(a) or (d).

 

63 

 

2.22  Replacement of Lenders. The Parent Borrower shall be permitted to replace
any Lender that (a) requests reimbursement for amounts owing pursuant to Section
2.18 or 2.19(a), (b) becomes a Defaulting Lender, or (c) does not consent to any
proposed amendment, supplement, modification, consent or waiver of any provision
of this Agreement or any other Loan Document that requires the consent of each
of the Lenders or each of the Lenders affected thereby (so long as the consent
of the Required Lenders has been obtained), with a replacement financial
institution; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 2.21 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 2.18 or 2.19(a),
(iv) the replacement financial institution shall purchase, at par, all Loans and
other amounts owing to such replaced Lender on or prior to the date of
replacement, (v) the Borrowers shall be liable to such replaced Lender under
Section 2.20 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution shall be reasonably satisfactory to
the Administrative Agent, (vii) the replaced Lender shall be obligated to make
such replacement in accordance with the provisions of Section 10.6 (provided
that the Parent Borrower shall be obligated to pay the registration and
processing fee referred to therein), (viii) until such time as such replacement
shall be consummated, the Borrowers shall pay all additional amounts (if any)
required pursuant to Section 2.18 or 2.19(a), as the case may be, and (ix) any
such replacement shall not be deemed to be a waiver of any rights that any
Borrower, the Administrative Agent or any other Lender shall have against the
replaced Lender. Each party hereto agrees that an assignment required pursuant
to this paragraph may be effected pursuant to an Assignment and Assumption
executed by the Parent Borrower, the Administrative Agent and the assignee, and
that the Lender required to make such assignment need not be a party thereto in
order for such assignment to be effective.

 

2.23  Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

(a)  fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.8(a);

 

(b)  the Revolving Commitment and Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether the Required
Lenders, the Required Revolving Lenders or the Majority Facility Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 10.1); provided, that this
clause (b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;

 

(c)  if any Swingline Exposure or L/C Exposure exists at the time such Lender
becomes a Defaulting Lender then:

 

(i)  all or any part of the Swingline Exposure and L/C Exposure of such
Defaulting Lender (other than the portion of such Swingline Exposure referred to
in clause (b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Revolving Percentages
but only to the extent the sum of all non-Defaulting Lenders’ Revolving
Extensions of Credit plus such Defaulting Lender’s Swingline Exposure and L/C
Exposure does not exceed the total of all non-Defaulting Lenders’ Revolving
Commitments;

 

64 

 

(ii)  if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the applicable Borrowers shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of the Issuing
Lender only the Borrowers’ obligations corresponding to such Defaulting Lender’s
L/C Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 8 for so long
as such L/C Exposure is outstanding;

 

(iii)  if the applicable Borrowers cash collateralize any portion of such
Defaulting Lender’s L/C Exposure pursuant to clause (ii) above, the applicable
Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 3.3(a) with respect to such Defaulting Lender’s L/C Exposure
during the period such Defaulting Lender’s L/C Exposure is cash collateralized;

 

(iv)  if the L/C Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
3.3(a) shall be adjusted in accordance with such non-Defaulting Lenders’
Revolving Percentages; and

 

(v)  if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all fees payable under Section 3.3(a) with respect to such
Defaulting Lender’s L/C Exposure shall be payable to the Issuing Lender until
and to the extent that such L/C Exposure is reallocated and/or cash
collateralized; and

 

(d)  so long as such Lender is a Defaulting Lender, the Swingline Lenders shall
not be required to fund any Swingline Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the applicable
Borrowers in accordance with Section 2.23(c), and participating interests in any
newly made Swingline Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.23(c)(i) (and such Defaulting Lender shall not participate therein).

 

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent of
any Lender shall occur following the date hereof and for so long as such event
shall continue or (ii) the Swingline Lenders or the Issuing Lender has a good
faith belief that any Lender has defaulted in fulfilling its obligations under
one or more other agreements in which such Lender commits to extend credit, the
Swingline Lenders shall not be required to fund any Swingline Loan and the
Issuing Lender shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lenders or the Issuing Lender, as the case may be,
shall have entered into arrangements with the applicable Borrowers or such
Lender, satisfactory to the Swingline Lenders or the Issuing Lender, as the case
may be, to defease any risk to it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Parent Borrower, the Swingline
Lenders and the Issuing Lender each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and L/C Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Commitment and on
such date such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swingline Loans) as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Revolving Percentage.

 

65 

 

2.24  Incremental Facilities. (a) The Parent Borrower and any one or more
Lenders (including New Lenders) may from time to time agree that such Lenders
shall make, obtain one or more additional tranches of term loans or increase the
amount of their Term Loans (which may be effected by increasing the amount of
any then existing Facility of Term Loans) (any such Term Loans or additional
tranche of term loans each, an “Incremental Term Facility”) or increase the
aggregate amount of the Revolving Commitments (any such increase, an
“Incremental Revolving Facility”, together with any Incremental Term Facilities,
the “Incremental Facilities”), as applicable, by executing and delivering to the
Administrative Agent an Incremental Facility Activation Notice specifying (i)
the amount of such increase and the Facility or Facilitates involved, (ii) the
applicable Incremental Facility Closing Date (which shall be a date not less
than ten (10) Business Days after the date on which such notice is delivered to
the Administrative Agent (or such earlier date as shall be agreed by the
Administrative Agent)) and (iii) in the case of Incremental Term Loans, (x) the
applicable Incremental Term Loan Maturity Date, (y) the amortization schedule
for such Incremental Term Loans and (z) the Applicable Margin for such
Incremental Term Loans; provided, that (i) the aggregate amount of all
Incremental Facilities established on any date shall not exceed the sum of (x)
an amount equal to the Base Incremental Amount on such date, plus (y) an
additional amount equal to the Voluntary Prepayment Amount on such date plus (z)
an additional amount equal to the Maximum Incremental Ratio Amount as of such
date (the sum of the amounts in clauses (x), (y) and (z), the “Incremental
Availability Amount”) (it being understood that (A) the applicable Borrower
shall be deemed to have utilized amounts under clauses (y) and/or (z) above
prior to utilization of amounts under clause (x) above, and if the applicable
Borrower does not make an election, the applicable Borrower shall be deemed to
have elected clause (z), (B) the proceeds from any incurrence under such clauses
may be utilized in a single transaction by first calculating the incurrence
under clauses (y) and/or (z) above and then calculating the incurrence under
clause (x) above (it being understood that any amounts incurred under clauses
(x) and/or (y) above concurrently with amounts incurred under clause (z) above
will not count as Indebtedness for the purposes of calculating the applicable
ratio in clause (z) thereof at the time of such concurrent incurrence) and (C)
the Parent Borrower may reclassify utilizations among clauses (x), (y) and (z)
above if, at the time of such reclassification, the Parent Borrower would be
permitted to incur the aggregate principal amount of Indebtedness being so
reclassified), (ii) each Incremental Facility shall be in a minimum aggregate
principal amount of $10,000,000, (iii) the Loans in respect of any Incremental
Facility and all obligations in respect thereof shall be Obligations under this
Agreement and the other Loan Documents that are (A) guaranteed on a pari passu
basis with all of the other Obligations under this Agreement and the other Loan
Documents and (B) secured by the Collateral (and no other property) and the
Liens on the Collateral securing such Incremental Facility and all other
obligations in respect thereof shall be pari passu with the Liens on the
Collateral securing all of the other Obligations under this Agreement and the
other Loan Documents, (iv) the Incremental Term Loans in respect of any
Incremental Term Facility will be entitled to prepayments on the same basis as
the Term B Loans unless the applicable Incremental Facility Activation Notice
specifies a lesser treatment, (v) except in the case of a bridge loan the terms
of which provide for an automatic extension of the maturity date thereof to a
date that would satisfy the following requirement in this clause (v), such
Incremental Term Loans shall have a final maturity no earlier than the Latest
Maturity Date of the Term B Facility (determined immediately prior to incurrence
of such Incremental Term Loans), (vi) except in the case of a bridge loan the
terms of which provide for an automatic extension of the maturity date thereof
to a date that would satisfy the following requirement in this clause (vi), the
weighted average life to maturity of such Incremental Term Facility shall be no
shorter than that of any existing Term B Loans (except if required in order to
make such Incremental Term Loans fungible with any outstanding Term B Loans),
(vii) the interest rates, currency, discounts, premiums, rate floors, fees and
(subject to clauses (v) and (vi) above) amortization schedule applicable to such
Incremental Term Facility shall be determined by the applicable Borrower and the
Lenders providing such Incremental Term Facility, provided that, in the event
that the all-in-yield (whether in the form of interest rate margins, original
issue discount, upfront fees or other fees paid to all lenders or interest rate
floors) for any Incremental Term Facility denominated in Dollars incurred on or
prior to the

 

66 

 

date that is six months after the Closing Date (other than in respect of (A) any
Incremental Term Facility originally incurred pursuant to the Base Incremental
Amount or the Voluntary Prepayment Amount, (B) any Incremental Term Facility
that has an outside maturity date more than one year after the maturity date of
the Term B Facility and (C) up to $84,000,000 of other Incremental Term
Facilities) shall be more than 50 basis points higher than the corresponding
all-in-yield (giving effect to interest rate margins, original issue discount,
upfront fees or other fees paid to all lenders and interest rate floors) for any
then existing Term B Loans as determined by the Administrative Agent in
accordance with standard market practices, then the all-in-yield with respect to
the outstanding Term B Loans shall be increased to the amount necessary so that
the difference between the all-in-yield with respect to the Incremental Term
Facility and the all-in-yield on the outstanding Term B Loans is equal to 50
basis points, (viii) any Incremental Term Facility shall be on terms and
pursuant to documentation to be determined by the applicable Borrower and the
Lenders providing such Incremental Term Facility; provided that to the extent
that (subject to clauses (iv) through (vii) above) the terms and documentation
of any Incremental Term Facility are not consistent with the terms and
documentation of the Term B Facility, they shall be reasonably satisfactory to
the Administrative Agent and (ix) any Incremental Revolving Facility shall be on
terms and pursuant to documentation applicable to the Revolving Facility
(including the maturity date in respect thereof) (it being understood that, if
required to consummate an Incremental Revolving Facility, the applicable
Borrower may increase the pricing, interest rate margins, rate floors and
undrawn fees on the Revolving Facility for all Revolving Lenders under the
Revolving Facility, but additional upfront or similar fees may be payable to the
lenders participating in such Incremental Revolving Facility without any
requirement to pay such amounts to any existing Revolving Lenders that do not
participate in such Incremental Revolving Facility). No Lender shall have any
obligation to participate in any Incremental Facility unless it agrees to do so
in its sole discretion.

 

(b)  Any additional bank, financial institution or other entity which, with the
consent of the applicable Borrower and the Administrative Agent (which consent
shall not be unreasonably withheld), elects to become a “Lender” under this
Agreement in connection with any transaction described in Section 2.24(a) shall
execute a New Lender Supplement (each, a “New Lender Supplement”), substantially
in the form of Exhibit I-2 or in such other form as is reasonably acceptable to
the Administrative Agent, whereupon such bank, financial institution or other
entity (a “New Lender”) shall become a Lender for all purposes and to the same
extent as if originally a party hereto and shall be bound by and entitled to the
benefits of this Agreement.

 

(c)  Upon the effectiveness of any increase in the aggregate amount of the
Revolving Commitments pursuant to this Section 2.24, (A) the Revolving
Percentages of the Revolving Lenders shall be automatically adjusted to give
effect to such increase, provided that the amount of each Lender’s Revolving
Commitments (other than a Lender that has agreed to participate in such increase
and whose Revolving Commitments shall have been increased in connection with
such increase) shall remain unchanged and (B) the Borrowers, the Administrative
Agent and the Revolving Lenders will assign and assume outstanding Revolving
Loans of the affected category to conform the respective amounts thereof held by
each Revolving Lender to the Revolving Percentages as so adjusted.

 

(d)  Each Incremental Facility Activation Notice may, without the consent of any
Lender (other than the applicable Incremental Term Lenders) effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to give effect to the
provisions of this Section 2.24. This Section shall supersede any provision of
Section 10.1 to the contrary.

 

(e)  In each case subject to Section 1.3, it shall be a condition precedent to
the availability of such Incremental Facility that (i) no Event of Default (or,
in the case of any Incremental Acquisition Term Facility, no Event of Default
under clauses (a) or (f) of Section 8) shall have occurred

 

67 

 

and be continuing immediately prior to and immediately after giving effect to
the incurrence of such Incremental Facility, (ii) solely to the extent required
by the Lenders providing such Incremental Facility, the representations and
warranties set forth in each Loan Document (or, in the case of any Incremental
Acquisition Term Facility, the Specified Representations and the Specified
Acquisition Agreement Representations) shall be true and correct in all material
respects (or, if qualified by materiality, in all respects) on and as of the
Incremental Closing Date immediately prior to and immediately after giving
effect to the incurrence of such Incremental Facility, except to the extent
expressly made as of an earlier date, in which case they shall be so true and
correct as of such earlier date and (iii) solely to the extent required by the
Lenders providing such Incremental Facility, the Loan Parties shall have
delivered such certificates and other documents (including, to the extent
requested, legal opinions) as shall be reasonably requested by such Lenders in
connection with such Incremental Facility, in each case, reasonably equivalent
to comparable documents delivered on the Closing Date.

 

2.25  Loan Purchases. (a) Subject to the terms and conditions set forth or
referred to below, a Purchasing Borrower Party may from time to time, in its
discretion, conduct modified Dutch auctions to make Auction Purchase Offers,
each such Auction Purchase Offer to be managed by an investment bank of
recognized standing selected by the Parent Borrower following consultation with
the Administrative Agent (in such capacity, the “Auction Manager”) and to be
conducted in accordance with the procedures, terms and conditions set forth in
this Section 2.25 and the Auction Procedures, in each case, so long as the
following conditions are satisfied:

 

(i)  no Default or Event of Default shall have occurred and be continuing at the
time of purchase of any Term Loans or on the date of the delivery of each
Auction Notice;

 

(ii)  the assigning Lender and the Purchasing Borrower Party shall execute and
deliver to the Administrative Agent an Assignment and Assumption;

 

(iii)  the maximum principal amount (calculated on the face amount thereof) of
Term Loans that the Purchasing Borrower Party offers to purchase in any Auction
Purchase Offer shall be no less than $5,000,000 (unless another amount is agreed
to by the Administrative Agent in its reasonable discretion);

 

(iv)  any Term Loans assigned to any Purchasing Borrower Party shall be
automatically and permanently cancelled upon the effectiveness of such
assignment and will thereafter no longer be outstanding for any purpose
hereunder, and such Term Loans may not be resold (it being understood and agreed
that any gains or losses by any Purchasing Borrower Party upon purchase or
acquisition and cancellation of such Term Loans shall not be taken into account
in the calculation of Excess Cash Flow, Consolidated Net Income or Consolidated
EBITDA);

 

(v)  no more than one Auction Purchase Offer with respect to any Facility may be
ongoing at any one time and no more than four Auction Purchase Offers
(regardless of Facility) may be made in any one year;

 

(vi)  at the time of each purchase of Term Loans through an Auction Purchase
Offer, the Parent Borrower shall have delivered to the Auction Manager a
certificate of a Responsible Officer certifying as to compliance with the
preceding clause (i);

 

(vii)  no Purchasing Borrower Party may use the proceeds, directly or
indirectly, from Revolving Loans to purchase any Term Loans; and

 

68 

 

(viii)  each Auction Purchase Officer shall be made to all Lenders of the
applicable Facility subject to such Auction Purchase Offer.

 

(b)  A Purchasing Borrower Party must terminate any Auction Purchase Offer if it
fails to satisfy one or more of the conditions set forth above which are
required to be met at the time which otherwise would have been the time of
purchase of Term Loans pursuant to such Auction Purchase Offer. If a Purchasing
Borrower Party commences any Auction Purchase Offer (and all relevant
requirements set forth above which are required to be satisfied at the time of
the commencement of such Auction Purchase Offer have in fact been satisfied),
and if at such time of commencement the Purchasing Borrower Party reasonably
believes that all required conditions set forth above which are required to be
satisfied at the time of the consummation of such Auction Purchase Offer shall
be satisfied, then the Purchasing Borrower Party shall have no liability to any
Lender for any termination of such Auction Purchase Offer as a result of the
failure to satisfy one or more of the conditions set forth above which are
required to be met at the time which otherwise would have been the time of
consummation of such Auction Purchase Offer, and any such failure shall not
result in any Default or Event of Default hereunder. With respect to all
purchases of Term Loans of any Facility made by a Purchasing Borrower Party
pursuant to this Section 2.25, the Purchasing Borrower Party shall pay on the
settlement date of each such purchase all accrued and unpaid interest (except to
the extent otherwise set forth in the relevant offering documents), if any, on
the purchased Term Loans of the applicable Facility up to the settlement date of
such purchase.

 

The Administrative Agent and the Lenders hereby consent to the Auction Purchase
Offers and the other transactions effected pursuant to and in accordance with
the terms of this Section 2.25 (provided that no Lender shall have an obligation
to participate in any such Auction Purchase Offer). For the avoidance of doubt,
it is understood and agreed that the provisions of Section 2.17 will not apply
to the purchases of Term Loans pursuant to and in accordance with the provisions
of this Section 2.25. The Auction Manager acting in its capacity as such
hereunder shall be entitled to the benefits of the provisions of Article VIII
and Article IX to the same extent as if each reference therein to the
“Administrative Agent” were a reference to the Auction Manager, and the
Administrative Agent shall cooperate with the Auction Manager as reasonably
requested by the Auction Manager in order to enable it to perform its
responsibilities and duties in connection with each Auction Purchase Offer.

 

2.26  Loan Modification Offers. (a) The applicable Borrowers may on one or more
occasions after the Closing Date, by written notice to the Administrative Agent,
make one or more offers (each, a “Loan Modification Offer”) to all (and not
fewer than all) the Lenders of one or more Facilities (each Facility subject to
such a Loan Modification Offer, an “Affected Facility”) to make one or more
Permitted Amendments pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the applicable Borrowers. Such
notice shall set forth (i) the terms and conditions of the requested Loan
Modification Offer and (ii) the date on which such Loan Modification Offer is
requested to become effective. Permitted Amendments shall become effective only
with respect to the Loans of the Lenders of the Affected Facility that accept
the applicable Loan Modification Offer (such Lenders, the “Accepting Lenders”)
and, in the case of any Accepting Lender, only with respect to such Lender’s
Loans and Commitments of such Affected Facility as to which such Lender’s
acceptance has been made. With respect to all Permitted Amendments consummated
by the applicable Borrowers pursuant to this Section 2.26, (i) such Permitted
Amendments shall not constitute voluntary or mandatory payments or prepayments
for purposes of Section 2.11 and (ii) any Loan Modification Offer, unless
contemplating a scheduled maturity date already in effect with respect to any
Loans hereunder pursuant to a previously consummated Permitted Amendment, must
be in a minimum amount of $10,000,000 (or such lesser amount as may be approved
by the Administrative Agent in its reasonable discretion); provided that the
applicable Borrowers may at their election specify as a condition (a “Minimum
Extension Condition”) to consummating any such Permitted Amendment that a
minimum amount (to be

 

69 

 

determined and specified in the relevant Loan Modification Offer in the
applicable Borrowers’ sole discretion and which may be waived by the applicable
Borrowers) of Loans of any or all Affected Facilities be extended. If the
aggregate principal amount of Loans of any Affected Facility in respect of which
Lenders shall have accepted the relevant Loan Modification Offer shall exceed
the maximum aggregate principal amount of Loans of such Affected Facility
offered to be extended by the applicable Borrowers pursuant to such Loan
Modification Offer, then the Loans of such Lenders shall be extended ratably up
to such maximum amount based on the relative principal amounts (but not to
exceed actual holdings of record) with respect to which such Lenders have
accepted such Loan Modification Offer.

 

(b)  A Permitted Amendment shall be effected pursuant to a Loan Modification
Agreement executed and delivered by the applicable Borrowers, each Accepting
Lender and the Administrative Agent; provided that no Permitted Amendment shall
become effective unless (i) no Event of Default shall have occurred and be
continuing on the date of effectiveness thereof, (ii) on the date of
effectiveness thereof, the representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct in all material respects
(or if qualified by materiality, in all respects), in each case on and as of
such date, except in the case of any such representation and warranty expressly
made as of an earlier date, in which case such representation and warranty shall
be so true and correct on and as of such earlier date, (iii) the applicable
Borrowers shall have delivered, or agreed to deliver by a date following the
effectiveness of such Permitted Amendment reasonably acceptable to the
Administrative Agent, to the Administrative Agent such legal opinions, board
resolutions, secretary’s certificates, officer’s certificates and other
documents (including reaffirmation agreements, supplements and/or amendments to
Mortgages or other Security Documents, in each case to the extent applicable) as
shall reasonably be requested by the Administrative Agent in connection
therewith and (iv) any applicable Minimum Extension Condition shall be satisfied
(unless waived by the applicable Borrowers). The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Loan Modification
Agreement. Each Loan Modification Agreement may, without the consent of any
Lender other than the applicable Accepting Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent, to give effect to the
provisions of this Section 2.26, including any amendments necessary to treat the
applicable Loans of the Accepting Lenders as a new Facility of loans hereunder
(and the Lenders hereby irrevocably authorize the Administrative Agent to enter
into any such amendments); provided that (i) all prepayments of Loans (i.e.,
both extended and non-extended) shall continue to be made on a ratable basis
among all Lenders, based on the relative amounts of their Loans unless a
Permitted Amendment provides for lesser treatment of the Loans of the Accepting
Lenders, until the repayment of the non-extended Loans on the relevant scheduled
maturity date in respect thereof. The Administrative Agent and the Lenders
hereby acknowledge that in respect of payments on non-extended Loans on the
scheduled maturity date in respect thereof the pro rata payment requirements
contained elsewhere in this Agreement are not intended to apply to the
transactions effected pursuant to this Section 2.26. This Section 2.26 shall
supersede any provisions in Section 2.17 or Section 10.1 to the contrary.

 

2.27  Designation of Subsidiary Borrowers. The Parent Borrower shall be
permitted, so long as no Event of Default shall have occurred and be continuing:

 

(a)  to designate any Domestic Subsidiary that is a Wholly Owned Subsidiary of
the Parent Borrower as a Subsidiary Borrower under the Revolving Facility upon
(A) ten (10) Business Days prior written notice to the Administrative Agent (or
such earlier date as shall be agreed by the Administrative Agent it its sole
discretion) (such notice to contain the name, primary business address and
taxpayer identification number of such Domestic Subsidiary) (a “Notice of
Designation”), (B) the execution and delivery by the Parent Borrower, such
Domestic Subsidiary and the Administrative Agent of a Joinder Agreement,
substantially in the form of Exhibit D (a “Joinder Agreement”), providing for
such Domestic Subsidiary to become a Subsidiary Borrower, (C) compliance by the
Parent Borrower and

 

70 

 

such Subsidiary Borrower with Section 6.10(e), (D) the agreement and
acknowledgment by the Parent Borrower and each other Loan Party that the
Guarantee and Collateral Agreement covers the Obligations of such Domestic
Subsidiary, (E) delivery by the Parent Borrower or such Domestic Subsidiary of
(i) all documentation and information as is reasonably requested in writing by
the Lenders at least three days prior to the anticipated effective date of such
designation required by U.S. regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act and (ii), if the Domestic Subsidiary qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, a Beneficial Ownership Certification
in relation to the Domestic Subsidiary and (F) the delivery to the
Administrative Agent of corporate or other applicable resolutions, incorporation
or other applicable constituent documents, secretary’s certificates, officer’s
certificates and legal opinions in respect of such Domestic Subsidiary and such
other documents with respect thereto as the Administrative Agent shall
reasonably request, in each case, reasonably equivalent to comparable documents
delivered on the Closing Date; and

 

(b)  to remove any Domestic Subsidiary as a Subsidiary Borrower upon execution
and delivery by the Parent Borrower to the Administrative Agent of a written
notification to such effect and (x) repayment in full of all Loans made to such
Subsidiary Borrower, cash collateralization of all L/C Obligations in respect of
any Letters of Credit issued for the account of such Subsidiary Borrower and
repayment in full of all other amounts owing by such Subsidiary Borrower under
this Agreement and the other Loan Documents (it being agreed that any such
repayment shall be in accordance with the other terms of this Agreement) or (y)
the assumption by the Parent Borrower of all such Obligations of such Subsidiary
Borrower in form and substance reasonably satisfactory to the Administrative
Agent.

 

SECTION 3. LETTERS OF CREDIT

 

3.1  L/C Commitment. (a) Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Revolving Lenders set forth
in Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”) for
the account of any Borrower on any Business Day during the Revolving Commitment
Period in such form as may be approved from time to time by the Issuing Lender;
provided that the Issuing Lender shall have no obligation to issue any Letter of
Credit if, after giving effect to such issuance, (i) the aggregate L/C
Obligations would exceed the aggregate L/C Commitment, (ii) the aggregate amount
of the Available Revolving Commitments would be less than zero or (iii) the L/C
Obligations of such Issuing Lender would exceed such Issuing Lender’s L/C
Commitment; provided further that Barclays Bank PLC shall only be required to
issue standby Letters of Credit. Each Letter of Credit shall (i) be denominated
in an Agreed Currency and (ii) expire no later than the earlier of (x) the first
anniversary of its date of issuance and (y) the date that is five Business Days
prior to the Revolving Termination Date unless such Letter of Credit is cash
collateralized or backstopped on terms reasonably satisfactory to the applicable
Issuing Lender; provided that any Letter of Credit with a one-year term may
provide for the renewal thereof for additional one-year periods (which shall in
no event extend beyond the date referred to in clause (y) above unless such
Letter of Credit is cash collateralized or backstopped on terms reasonably
satisfactory to the applicable Issuing Lender).

 

(b)  The Issuing Lender shall not at any time be obligated to issue any Letter
of Credit if such issuance (i) would conflict with, or cause the Issuing Lender
or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law, (ii) would violate one or more policies of such Issuing
Lender applicable to letters of credit generally or (iii) except as otherwise
agreed by the Administrative Agent and such Issuing Lender, such Letter of
Credit is in an initial amount less than $250,000.

 

71 

 

3.2  Procedure for Issuance of Letter of Credit. Any Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may request. Upon receipt of any Application, the Issuing Lender will process
such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the applicable Borrower. The Issuing Lender shall furnish a
copy of such Letter of Credit to the applicable Borrower promptly following the
issuance thereof. The Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).

 

3.3  Fees and Other Charges. (a) The Borrowers will jointly and severally pay a
fee on the Dollar Equivalent of all outstanding Letters of Credit at a per annum
rate equal to the Applicable Margin then in effect with respect to Eurodollar
Loans under the Revolving Facility, shared ratably among the Revolving Lenders
and payable quarterly in arrears on each Fee Payment Date after the issuance
date. In addition, the applicable Borrower shall pay to the Issuing Lender for
its own account a fronting fee of 0.125% per annum on the undrawn and unexpired
amount of each Letter of Credit, payable quarterly in arrears on each Fee
Payment Date after the issuance date.

 

(b)  In addition to the foregoing fees, the Borrowers shall jointly and
severally pay or reimburse the Issuing Lender for such normal and customary
costs and expenses as are incurred or charged by the Issuing Lender in issuing,
negotiating, effecting payment under, amending or otherwise administering any
Letter of Credit.

 

3.4  L/C Participations. (a) The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Percentage in
the Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit and the amount of each draft paid by the Issuing Lender thereunder.
Each L/C Participant agrees with the Issuing Lender that, if a draft is paid
under any Letter of Credit for which the Issuing Lender is not reimbursed in
full by the applicable Borrower in accordance with the terms of this Agreement
(or in the event that any reimbursement received by the Issuing Lender shall be
required to be returned by it at any time), such L/C Participant shall pay to
the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Participant’s Revolving Percentage
of the amount that is not so reimbursed (or is so returned) (based on the Dollar
Equivalent of the amount that is not so reimbursed (or is so returned)). Each
L/C Participant’s obligation to pay such amount shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such L/C
Participant may have against the Issuing Lender, any Borrower or any other
Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of any Borrower, (iv) any breach of this Agreement or
any other Loan Document by any Borrower, any other Loan Party or any other L/C
Participant or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

 

72 

 

(b)  If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to Section
3.4(a) is not made available to the Issuing Lender by such L/C Participant
within three Business Days after the date such payment is due, the Issuing
Lender shall be entitled to recover from such L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to ABR Loans under the Revolving Facility. A certificate of the
Issuing Lender submitted to any L/C Participant with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.

 

(c)  Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.4(a), the Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the applicable
Borrower or otherwise, including proceeds of collateral applied thereto by the
Issuing Lender), or any payment of interest on account thereof, the Issuing
Lender will distribute to such L/C Participant its pro rata share thereof;
provided, however, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.

 

3.5  Reimbursement Obligation of the Borrowers. If any draft is paid under any
Letter of Credit, the applicable Borrower shall reimburse the Issuing Lender for
the amount of (a) the draft so paid and (b) any taxes, fees, charges or other
costs or expenses incurred by the Issuing Lender in connection with such
payment, not later than 12:00 Noon, New York City time, on (i) the Business Day
that the applicable Borrower receives notice of such draft, if such notice is
received on such day prior to 10:00 A.M., New York City time, or (ii) if clause
(i) above does not apply, the Business Day immediately following the day that
the applicable Borrower receives such notice. Each such payment shall be made to
the Issuing Lender at its address for notices referred to herein in Dollars
(based on the Dollar Equivalent thereof) and in immediately available funds.
Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full at the rate set forth in (x) until
the Business Day next succeeding the date of the relevant notice, Section
2.14(b) and (y) thereafter, Section 2.14(c).

 

3.6  Obligations Absolute. The Borrowers’ obligations under this Section 3 shall
be absolute, unconditional and irrevocable under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that any Borrower
may have or have had against the Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. Each Borrower also agrees with the Issuing Lender
that the Issuing Lender shall not be responsible for, and such Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, (a) any lack of validity or enforceability of any Letter of Credit
or this Agreement, or any term or provision therein, (b) any draft or other
document presented under a Letter of Credit proving to be invalid, fraudulent or
forged in any respect or any statement therein being untrue or inaccurate in any
respect, (c) any dispute between or among any Borrower and any beneficiary of
any Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of any Borrower against any beneficiary of
such Letter of Credit or any such transferee, (d) payment by the Issuing Lender
under a Letter of Credit against presentation of a draft or other document that
does not comply with the terms of such Letter of Credit, or (e) any other event
or circumstance whatsoever, whether or not similar to any of the foregoing, that
might,

 

73 

 

but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, any Borrower’s obligations
hereunder. The Issuing Lender shall not have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or message or advice, however transmitted, in connection with any Letter
of Credit (including any document required to make a drawing thereunder), any
error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Lender; provided that the foregoing
shall not be construed to excuse the Issuing Lender from liability to the
applicable Borrower to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
hereby waived by each Borrower to the extent permitted by applicable law)
suffered by the applicable Borrower that are caused by the Issuing Lender’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Lender (as finally determined by a court
of competent jurisdiction), the Issuing Lender shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Lender may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

3.7  Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
applicable Borrower of the date and amount thereof. The responsibility of the
Issuing Lender to the applicable Borrower in connection with any draft presented
for payment under any Letter of Credit shall, in addition to any payment
obligation expressly provided for in such Letter of Credit, be limited to
determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.

 

3.8  Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, each
Borrower hereby jointly and severally represents and warrants to the
Administrative Agent and each Lender that:

 

4.1  Financial Condition. (a) The unaudited pro forma consolidated balance sheet
and related pro forma consolidated statement of income of the Parent Borrower
and its consolidated Restricted Subsidiaries as of and for the 12 months ended
June 30, 2018 (including the notes thereto) (the “Pro Forma Financial
Statements”), copies of which have heretofore been furnished to each Lender,
have been prepared giving effect (as if such events had occurred on such date
(in the case of the balance sheet) or at the beginning of such period (in the
case of the statement of income)) to the consummation of the Transactions and
the payment of fees and expenses in connection therewith. The Pro Forma
Financial Statements have been prepared based on the best information available
to the Parent Borrower as of the date of delivery thereof, and present fairly in
all material respects and on a pro forma basis the estimated financial condition
and results of operations of Parent Borrower and its consolidated Restricted

 

74 

 

Subsidiaries as of and for the 12 months ended at June 30, 2018, assuming that
the events specified in the preceding sentence had actually occurred at such
date or at the beginning of such period, as applicable.

 

(b)  The audited consolidated balance sheets of the Parent Borrower and its
consolidated Restricted Subsidiaries as at December 31, 2015, December 31, 2016
and December 31, 2017, and the related consolidated statements of income,
stockholders’ equity and cash flows for the fiscal years ended on such dates,
reported on by and accompanied by an unqualified report from Moss Adams LLP,
present fairly, in all material respects, the consolidated financial condition
of the Parent Borrower and its consolidated Restricted Subsidiaries as at such
date, and the consolidated results of its operations and its consolidated cash
flows for the respective fiscal years then ended. The unaudited consolidated
balance sheets of the Parent Borrower and its consolidated Restricted
Subsidiaries as at March 31, 2018 and June 30, 2018, and the related unaudited
consolidated statements of income, stockholders’ equity and cash flow for the
respective three-month and six-month periods ended on each such date, present
fairly, in all material respects, the consolidated financial condition of the
Parent Borrower and its consolidated Restricted Subsidiaries as at such dates,
and the consolidated results of its operations and its consolidated cash flow
for the three-month and six-month periods then ended (subject to normal year-end
audit adjustments). All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein), except that the
interim financial statements are subject to year-end adjustments and are lacking
footnote disclosures.

 

(c)  The audited consolidated balance sheets of the Target and its consolidated
Subsidiaries as at December 31, 2015, December 31, 2016 and December 31, 2017,
and the related consolidated statements of income, stockholders’ equity and cash
flows for the fiscal years ended on such dates, reported on by and accompanied
by an unqualified report from KPMG LLP, present fairly, in all material
respects, the consolidated financial condition of the Target and its
consolidated Subsidiaries as at such date, and the consolidated results of its
operations and its consolidated cash flows for the respective fiscal years then
ended. The unaudited consolidated balance sheets of the Target and its
consolidated Subsidiaries as at March 31, 2018 and June 30, 2018, and the
related unaudited consolidated statements of income, stockholders’ equity and
cash flow for the three-month periods ended on such dates, present fairly, in
all material respects, the consolidated financial condition of the Target and
its consolidated Subsidiaries as at each such date, and the consolidated results
of its operations and its consolidated cash flow for the respective three-month
and six-month periods then ended (subject to normal year-end audit adjustments).
All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein), except that the interim financial
statements are subject to year-end adjustments and are lacking footnote
disclosures.

 

4.2  No Change. Since December 31, 2017, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

 

4.3  Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the corporate or similar organizational power and
authority, and the legal right, to own and operate its property, to lease the
property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign corporation or other
organization and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, except where the failure to be so qualified could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect
and (d) is in compliance with all

 

75 

 

Requirements of Law except to the extent that the failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

 

4.4  Power; Authorization; Enforceable Obligations. (a) Each Loan Party has the
corporate or similar organizational power and authority, and the legal right, to
make, deliver and perform the Loan Documents to which it is a party and, in the
case of each Borrower, to obtain extensions of credit hereunder. Each Loan Party
has taken all necessary corporate or similar organizational action to authorize
the execution, delivery and performance of the Loan Documents to which it is a
party and, in the case of each Borrower, to authorize the extensions of credit
on the terms and conditions of this Agreement. Each Loan Document has been duly
executed and delivered on behalf of each Loan Party party thereto. This
Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

(b)  No consent or authorization of, filing with, notice to or other act by or
in respect of, any Governmental Authority or any other Person is required in
connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) consents, authorizations, filings and notices
that have been obtained or made and are in full force and effect and (ii) the
filings referred to in Section 4.19 or in the Security Documents.

 

4.5  No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of any Group Member, except for violations
that could not reasonably be expected to have a Material Adverse Effect, and
will not result in, or require, the creation or imposition of any Lien on any of
their respective properties or revenues pursuant to any Requirement of Law or
any such Contractual Obligation (other than the Liens created by the Security
Documents).

 

4.6  Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Parent Borrower, threatened by or against any Group Member or against any of
their respective properties or revenues that could reasonably be expected to
have a Material Adverse Effect.

 

4.7  No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

 

4.8  Ownership of Property; Liens. Each Group Member has title in fee simple to,
or a valid leasehold interest in, all its real property, and good title to, or a
valid leasehold interest in, all its other property, and none of such property
is subject to any Lien except as permitted by Section 7.3.

 

4.9  Intellectual Property. Each Group Member owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted, free and clear of all Liens, except as permitted by Section 7.3, and
the use thereof and the conduct of each of the Group Members does not infringe
in any material respect upon the rights of any Person. No material claim has
been asserted or is pending by any Person challenging or questioning the use of
any material Intellectual

 

76 

 

Property or the validity or effectiveness of any material Intellectual Property,
nor does the Parent Borrower know of any valid basis for any such material
claim.

 

4.10  Taxes. Each Group Member has filed or caused to be filed all material
Federal, state and other Tax returns that are required to be filed and has paid
all Taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other material Taxes, fees or other
charges imposed on it or any of its property by any Governmental Authority
(other than (i) any the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the relevant
Group Member, or (ii) to the extent that the failure to file or pay,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect); no Tax Lien has been filed, and, to the knowledge of
the Parent Borrower, no claim is being asserted, with respect to any such Tax,
fee or other charge.

 

4.11  Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used, directly or indirectly, (a) for
“buying” or “carrying” any “margin stock” within the respective meanings of each
of the quoted terms under Regulation U as now and from time to time hereafter in
effect for any purpose that violates the provisions of the Regulations of the
Board or (b) for any purpose that violates the provisions of the Regulations of
the Board.

 

4.12  Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Parent Borrower, threatened; (b) hours worked by and payment made to employees
of each Group Member have not been in violation of the Fair Labor Standards Act
or any other applicable Requirement of Law dealing with such matters; and (c)
all payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

 

4.13  ERISA. Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (a) each Group Member and each of
their respective ERISA Affiliates (and in the case of a Pension Plan or a
Multiemployer Plan, each of their respective ERISA Affiliates) are in compliance
with all applicable provisions and requirements of ERISA and the Code and other
federal and state laws and the regulations and published interpretations
thereunder with respect to each Plan and Pension Plan and have performed all
their obligations under each Plan and Pension Plan; (b) no ERISA Event or
Foreign Plan Event has occurred or is reasonably expected to occur, and no ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event; (c) each Plan or Pension
Plan which is intended to qualify under Section 401(a) of the Code has received
a favorable determination letter from the IRS, indicating that such Plan or
Pension Plan is so qualified and the trust related thereto has been determined
by the Internal Revenue Service to be exempt from federal income tax under
Section 501(a) of the Code or an application for such a determination is
currently pending before the Internal Revenue Service and, to the knowledge of
the Parent Borrower, nothing has occurred subsequent to the issuance of the most
recent determination letter which would cause such Plan or Pension Plan to lose
its qualified status; (d) no liability to the PBGC (other than required premium
payments), the IRS, any Plan or Pension Plan or any trust established under
Title IV of ERISA has been or is expected to be incurred by any Group Member or
any of their ERISA Affiliates; (e) each of the Group Members’ ERISA Affiliates
has complied with the requirements of Section 515 of ERISA with respect to each
Multiemployer Plan and is not in “default” (as defined in Section 4219(c)(5) of
ERISA) with respect to payments to a Multiemployer Plan; (f) all amounts
required by applicable law with respect to, or by the terms of, any retiree
welfare benefit arrangement maintained by any Group Member or any ERISA
Affiliate or to which any Group Member or any ERISA Affiliate has an obligation
to contribute have been accrued in accordance with ASC Topic

 

77 

 

715-60; (g) as of the most recent valuation date for each Multiemployer Plan for
which the actuarial report is available, no Group Member nor any of their
respective ERISA Affiliates has any potential liability for a complete
withdrawal from such Multiemployer Plan (within the meaning of Section 4203 of
ERISA), when aggregated with such potential liability for a complete withdrawal
from all Multiemployer Plans, based on information available pursuant to Section
4221(e) of ERISA; (h) there has been no Prohibited Transaction or violation of
the fiduciary responsibility rules with respect to any Plan or Pension Plan that
has resulted or could reasonably be expected to result in a Material Adverse
Effect; and (i) neither any Group Member nor any ERISA Affiliate maintains or
contributes to, or has any unsatisfied obligation to contribute to, or liability
under, any active or terminated Pension Plan other than (i) on the Closing Date,
those listed on Schedule 4.13 hereto and (ii) thereafter, Pension Plans not
otherwise prohibited by this Agreement. The present value of all accumulated
benefit obligations under each Pension Plan, did not, as of the close of its
most recent plan year, exceed by more than $10,000,000 the fair market value of
the assets of such Pension Plan allocable to such accrued benefits (determined
in both cases using the applicable assumptions under Section 430 of the Code and
the Treasury Regulations promulgated thereunder), and the present value of all
accumulated benefit obligations of all underfunded Pension Plans did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
by more than $10,000,000 the fair market value of the assets of all such
underfunded Pension Plans (determined in both cases using the applicable
assumptions under Section 430 of the Code and the Treasury Regulations
promulgated thereunder).

 

4.14  Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.

 

4.15  Subsidiaries; Capital Stock. As of the Closing Date, (a) Schedule 4.15
sets forth the name and jurisdiction of incorporation of each Subsidiary and, as
to each such Subsidiary, the percentage of each class of Capital Stock owned by
any Loan Party and (b) there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options and restricted stock units granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of the
Parent Borrower or any Restricted Subsidiary, except (i) with respect to Capital
Stock of Loan Parties, as created by the Loan Documents and (ii) otherwise, as
permitted by this Agreement.

 

4.16  Use of Proceeds. The proceeds of the Term B Loans shall be used (i) to
consummate the Existing Indebtedness Refinancing, (ii) to pay the cash
consideration for the Closing Date Acquisition and (iii) to pay the fees and
expenses incurred in connection with the Transactions (such fees and expenses,
the “Transaction Costs”). On the Closing Date, the proceeds of any Revolving
Loans, Swingline Loans and Letters of Credit shall be used solely (i) to
replace, backstop or cash collateralize existing letters of credit, guarantees
or performance or similar bonds of the Parent Borrower and its Restricted
Subsidiaries or the Target and its Restricted Subsidiaries, (ii) to pay any
original issue discount or upfront fees required to be funded on the Closing
Date in connection with the exercise of “market flex” provisions previously
agreed in writing between the Arrangers and the Parent Borrower and (iii) to
finance the working capital needs of the Parent Borrower and its Restricted
Subsidiaries in an aggregate amount not to exceed $10,000,000 (collectively, the
“Permitted Closing Date Use of Proceeds”). After the Closing Date, the proceeds
of any Revolving Loans, Swingline Loans, Letters of Credit and any Incremental
Facility shall be used for general corporate purposes (including Permitted
Acquisitions, other Investments permitted by this Agreement and other uses not
prohibited by this Agreement).

 

4.17  Environmental Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:

 

78 

 

(a)  the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could reasonably
be expected to give rise to liability under, any Environmental Law;

 

(b)  no Group Member has received or is aware of any notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Parent Borrower have knowledge or reason to believe that any such
notice will be received or is being threatened;

 

(c)  Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
reasonably be expected to give rise to liability under, any Environmental Law,
nor have any Materials of Environmental Concern been generated, treated, stored
or disposed of at, on or under any of the Properties in violation of, or in a
manner that could reasonably be expected to give rise to liability under, any
applicable Environmental Law;

 

(d)  no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Parent Borrower, threatened, under any Environmental
Law to which any Group Member is named as a party with respect to the Properties
or the Business, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;

 

(e)  there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Group Member in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could reasonably be expected to give rise to liability under
Environmental Laws;

 

(f)  the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws; and

 

(g)  no Group Member has assumed by contract any liability of any other Person
under Environmental Laws.

 

4.18  Accuracy of Information, etc. The statements and information contained in
this Agreement, the other Loan Documents, and the other documents, certificates
and statements furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents, did not
contain as of the date such statements, information, documents or certificates
were so furnished, any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained herein or therein not
misleading in any material respect. The projections and pro forma financial
information contained in the materials referenced above are based upon good
faith estimates and assumptions believed by management of the Parent Borrower to
be reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount. There is no fact known to any Loan Party that could reasonably
be expected to have a Material Adverse Effect that has not been expressly
disclosed herein, in the other Loan Documents, or in any other documents,
certificates and

 

79 

 

statements furnished to the Administrative Agent and the Lenders for use in
connection with the transactions contemplated hereby and by the other Loan
Documents.

 

4.19  Security Documents.

 

(a)  The Guarantee and Collateral Agreement is effective to create in favor of
the Administrative Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral described therein and
proceeds thereof. In the case of the Pledged Collateral described in the
Guarantee and Collateral Agreement, when such Pledged Collateral is delivered to
the Administrative Agent (together with a properly completed and signed undated
endorsement), and in the case of the other Collateral described in the Guarantee
and Collateral Agreement that can be perfected by the filing of such financing
statement or other filing, when financing statements and other filings specified
on Schedule 4.19(a) in appropriate form are filed in the offices specified on
Schedule 4.19(a), the Guarantee and Collateral Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations (as defined in the Guarantee and Collateral Agreement), in each
case prior and superior in right to the Lien of any other Person (except (x)
(other than with respect to Collateral consisting of Capital Stock) Liens
permitted by Section 7.3 and (y) as and to the extent set forth in the last
paragraph of Section 5.1).

 

(b)  Each of the Mortgages, upon execution and delivery by the parties thereto,
is effective to create in favor of the Administrative Agent, for the benefit of
the Secured Parties, a legal, valid and enforceable Lien on the Mortgaged
Properties described therein and proceeds thereof, and when the Mortgages are
filed in the offices specified in the local counsel legal opinions delivered in
connection with such Mortgages, each such Mortgage shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in the Mortgaged Properties and the proceeds thereof, as
security for the Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to the Lien of any other Person (except Liens
permitted by Section 7.3). Schedule 1.1E lists, as of the Closing Date, each
parcel of owned real property located in the United States and held by any
Borrower or any Subsidiary Guarantor upon which a Mortgage will be granted to
the Administrative Agent.

 

4.20  Solvency. As of the Closing Date and after giving effect to the
Transactions, the Parent Borrower and its Restricted Subsidiaries, on a
consolidated basis, are Solvent.

 

4.21  Senior Indebtedness. The Obligations, and the obligations of each
Subsidiary Guarantor under the Guarantee and Collateral Agreement, constitute
“senior debt” or “senior indebtedness” (or any comparable term) under all
Indebtedness that is subordinated or required to be subordinated in right of
payment to the Obligations (if applicable).

 

4.22  [Reserved].

 

4.23  [Reserved].

 

4.24  Anti-Corruption Laws and Sanctions. The Parent Borrower has implemented
and maintains in effect policies and procedures designed to ensure material
compliance by the Parent Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Parent Borrower and its Subsidiaries, and to the
knowledge of the Parent Borrower its directors, officers, employees and agents,
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects. None of (a) the Parent Borrower, any Subsidiary or, to the
knowledge of the Parent Borrower any of their respective directors, officers or

 

80 

 

employees, or (b) to the knowledge of the Parent Borrower, any agent of the
Parent Borrower or any Subsidiary that will act in any capacity in connection
with the credit facility established hereby, is a Sanctioned Person. No Loan or
Letter of Credit, use of proceeds or other transaction contemplated by this
Agreement will violate any Anti-Corruption Law or applicable Sanctions.

 

4.25  EEA Financial Institutions. No Loan Party is an EEA Financial Institution.

 

SECTION 5. CONDITIONS PRECEDENT

 

5.1  Conditions to Initial Extension of Credit. Subject to the final paragraph
of this Section 5.1, the agreement of each Lender to make the initial extension
of credit requested to be made by it is subject to the satisfaction or waiver,
prior to or concurrently with the making of such extension of credit on the
Closing Date, of the following conditions precedent:

 

(a)  Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by the Administrative Agent, each Borrower and
each Person listed on Schedules 1.1A and 1.1B and (ii) the Guarantee and
Collateral Agreement, executed and delivered by each Borrower and each
Subsidiary Guarantor as of the Closing Date.

 

(b)  Closing Date Acquisition. The Closing Date Acquisition shall be consummated
pursuant to the Closing Date Acquisition Agreement, substantially concurrently
with the initial funding of the Facilities, and no provision of the Closing Date
Acquisition Agreement shall have been amended or waived, and no consent or
direction shall have been given thereunder, in any manner materially adverse to
the interests of the Lenders (in their capacities as such) without the prior
written consent of the Arrangers (such consent not to be unreasonably withheld,
delayed or conditioned) (it being understood that (i) any amendment to the
definition of “Material Adverse Effect” in the Closing Date Acquisition
Agreement shall be deemed to be materially adverse to the interests of the
Lenders (in their capacities as such); provided that in each case the Arrangers
shall be deemed to have consented to such amendment unless they shall object
thereto within three Business Days of receipt of written notice of such
amendment, (ii) any of the following decreases in the Final Aggregate Purchase
Price (as defined in the Closing Date Acquisition Agreement as in effect on the
Closing Date Acquisition Signing Date) shall be deemed not to be materially
adverse to the interests of the Lenders (in their capacities as such): (x)
decreases pursuant to any purchase price or similar adjustment provisions set
forth in the Closing Date Acquisition Agreement as of the Closing Date
Acquisition Signing Date, and (y) decreases of less than 15.0% in the aggregate;
provided that, with respect to this clause (y), the aggregate amount of the Term
B Facility shall be reduced on a dollar-for-dollar basis by the amount of such
decrease, and (iii) any increase in the consideration for the Closing Date
Acquisition shall be deemed not to be materially adverse to the interests of the
Lenders (in their capacities as such) so long as funded with common equity
proceeds or proceeds of preferred equity that does not constitute Disqualified
Capital Stock or the Permitted Closing Date Use of Proceeds or cash on hand.

 

(c)  Other Indebtedness. Prior to or substantially concurrently with the initial
extensions of credit under this Agreement on the Closing Date, the principal,
accrued and unpaid interest, fees, premium, if any, and other amounts (other
than (x) obligations not then due and payable or that by their terms survive the
termination thereof and (y) certain existing letters of credit, bank guarantees,
bankers’ acceptances and similar documents and instruments outstanding under the
Existing Credit Agreement that on the Closing Date will be grandfathered into,
or backstopped by, the Revolving Facility or cash collateralized in a manner
satisfactory to the issuing banks thereof) under (i) that certain Senior Secured
Credit Facilities Credit Agreement, dated as of February 2, 2015 (as amended,
supplemented or otherwise modified from time to time prior to the Closing Date
Acquisition Signing Date, the “Existing Credit Agreement”), among the Parent
Borrower, as borrower, East West Bank, as administrative agent,

 

81 

 

the lenders referred to therein and the other parties thereto and (ii) all
Indebtedness for borrowed money with respect to the Target and its Subsidiaries,
will, in each case, be repaid in full and all commitments to extend credit
thereunder will be terminated and any security interests and guarantees in
connection therewith shall be terminated and/or released (or arrangements for
such repayment, termination and release reasonably acceptable to the Arrangers
shall have been made) (together, the “Existing Indebtedness Refinancing”) such
that on the Closing Date, after giving effect to Transactions, none of the
Parent Borrower or any of its Restricted Subsidiaries shall have any material
Indebtedness for borrowed money other than Indebtedness outstanding under this
Agreement.

 

(d)  Pro Forma Financial Statements; Financial Statements. The Lenders shall
have received (i) the Pro Forma Financial Statements, (ii) the (A) audited
consolidated balance sheets of the Target as of December 31, 2015, 2016 and 2017
and the related audited consolidated statements of income and cash flows of the
Target for each of the three (3) years ended December 31, 2015, 2016 and 2017
(together with the notes relating thereto) and (B) the unaudited consolidated
balance sheet of the Target as of March 31, 2018 and the related unaudited
consolidated interim statements of income and cash flows of the Target for the
three months ended March 31, 2018 (together with the notes relating thereto) and
(iii) (A) the audited consolidated balance sheets and related statements of
income and members’ equity, together with consolidating statements of cash flows
of the Parent Borrower and its subsidiaries as of December 31, 2015, 2016 and
2017 and (B) the unaudited consolidated balance sheets and related statements of
income and members’ equity, together with consolidated statements of cash flows
of the Parent Borrower and its subsidiaries for the fiscal quarter ended March
31, 2018; provided that in each case of clause (ii) and (iii), the filing of the
required financial statements on form 10-K and form 10-Q by the Parent Borrower
or the Target, as applicable, will satisfy the foregoing requirements in clause
(ii) and (iii).

 

(e)  Lien Searches. The Administrative Agent shall have received the results of
a recent Lien search with respect to each Loan Party, and such search shall
reveal no Liens on any of the assets of the Loan Parties except for Liens
permitted by Section 7.3 or discharged on or prior to the Closing Date pursuant
to documentation satisfactory to the Administrative Agent.

 

(f)  Fees. All costs, fees and expenses required to be paid by the Borrowers to
the Administrative Agent, the Arrangers and the Lenders in connection with this
Agreement (including the reasonable and documented fees and expenses of legal
counsel to the Administrative Agent) and all costs, fees and expenses required
to be paid by the Parent Borrower pursuant to the Fee Letters (including the
reasonable and documented fees and expenses of legal counsel to Barclays Bank
PLC), in each case with respect to any such costs and expenses to the extent
invoiced at least three (3) Business Days prior to the Closing Date (except as
otherwise reasonably agreed by the Borrower), shall have been paid or shall have
been authorized to be deducted from the proceeds of the initial extensions of
credit under this Agreement to the extent due and invoiced to the Parent
Borrower.

 

(g)  Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date, substantially in the form of Exhibit C,
with appropriate insertions and attachments, including the certificate of
incorporation of each Loan Party that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party, and (ii) a
long form good standing certificate for each Loan Party from its jurisdiction of
organization.

 

(h)  Legal Opinions. The Administrative Agent shall have received the executed
legal opinions of (i) Davis Polk & Wardwell LLP, special New York counsel to the
Parent Borrower and its Restricted Subsidiaries, (ii) Morris, Nichols, Arsht &
Tunnell LLP, special Delaware counsel to the Parent Borrower and its Restricted
Subsidiaries and (iii) Holland & Knight LLP, special

 

82 

 

California counsel to the Parent Borrower and its Restricted Subsidiaries, each
in form and substance reasonably acceptable to the Administrative Agent.

 

(i)  Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) the certificates representing the shares of Capital Stock
pledged pursuant to the Guarantee and Collateral Agreement, together with an
undated endorsement for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Administrative Agent pursuant to the Guarantee and Collateral
Agreement endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof.

 

(j)  Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Liens expressly permitted by Section 7.3), shall be in proper form
for filing, registration or recordation.

 

(k)  [reserved].

 

(l)  Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate.

 

(m)  [reserved].

 

(n)  Specified Representations. Each of the Specified Representations shall be
true and correct in all material respects (or in all respects if qualified by
materiality) on and as of the Closing Date, except to the extent expressly made
as of an earlier date, in which case such Specified Representations shall have
been so true and correct in all material respects (or in all respects if
qualified by materiality) on and as of such earlier date.

 

(o)  Specified Acquisition Agreement Representations. Each of the Specified
Acquisition Agreement Representations shall be true and correct in all material
respects (or in all respects, if qualified by materiality) on and as of the
Closing Date, except to the extent expressly made as of an earlier date, in
which case such Specified Acquisition Agreement Representations shall have been
true and correct in all material respects (or in all respects, if qualified by
materiality) on and as of such earlier date.

 

(p)  [reserved].

 

(q)  PATRIOT Act. (i) The Administrative Agent shall have received, at least
three Business Days prior to the Closing Date, all documentation and other
information about any Loan Party reasonably requested by the Administrative
Agent or any Lender in writing at least 10 Business Days prior to the Closing
Date and that the Administrative Agent or such Lender reasonably determines is
required by United States bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
PATRIOT Act and (ii) to the extent the Parent Borrower qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, at least five days
prior to the Closing Date, any Lender that has requested, in a written notice to
the Parent Borrower at least 10 days prior to the Closing Date, a Beneficial
Ownership Certification in relation to the Parent Borrower shall have received
such Beneficial Ownership Certification (provided

 

83 

 

that, upon the execution and delivery by such Lender of its signature page to
this Agreement, the condition set forth in this clause (ii) shall be deemed to
be satisfied).

 

(r)  Target Material Adverse Effect. Since the date of the Closing Date
Acquisition Agreement, there shall not have occurred any event, occurrence,
revelation or development of a state of circumstances or facts which,
individually or in the aggregate, has had or would reasonably be expected to
have a Material Adverse Effect (as defined in the Closing Date Acquisition
Agreement) on the Target.

 

For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

Notwithstanding the foregoing, to the extent any Lien search or Collateral
(including the grant or perfection of any security interest) is not or cannot be
provided on the Closing Date (other than the grant and perfection of security
interests (i) in Collateral with respect to which a Lien may be perfected solely
by the filing of a financing statement under the Uniform Commercial Code, or
(ii) in Capital Stock of Domestic Subsidiaries that constitutes Collateral with
respect to which a Lien may be perfected by the delivery of a stock certificate)
after your use of commercially reasonable efforts to do so without undue burden
or expense, then the provision of any such Lien search and/or such Collateral
(including the creation or perfection of any security interest) shall not
constitute a condition precedent to the availability or funding of the
Facilities on the Closing Date, but may instead be provided within 90 days (or
120 days in the case of Material Real Property and related fixtures) (or, in
each case, such longer period as the Administrative Agent may determine in its
reasonable discretion) after the Closing Date pursuant to arrangements to be
mutually agreed between the Parent Borrower and the Administrative Agent.

 

5.2  Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it on any date (other than
its initial extension of credit on the Closing Date) is subject to the
satisfaction or waiver of the following conditions precedent:

 

(a)  Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects (or in all respects if qualified by
materiality) on and as of such date as if made on and as of such date, except to
the extent expressly made as of an earlier date, in which case such
representations and warranties shall have been so true and correct as of such
earlier date.

 

(b)  No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

 

Each borrowing by and issuance of a Letter of Credit on behalf of any Borrower
hereunder (other than the initial extensions of credit on the Closing Date)
shall constitute a representation and warranty by such Borrower as of the date
of such extension of credit that the conditions contained in this Section 5.2
have been satisfied. For the avoidance of doubt, the foregoing conditions set
forth in this Section 5.2 shall be subject to the limitations set forth in
Sections 1.3 and 2.24 to the extent the proceeds of any Incremental Term
Facility are being used to finance a Limited Condition Transaction.

 

SECTION 6. AFFIRMATIVE COVENANTS

 

84 

 

Each Borrower hereby jointly and severally agrees that, so long as the
Commitments remain in effect, any Letter of Credit (other than Letters of Credit
that are cash collateralized or backstopped on terms reasonably satisfactory to
the applicable Issuing Lender) remains outstanding or any Loan or other amount
(other than inchoate indemnification obligations) is owing to any Lender or the
Administrative Agent hereunder, such Borrower shall and, in the case of Sections
6.3 through 6.8, 6.10 and 6.14, shall cause each of its Restricted Subsidiaries
to :

 

6.1  Financial Statements. Furnish to the Administrative Agent, on behalf of
each Lender:

 

(a)  as soon as available, but in any event within ninety (90) days after the
end of each fiscal year of the Parent Borrower, a copy of the audited
consolidated and consolidating balance sheet of the Parent Borrower and its
consolidated Subsidiaries as at the end of such fiscal year and the related
audited consolidated and consolidating statements of income and of cash flows
for such fiscal year, setting forth in each case in comparative form the figures
for the previous fiscal year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by Moss Adams LLP or other independent certified public accountants of
nationally recognized standing;

 

(b)  as soon as available, but in any event within forty-five (45) days after
the end of each of the first three fiscal quarterly periods of each fiscal year
of the Parent Borrower, the unaudited consolidated and consolidating balance
sheet of the Parent Borrower and its consolidated Subsidiaries as at the end of
such fiscal quarter and the related unaudited consolidated and consolidating
statements of income and of cash flows for such fiscal quarter and the portion
of the applicable fiscal year through the end of such fiscal quarter, setting
forth in each case in comparative form the figures for the corresponding period
or periods of the previous fiscal year (or, in the case of the balance sheet, as
of the end of the previous fiscal year), certified by a Responsible Officer as
being fairly stated in all material respects (subject to normal year-end audit
adjustments); and

 

(c)  if any Unrestricted Subsidiary exists, concurrently with each delivery of
financial statements under clause (a) or (b) above, financial statements (in
substantially the same form as the financial statements delivered pursuant to
clauses (a) and (b) above) prepared on the basis of consolidating the accounts
of the Parent Borrower and its Restricted Subsidiaries and treating any
Unrestricted Subsidiaries as if they were not consolidated with the Parent
Borrower, together with an explanation of reconciliation adjustments in
reasonable detail.

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

 

Documents required to be delivered pursuant to Section 6.1(a), (b) or (c) or
Section 6.2(c) or (d) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date on which (i) such documents are
posted on the Parent Borrower’s behalf on IntraLinks/IntraAgency or another
relevant Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent), (ii) the Parent Borrower posts
such documents, or provides a link thereto, on its website on the Internet or
(iii) such documents are filed on record with the SEC; provided that, upon
written request by the Administrative Agent, the Parent Borrower shall deliver
paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent. The Administrative Agent shall have

 

85 

 

no obligation to request the delivery of or to maintain or deliver to Lenders
paper copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Parent Borrower with any such
request for delivery, and each Lender shall be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents.

 

6.2  Certificates; Other Information. Furnish to the Administrative Agent, on
behalf of each Lender:

 

(a)  [reserved];

 

(b)  concurrently with the delivery of any financial statements pursuant to
Sections 6.1(a) and 6.1(b), (i) a Compliance Certificate executed by a
Responsible Officer, which Compliance Certificate shall include a statement
that, to the best of each such Responsible Officer’s knowledge, each Loan Party
during such period has observed or performed all of its covenants and other
agreements, and satisfied every condition contained in this Agreement and the
other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default except as specified in such certificate, (ii) in
the case of annual financial statements, a calculation of Excess Cash Flow and
(iii) in the case of quarterly or annual financial statements, to the extent not
previously disclosed to the Administrative Agent, (w) a description of any
change in the jurisdiction of organization of any Loan Party, (x) a list of any
material Intellectual Property acquired or created by any Loan Party, (y) a
description of any Person that has become a Group Member, a Restricted
Subsidiary or an Unrestricted Subsidiary, in each case since the date of the
most recent report delivered pursuant to this clause (iii) (or, in the case of
the first such report so delivered, since the Closing Date) and (z) supplements
to the schedules to the Perfection Certificate (as defined in the Guarantee and
Collateral Agreement) to the extent that there are any updates to the
information contained in such schedules since the Closing Date or the date such
schedules were last supplemented;

 

(c)  as soon as available, and in any event no later than 90 days after the end
of each fiscal year of the Parent Borrower, a detailed consolidated budget for
the following fiscal year (including a projected consolidated balance sheet of
the Parent Borrower and its Restricted Subsidiaries as of the end of the
following fiscal year, the related consolidated statements of projected cash
flow and projected income and a description of the underlying assumptions
applicable thereto) that has been approved by the board of directors of the
Parent Borrower and, as soon as available, significant revisions, if any, of
such budget and projections with respect to such fiscal year (collectively, the
“Projections”), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer stating that such Projections are based on
reasonable estimates, information and assumptions and that such Responsible
Officer has no reason to believe that such Projections are incorrect or
misleading in any material respect;

 

(d)  [reserved];

 

(e)  promptly after the same are sent, copies of all financial statements and
reports that the Parent Borrower sends to the holders of any class of its public
debt securities or public equity securities and, promptly after the same are
filed, copies of all financial statements and reports that the Parent Borrower
may make to, or file with, the SEC;

 

(f)  promptly following receipt thereof, copies of (i) any documents described
in Section 101(k) or 101(l) of ERISA that any Group Member or any ERISA
Affiliate may request with respect to any Multiemployer Plan or any documents
described in Section 101(f) of ERISA

 

86 

 

that any Group Member or any ERISA Affiliate may request with respect to any
Pension Plan; provided, that if the relevant Group Members or ERISA Affiliates
have not requested such documents or notices from the administrator or sponsor
of the applicable Multiemployer Plans, then, upon reasonable request of the
Administrative Agent, such Group Member or the ERISA Affiliate shall promptly
make a request for such documents or notices from such administrator or sponsor
and the Parent Borrower shall provide copies of such documents and notices to
the Administrative Agent promptly after receipt thereof;

 

(g)  promptly, such additional financial and other information as the
Administrative Agent may from time to time reasonably request; and

 

(h)  promptly following any written request therefor, such information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act and the Beneficial
Ownership Regulation.

 

6.3  Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature (including Taxes), except where (a) the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves to the extent required by GAAP with respect thereto
have been provided on the books of the relevant Group Member or (b) the failure
to make such payments, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

6.4  Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary in the normal
conduct of its business, except, in each case, as otherwise permitted by Section
7.4 and except, in the case of clause (ii) above, to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect; (b)
comply with all Contractual Obligations and Requirements of Law except to the
extent that failure to comply therewith could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect; and (c) maintain in effect
policies and procedures designed to ensure material compliance by the Parent
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

 

6.5  Maintenance of Property; Insurance. (a) Keep all property necessary in its
business in good working order and condition, ordinary wear and tear excepted,
except where the failure to so maintain such property could not reasonably be
expected to result in a Material Adverse Effect and (b) maintain with
financially sound and reputable insurance companies insurance on all its
property in at least such amounts and against at least such risks as are usually
insured against in the same general area by companies engaged in the same or a
similar business.

 

6.6  Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct (in all material
respects) entries in conformity with GAAP and all Requirements of Law shall be
made of all dealings and transactions in relation to its business and activities
and (b) upon reasonable prior notice, permit representatives of the
Administrative Agent or any Lender to visit and inspect any of its properties
and examine and make abstracts from any of its books and records at any
reasonable time and as often as may reasonably be desired and to discuss the
business, operations, properties and financial and other condition of the Group
Members with officers and employees of the Group Members and, accompanied by one
or more officers or designees of the Parent Borrower if requested by the Parent
Borrower, with their independent certified public accountants; provided that
excluding any such visits and inspections during the continuation of an Event of
Default (i) only the Administrative Agent, acting individually or on behalf of
the Lenders may exercise rights under

 

87 

 

this Section 6.6(b) and (ii) the Administrative Agent shall not exercise rights
under this Section 6.6(b) more often than one time during any calendar year.

 

6.7  Notices. Promptly give notice to the Administrative Agent, on behalf of
each Lender, (or, with respect to clause (h) below, the applicable Lender) of:

 

(a)  the occurrence of any Default or Event of Default;

 

(b)  any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

 

(c)  any litigation or proceeding affecting any Group Member (i) in which the
amount involved is in excess of the Threshold Amount and not covered by
insurance, (ii) in which injunctive or similar relief is sought or (iii) which
relates to any Loan Document;

 

(d)  (i) as soon as reasonably possible upon becoming aware of the occurrence of
or forthcoming occurrence of any material ERISA Event, a written notice
specifying the nature thereof, what action the Parent Borrower, any of the other
Group Members or any of their respective ERISA Affiliates has taken, is taking
or proposes to take with respect thereto and, when known, any action taken or
threatened by the IRS, the Department of Labor or the PBGC with respect thereto;
and (ii) with reasonable promptness, upon the Administrative Agent’s reasonable
request, copies of (1) each Schedule SB (Actuarial Information) to the annual
report (Form 5500 Series) filed by the Parent Borrower, any of the other Group
Members or any of their respective ERISA Affiliates with the IRS with respect to
each Pension Plan; (2) all notices received by the Parent Borrower, any of the
other Group Members or any of their respective ERISA Affiliates from a
Multiemployer Plan sponsor concerning a material ERISA Event; and (3) copies of
such other documents or governmental reports or filings relating to any Plan or
Pension Plan as the Administrative Agent shall reasonably request;

 

(e)  any other development or event that has had or could reasonably be expected
to have a Material Adverse Effect; and

 

(f)  any change in the information provided in the Beneficial Ownership
Certification (if any) delivered to such Lender that would result in a change to
the list of beneficial owners identified in such certification.

 

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

 

6.8  Environmental Laws. (a) Comply with, and undertake reasonable efforts to
ensure compliance by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply with and maintain, and undertake
reasonable efforts to ensure that all tenants and subtenants obtain and comply
with and maintain, any and all licenses, approvals, notifications, registrations
or permits required by applicable Environmental Laws, in each case, except for
events or matters that could not reasonably be expected to have a Material
Adverse Effect.

 

(b)  Promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, other than such orders and directives
as to

 

88 

 

which an appeal has been timely and properly taken in good faith, and provided
that the pendency of any and all such appeals could not reasonably be expected
to give rise to a Material Adverse Effect.

 

6.9  Fiscal Year. The Parent Borrower shall maintain its fiscal year-end as in
effect on the Closing Date; provided that the Parent Borrower may, upon written
notice to the Administrative Agent, change its fiscal year-end to another date
reasonably acceptable to the Administrative Agent, in which case the Parent
Borrower and the Administrative Agent will, and are hereby authorized by the
Lenders to (without requiring the consent of any other Person, including any
Lender), make any adjustments to this Agreement that are necessary to reflect
such change in fiscal year.

 

6.10  Additional Collateral, etc. (a) With respect to any property acquired
after the Closing Date by any Loan Party (other than (x) any property described
in paragraph (b), (c) or (d) below, (y) any property subject to a Lien expressly
permitted by Section 7.3(g) and (z) any property that constitutes Excluded
Property (as defined in the Guarantee and Collateral Agreement)) as to which the
Administrative Agent, for the benefit of the Secured Parties, does not have a
perfected Lien and which is intended to constitute Collateral pursuant to the
Security Documents, promptly (and in any event within five (5) Business Days of
notice thereof from the Administrative Agent (or such longer period as the
Administrative Agent may agree in its sole discretion)) (i) execute and deliver
to the Administrative Agent such amendments to the Guarantee and Collateral
Agreement or such other documents as the Administrative Agent deems necessary or
reasonably advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a security interest in such property and (ii) take all
actions necessary or reasonably advisable to grant to the Administrative Agent,
for the benefit of the Secured Parties, a perfected first priority security
interest in any such property, including the filing of Uniform Commercial Code
financing statements in such jurisdictions as may be required by the Guarantee
and Collateral Agreement or by law or as may be requested by the Administrative
Agent.

 

(b)  With respect to any fee interest in any Material Real Property acquired
after the Closing Date by any Loan Party or owned by a Person that becomes a
Loan Party pursuant to this Section 6.10 after the Closing Date (other than (i)
any such Material Real Property subject to a Lien expressly permitted by Section
7.3(g) and (ii) any Material Real Property as to which the Administrative Agent
determines, in its reasonable discretion and in consultation with the Parent
Borrower, that the cost of obtaining a security interest therein is excessive in
relation to the value of the security to be afforded thereby), within ninety
(90) days after the acquisition thereof or the date such Person becomes a Loan
Party, as applicable, (or such later date as the Administrative Agent shall
agree to in its sole discretion) execute and deliver to the Administrative Agent
the following, each in form and substance reasonably acceptable to the
Administrative Agent: (i) a duly executed and acknowledged Mortgage, (ii) a
mortgagee title insurance policy insuring the first priority Lien of the
Mortgage in an amount no greater than 100% of the fair market value of such
Material Real Property as reasonably determined by Parent Borrower acting in
good faith, free and clear of all Liens other than Permitted Liens, together
with such customary endorsements as reasonably requested by the Administrative
Agent, (iii) (A) a new American Land Title Association or American Congress of
Surveying and Mapping form survey with respect to such Material Real Property in
form reasonably acceptable to the Administrative Agent or (B) an existing survey
together with a no change affidavit sufficient for the title insurance company
to remove the standard survey exception and issue any applicable survey related
endorsements, (iv) customary legal opinions with respect to each Mortgage and
(v) a “life-of-loan standard flood hazard determination”, and if such Material
Real Property is located in a special flood area, a policy of flood insurance
that (1) covers each such parcel and the building(s) located thereon, (2) is in
compliance with the coverage required with respect to the particular type of
property under the Flood Insurance Laws and otherwise acceptable to the
Administrative Agent, and (3) has a term ending not later than the maturity of
the Indebtedness secured by such Mortgage and (4) if such property is located in
a special flood hazard area, confirmation that the Parent Borrower has received
the notice required pursuant to the Flood Insurance Laws.

 

89 

 

(c)  With respect to (x) any new Domestic Subsidiary (other than any Excluded
Subsidiary) created or acquired after the Closing Date by any Loan Party, (y)
any existing Domestic Subsidiary (other than an Excluded Subsidiary) that
becomes a Domestic Subsidiary that is not a CFC Holding Company or a Subsidiary
of a Foreign Subsidiary or a CFC Holding Company and (z) any existing Domestic
Subsidiary that ceases to be an Excluded Subsidiary, within forty-five (45) days
(or such later date as the Administrative Agent shall agree to in its sole
discretion) after the creation or acquisition of such new Domestic Subsidiary or
the date such existing Domestic Subsidiary becomes a Domestic Subsidiary that is
not a CFC Holding Company or a Subsidiary of a Foreign Subsidiary or a CFC
Holding Company or ceases to be an Excluded Subsidiary, as applicable, (i)
execute and deliver to the Administrative Agent such amendments to the Guarantee
and Collateral Agreement as the Administrative Agent deems necessary or
reasonably advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected first priority security interest in the Capital
Stock of such Domestic Subsidiary that is owned by any Loan Party, (ii) deliver
to the Administrative Agent the certificates representing such Capital Stock,
together with undated endorsements, in blank, executed and delivered by a duly
authorized officer of the relevant Loan Party, (iii) cause such Domestic
Subsidiary (A) to become a party to the Guarantee and Collateral Agreement, (B)
to take such actions necessary or reasonably advisable to grant to the
Administrative Agent for the benefit of the Secured Parties a perfected first
priority security interest in the Collateral described in the Guarantee and
Collateral Agreement with respect to such Domestic Subsidiary, including the
filing of Uniform Commercial Code financing statements in such jurisdictions as
may be required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent and (C) to deliver to the Administrative
Agent a certificate of such Domestic Subsidiary, substantially in the form of
Exhibit C, with appropriate insertions and attachments, and (iv) if reasonably
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

 

(d)  With respect to any new CFC Holding Company or Foreign Subsidiary created
or acquired after the Closing Date by any Loan Party (which, for the purposes of
this paragraph (d) shall include any existing Subsidiary that becomes a CFC
Holding Company or a Foreign Subsidiary), within sixty (60) days after the
creation or acquisition of such new CFC Holding Company or Foreign Subsidiary
(or such later date as the Administrative Agent shall agree to in its sole
discretion) (i) execute and deliver to the Administrative Agent such amendments
to the Guarantee and Collateral Agreement as the Administrative Agent deems
necessary or reasonably advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a perfected first priority security interest in
the Capital Stock of such CFC Holding Company or Foreign Subsidiary that is
owned by any such Loan Party (provided that in no event shall more than 65% of
the total outstanding voting Capital Stock of any such CFC Holding Company or
Foreign Subsidiary be required to be so pledged) and (ii) deliver to the
Administrative Agent the certificates representing such pledged Capital Stock,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the relevant Loan Party, and take such other action as the
Administrative Agent deems necessary or reasonably advisable to perfect the
Administrative Agent’s security interest therein; provided, that such Loan Party
shall be required to provide a local law pledge agreement with respect to such
Capital Stock (and local law opinions relating to such local law pledge
agreement, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent) as reasonably requested by
the Administrative Agent.

 

(e)  Notwithstanding anything to the contrary set forth in this Agreement, each
Subsidiary Borrower and any other applicable Loan Party shall, on the date such
Domestic Subsidiary becomes a Subsidiary Borrower under this Agreement, (A)
execute and deliver to the Administrative Agent such amendments to such Security
Documents (or such additional Security Documents) as the Administrative Agent
deems reasonably necessary or advisable to grant to the Administrative Agent,
for the benefit of the Lenders, a perfected first priority security interest in
the

 

90 

 

Capital Stock of such Subsidiary Borrower, (B) deliver to the Administrative
Agent the certificates representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the Company or such other Loan Party, as the case may be, and take such other
action as may be necessary or, in the opinion of the Administrative Agent,
desirable to perfect the Administrative Agent’s security interest therein, (C)
execute and deliver to the Administrative Agent such amendments to such Security
Documents (or such additional Security Documents and guarantee documents) as the
Administrative Agent deems necessary or advisable for such Subsidiary Borrower
to become a party to each applicable Security Document and guarantee document
and (D) take all actions necessary or advisable to grant to the Administrative
Agent, for the benefit of the Lenders, a perfected security interest in such
property having the highest priority then available, including the filing of
Uniform Commercial Code financing statements (or equivalent documents under
local law) in such jurisdictions as may be required by the Security Documents or
by law or as may be reasonably requested by the Administrative Agent.

 

6.11  Designation of Subsidiaries. The Parent Borrower may at any time after the
Closing Date designate any Restricted Subsidiary as an Unrestricted Subsidiary
or any Unrestricted Subsidiary as a Restricted Subsidiary by delivering to the
Administrative Agent a certificate of a Responsible Officer specifying such
designation and certifying that the conditions to such designation set forth in
this Section 6.11 are satisfied; provided that:

 

(a)  both immediately before and immediately after any such designation, no
Event of Default shall have occurred and be continuing;

 

(b)  after giving effect to such designation (and clause (c) below), the Parent
Borrower shall be in compliance on a Pro Forma Basis with the financial
covenants set forth in Section 7.1; and

 

(c)  in the case of a designation of a Restricted Subsidiary as an Unrestricted
Subsidiary, each Subsidiary of such Subsidiary has been, or concurrently
therewith will be, designated as an Unrestricted Subsidiary in accordance with
this Section 6.11.

 

The designation of any Restricted Subsidiary as an Unrestricted Subsidiary shall
constitute an Investment by the Parent Borrower in such Subsidiary on the date
of designation in an amount equal to the fair market value of the Parent
Borrower’s Investment therein (as determined reasonably and in good faith by a
Responsible Officer). The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Investment, Indebtedness or Liens of such Subsidiary existing at such
time.

 

6.12  Maintenance of Ratings. Use commercially reasonable efforts to obtain and
maintain (i) a public corporate family rating of the Parent Borrower and a
rating of the Facilities, in each case from Moody’s, and (ii) a public corporate
credit rating of the Parent Borrower and a rating of the Facilities, in each
case from S&P (it being understood and agreed that “commercially reasonable
efforts” shall in any event include the payment by the Parent Borrower of
customary rating agency fees and cooperation with information and data requests
by Moody’s and S&P in connection with their ratings process), it being agreed
that there is no obligation to maintain any particular ratings at any time.

 

6.13  Quarterly Lender Calls. The Parent Borrower shall participate in
conference calls with the Lenders within reasonable times to be mutually agreed
following (i) the delivery of the financial statements pursuant to Section
6.1(a) and (ii) the delivery of the financial statements pursuant to Section
6.1(b), in each case to discuss the results of operations for the relevant
reporting period including

 

91 

 

discussions of results for each material segment of the business of the Parent
Borrower and its Restricted Subsidiaries.

 

6.14  Post-Closing Covenants. Satisfy, to the extent not satisfied as of the
Closing Date, the requirements set forth in Schedule 6.14 within the time
periods after the Closing Date specified in Schedule 6.14 (or, in each case,
such later date as the Administrative Agent may agree to in its reasonable
discretion).

 

SECTION 7. NEGATIVE COVENANTS

 

Each Borrower hereby jointly and severally agrees that, so long as the
Commitments remain in effect, any Letter of Credit (other than Letters of Credit
that are cash collateralized or backstopped on terms reasonably satisfactory to
the applicable Issuing Lender) remains outstanding or any Loan or other amount
(other than inchoate indemnification obligations) is owing to any Lender or the
Administrative Agent hereunder, such Borrower shall not, and shall not permit
any of its Restricted Subsidiaries to, directly or indirectly:

 

7.1  Financial Covenants. Solely with respect to the Revolving Facility:

 

(a)  Consolidated Total Gross Leverage Ratio. Permit the Consolidated Total
Gross Leverage Ratio as at the last day of any period of four consecutive fiscal
quarters of the Parent Borrower to exceed the 3.75 to 1.00.

 

(b)  Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio for any period of four consecutive fiscal quarters of the
Parent Borrower to be less than 1.25 to 1.00.

 

7.2  Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

 

(a)  Indebtedness of any Loan Party under this Agreement (including Indebtedness
in respect of any Incremental Facility) and any Permitted Refinancing
Indebtedness in respect of the Loans (any such Permitted Refinancing
Indebtedness, the “Credit Agreement Refinancing Indebtedness”); provided that
(i) such Credit Agreement Refinancing Indebtedness, if secured, is secured only
by the Collateral on a pari passu or junior basis with the Obligations under
this Agreement, (ii) no Person, other than a Loan Party, shall be an obligor or
guarantor with respect to any Credit Agreement Refinancing Indebtedness, (iii)
the terms of any such Credit Agreement Refinancing Indebtedness (excluding
pricing, fees, rate floors and optional prepayment or redemption terms) reflect
market terms at the time of issuance thereof (but in no event shall any Credit
Agreement Refinancing Indebtedness have covenants and defaults, taken as a
whole, materially more restrictive than those applicable to the Facility being
refinanced (other than any covenants or other provisions applicable only to
periods after the Latest Maturity Date of the Facilities (as in effect on the
date of incurrence of such Credit Agreement Refinancing Indebtedness))), (iv)
such Credit Agreement Refinancing Indebtedness shall share ratably or less than
ratably with (or, if junior in right of payment or as to security, on a junior
basis with respect to) any prepayments or repayments of the Loans (and
Incremental Loans, if applicable) and (v) such Credit Agreement Refinancing
Indebtedness, if secured, shall be subject to intercreditor arrangements
reasonably satisfactory to the Administrative Agent;

 

(b)  Incremental Equivalent Debt in an aggregate principal amount outstanding
not to exceed the Incremental Availability Amount, and any Permitted Refinancing
Indebtedness in respect thereof;

 

92 

 

(c)  Indebtedness of the Parent Borrower or any Restricted Subsidiary owing to
the Parent Borrower or any Restricted Subsidiary; provided that (x) any
Indebtedness of any Loan Party shall be unsecured and shall be subordinated in
right of payment to the Obligations on terms customary for intercompany
subordinated Indebtedness, as reasonably determined by the Administrative Agent,
and (y) any such Indebtedness owing to any Loan Party shall be evidenced by a
promissory note which shall have been pledged pursuant to the Guarantee and
Collateral Agreement;

 

(d)  Guarantee Obligations incurred by any Group Member of obligations of any
Group Member to the extent such obligations are not prohibited hereunder;
provided that (i) to the extent any such obligations are subordinated to the
Obligations, any such related Guarantee Obligations incurred by a Loan Party
shall be subordinated to the guarantee of such Loan Party of the Obligations on
terms no less favorable to the Lenders than the subordination provisions of the
obligations to which such Guarantee Obligation relates and (ii) any Guarantee
Obligations incurred by any Loan Party of obligations of a Restricted Subsidiary
that is not a Loan Party shall be permitted to the extent (x) permitted pursuant
to Section 7.7(t) or Section 7.7(u) or (y) the aggregate amount of outstanding
Guarantee Obligation incurred pursuant to this clause (y), together with the
aggregate principal amount of Indebtedness of Restricted Subsidiaries that are
not Loan Parties outstanding under Section 7.2(o) and Section 7.2(w), does not
exceed the Non-Guarantor Debt Basket (as of the date of incurrence pursuant to
this clause (y));

 

(e)  Indebtedness outstanding on the Closing Date and, to the extent in excess
of $2,000,000 in principal amount, listed on Schedule 7.2(e) and any Permitted
Refinancing Indebtedness in respect thereof;

 

(f)  Indebtedness (including Capital Lease Obligations) secured by Liens
permitted by Section 7.3(g) in an aggregate principal amount not to exceed at
any one time outstanding the greater of (i) $50,000,000 and (ii) 30% of
Consolidated EBITDA for the Applicable Reference Period;

 

(g)  Indebtedness representing deferred compensation to employees or directors
of the Parent Borrower and its Restricted Subsidiaries incurred in the ordinary
course of business;

 

(h)  Indebtedness incurred in the ordinary course of business and owed in
respect of any overdrafts and related liabilities arising from treasury,
depository and cash management services or in connection with any automated
clearing-house transfers of funds;

 

(i)  Indebtedness arising under any Swap Agreement permitted by Section 7.11;

 

(j)  Indebtedness (other than for borrowed money) that may be deemed to exist
pursuant to any guarantees, warranty or contractual service obligations,
performance, surety, statutory, appeal, bid, prepayment guarantee, payment
(other than payment of Indebtedness) or completion of performance guarantees or
similar obligations incurred in the ordinary course of business;

 

(k)  Indebtedness in respect of workers’ compensation claims, payment
obligations in connection with health, disability or other types of social
security benefits, unemployment or other insurance obligations, reclamation and
statutory obligations, in each case in the ordinary course of business;

 

93 

 

(l)  Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds, so long as such Indebtedness is covered or extinguished within five
Business Days;

 

(m)  Indebtedness consisting of (i) the financing of insurance premiums or
self-insurance obligations or (ii) take-or-pay obligations contained in supply
or similar agreements in each case in the ordinary course of business;

 

(n)  Indebtedness in the form of purchase price adjustments (including in
respect of working capital), seller notes, earnouts, deferred compensation,
indemnification or other contingent consideration obligations or arrangements
representing acquisition consideration or deferred payments of a similar nature
incurred in connection with any Permitted Acquisitions or other Investments
permitted under Section 7.7 (other than Investments permitted under clause
7.7(s)) or Dispositions permitted under Section 7.5 (other than Dispositions
permitted under Section 7.5(m)), and including all earnouts and seller notes
outstanding as of the Closing Date;

 

(o)  (i) Indebtedness of any Person that becomes a Restricted Subsidiary (or of
any Person not previously a Restricted Subsidiary that is merged or consolidated
with or into the Parent Borrower or a Restricted Subsidiary in a transaction
permitted hereunder) after the Closing Date, or Indebtedness of any Person that
is assumed by the Parent Borrower or any Restricted Subsidiary in connection
with an acquisition of assets by the Parent Borrower or such Restricted
Subsidiary in a Permitted Acquisition; provided that such Indebtedness exists at
the time such Person becomes a Restricted Subsidiary (or is so merged or
consolidated) or such assets are acquired and is not created in contemplation of
or in connection with such Person becoming a Restricted Subsidiary (or such
merger or consolidation) or such assets being acquired and (ii) Permitted
Refinancing Indebtedness in respect of such Indebtedness; provided that, after
giving effect to any such Permitted Acquisition and such Indebtedness, no Event
of Default shall have occurred and be continuing or would result therefrom;
provided further that the aggregate principal amount of Indebtedness of
Subsidiaries that are not Loan Parties outstanding under this Section 7.2(o),
together with the aggregate principal amount of Indebtedness of Restricted
Subsidiaries that are not Loan Parties outstanding under Section 7.2(w) and the
aggregate amount of outstanding Guarantee Obligations incurred by Loan Parties
of obligations of Restricted Subsidiaries that are not Loan Parties pursuant to
clause (ii)(y) of the proviso to Section 7.2(d), shall not exceed the
Non-Guarantor Debt Basket (as of the date of incurrence of Indebtedness pursuant
to this Section 7.2(o));

 

(p)  [reserved];

 

(q)  [reserved];

 

(r)  [reserved];

 

(s)  Indebtedness of any Restricted Subsidiaries that are not Loan Parties under
working capital credit facilities in an aggregate outstanding principal amount
not to exceed the greater of (i) $25,000,000 and (ii) 15% of Consolidated EBITDA
for the Applicable Reference Period, and any Permitted Refinancing Indebtedness
in respect thereof;

 

(t)  [reserved];

 

(u)  [reserved];

 

94 

 

(v)  Indebtedness of the Parent Borrower or any of its Restricted Subsidiaries
arising out of any Permitted Receivables Facility; and

 

(w)  additional Indebtedness of the Parent Borrower or any of its Restricted
Subsidiaries in an aggregate principal amount (for the Parent Borrower and all
Restricted Subsidiaries) not to exceed at any time outstanding the greater of
(i) $50,000,000 and (ii) 30% of Consolidated EBITDA for the Applicable Reference
Period; provided that the aggregate principal amount of Indebtedness of
Subsidiaries that are not Loan Parties outstanding under this Section 7.2(w),
together with the aggregate principal amount of Indebtedness of Subsidiaries
that are not Loan Parties outstanding under Section 7.2(o) and the aggregate
amount of outstanding Guarantee Obligations incurred by Loan Parties of
obligations of Restricted Subsidiaries that are not Loan Parties pursuant to
clause (ii)(y) of the proviso to Section 7.2(d), shall not exceed the
Non-Guarantor Debt Basket (as of the date of incurrence of Indebtedness pursuant
to this Section 7.2(w));

 

(x)  Attributable Indebtedness in an aggregate principal amount not to exceed
$25,000,000 at any time outstanding, which Attributable Indebtedness arises out
of a sale and leaseback transaction permitted under Section 7.5(p);

 

(y)  Indebtedness of any Loan Party in an aggregate principal amount not to
exceed the Net Cash Proceeds (Not Otherwise Applied) received after the Closing
Date and on or prior to such date from any issuance of Qualified Capital Stock
by the Parent Borrower (other than any such issuance to a Group Member); and

 

(z)  Guarantee Obligations incurred by any Group Member of obligations of any
Joint Venture or Unrestricted Subsidiary to the extent permitted under
Section 7.7;

 

provided that notwithstanding anything to the contrary in this Section 7.2, no
Loan Party shall have any Guarantee Obligations in respect of Indebtedness of a
Restricted Subsidiary incurred pursuant to Section 7.2(s).

 

For purposes of determining compliance with this ‎Section 7.2, (X) in the event
that an item of Indebtedness meets the criteria of more than one of the
categories of Indebtedness described in clauses ‎(a) through ‎(z) above, the
Parent Borrower may, in its sole discretion, divide or classify or later divide,
classify or reclassify all or a portion of such item of Indebtedness in a manner
that complies with this Section 7.2 and will only be required to include the
amount and type of such Indebtedness in one or more of the above clauses;
provided that all Indebtedness outstanding under the Loan Documents and any
Permitted Refinancing thereof, will at all times be deemed to be outstanding in
reliance only on the exception in ‎Section 7.2(a) and (Y) if such exceptions and
baskets includes a combination of Fixed Amounts (including any related builder
or grower component) and Incurrence-Based Amounts permitted in concurrent
transactions, a single transaction or a series of related transactions, the
determination of utilization of such amounts shall be made in accordance with
Section 1.2(f).

 

7.3  Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

 

(a)  Liens for Taxes not yet due or that are being contested in good faith by
appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of the Parent Borrower or its Restricted
Subsidiaries, as the case may be, to the extent required by GAAP;

 

95 

 

(b)  carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 60 days or that are being contested in good faith by
appropriate proceedings;

 

(c)  pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

 

(d)  deposits to secure the performance of bids, supplier and other trade
contracts (other than for borrowed money), leases, statutory obligations (other
than for borrowed money), leases, statutory obligations (other than any such
obligation imposed pursuant to Section 430(k) of the Code or Sections 303(k) or
4068 of ERISA), surety and appeal bonds, performance bonds and other obligations
of a like nature, including reimbursement and indemnification obligations, in
each case incurred in the ordinary course of business;

 

(e)  easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Parent Borrower or any of its Restricted
Subsidiaries;

 

(f)  Liens in existence on the Closing Date listed on Schedule 7.3(f), securing
Indebtedness permitted by Section 7.2(e); provided that no such Lien is spread
to cover any additional property after the Closing Date and that the amount of
Indebtedness secured thereby is not increased (other than, in the case of
Permitted Refinancing Indebtedness, by any Additional Permitted Amount);

 

(g)  Liens securing Indebtedness of any Group Member incurred pursuant to
Section 7.2(f) to finance the acquisition of fixed or capital assets (and any
Permitted Refinancing Indebtedness in respect thereof); provided that (i) such
Liens shall be created within 180 days of the acquisition of such fixed or
capital assets, (ii) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness and the proceeds and products
thereof and (iii) the amount of Indebtedness secured thereby is not increased;
provided further that in the event that purchase money obligations are owed to
any Person with respect to financing of more than one purchase of any fixed or
capital assets, such Liens may secure all such purchase money obligations and
may apply to all such fixed or capital assets financed by such Person;

 

(h)  Liens on the Collateral created pursuant to the Security Documents;

 

(i)  any interest or title of a lessor, licensor, sublicensor or sublessor under
any lease, license, sublicense or sublease entered into by any Group Member in
the ordinary course of its business and covering only the assets so leased,
licensed, sublicensed or subleased;

 

(j)  Liens solely on any cash earnest money deposits made by the Parent Borrower
or any Restricted Subsidiary in connection with any letter of intent or purchase
agreement relating to a Permitted Acquisition;

 

(k)  Liens in favor of any Loan Party so long as (in the case of any Lien
granted by a Loan Party) such Liens are junior to the Liens created pursuant to
the Security Documents;

 

(l)  Liens arising from filing Uniform Commercial Code or personal property
security financing statements (or substantially equivalent filings outside of
the United States) regarding leases;

 

96 

 

(m)  any option or other agreement to purchase any asset of any Group Member,
the purchase, sale or other disposition of which is not prohibited by Section
7.5;

 

(n)  Liens arising from the rendering of an interim or final judgment or order
against any Group Member that does not give rise to an Event of Default;

 

(o)  Liens on property (including Capital Stock) existing at the time of the
acquisition of such property by any Group Member in a Permitted Acquisition to
the extent the Liens on such assets secure Indebtedness permitted by Section
7.2(o) or other obligations permitted by this Agreement; provided that such
Liens attach at all times only to the same assets or category of assets that
such Liens (other than after acquired property that is affixed or incorporated
into the property covered by such Lien) attached to, and secure only the same
Indebtedness or obligations (or any Permitted Refinancing Indebtedness in
respect thereof permitted by Section 7.2(o)) that such Liens secured,
immediately prior to such Permitted Acquisition (it being understood that any
expansion of such Liens otherwise permitted pursuant to another clause of this
Section 7.2 may be incurred under such other clause of this Section 7.2
permitting such expansion)); provided further that after giving effect to any
such permitted acquisition and such Indebtedness or other obligations, no Event
of Default shall have occurred and be continuing or would result therefrom;

 

(p)  Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Parent Borrower or
any other Restricted Subsidiary in the ordinary course of business and permitted
by this Agreement;

 

(q)  non-exclusive licenses, sublicenses, leases and subleases of Intellectual
Property of any Group Member in the ordinary course of business;

 

(r)  Liens encumbering reasonable and customary initial deposits and margin
deposits and similar Liens attaching to brokerage accounts incurred in the
ordinary course of business and not for speculative purposes;

 

(s)  Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

 

(t)  Liens on premium refunds granted in favor of insurance companies (or their
financing affiliates) in connection with the financing of insurance premiums;

 

(u)  banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions and
securities accounts and other financial assets maintained with a securities
intermediary; provided that such deposit accounts or funds and securities
accounts or other financial assets are not established or deposited for the
purpose of providing collateral for any Indebtedness and are not subject to
restrictions on access by the Parent Borrower or any Restricted Subsidiary in
excess of those required by applicable banking regulations;

 

(v)  Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.7 to be applied
against the purchase price for such Investment or (ii) consisting of an
agreement to dispose of any property in a Disposition permitted by Section 7.5,
in each case, solely to the extent such Investment or Disposition, as the case
may be, would have been permitted on the date of the creation of such Lien;

 

97 

 

(w)  Liens on assets of any Restricted Subsidiary that is not a Loan Party
securing Indebtedness incurred by non-Loan Parties pursuant to Section 7.2;

 

(x)  Liens securing Incremental Equivalent Debt or any Permitted Refinancing
Indebtedness in respect thereof; provided that such Liens shall be subject to
(x) with respect to Incremental Equivalent Debt incurred by Loan Parties secured
on a junior basis to the Obligations, a customary “junior lien” intercreditor
agreement in form and substance reasonably satisfactory to the Administrative
Agent and the Parent Borrower and (y) with respect to Incremental Equivalent
Debt incurred by Loan Parties secured on a pari passu basis with the
Obligations, a customary “pari passu” intercreditor agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Parent
Borrower;

 

(y)  Liens that arise or may be deemed to arise from any Permitted Receivables
Facility that extend only to the accounts receivable subject thereto;

 

(z)  Liens not otherwise permitted by this Section so long as the aggregate
outstanding principal amount of the obligations secured thereby does not exceed
(as to all Group Members) the greater of (i) $50,000,000 and (ii) 30% of
Consolidated EBITDA for the Applicable Reference Period; and

 

(aa) Liens on property purportedly rented to, or leased by, the Parent Borrower
or any of its Restricted Subsidiaries pursuant to a sale and leaseback
transaction permitted under Section 7.5(p); provided that (i) such Liens do not
encumber any other property of the Parent Borrower or its Restricted
Subsidiaries and (ii) such Liens secure only Indebtedness permitted under
Section 7.2(x).

 

For purposes of determining compliance with this Section 7.3, (X) in the event
that a Lien securing an item of Indebtedness (or any portion thereof) meets the
criteria for more than one of the categories of Liens described in clauses (a)
through (aa) above, the Parent Borrower may, in its sole discretion, divide or
classify or later divide, classify or reclassify all or a portion of such Lien
in a manner that complies with this Section 7.3 and will only be required to
include the amount and type of such Lien in one or more of the above clauses;
provided that all Liens securing Indebtedness outstanding under the Loan
Documents and any Permitted Refinancing thereof, will at all times be deemed to
be outstanding in reliance only on the exception in Section 7.3(h) and (Y) if
such exceptions and baskets includes a combination of Fixed Amounts (including
any related builder or grower component) and Incurrence-Based Amounts permitted
in concurrent transactions, a single transaction or a series of related
transactions, the determination of utilization of such amounts shall be made in
accordance with Section 1.2(f).

 

7.4  Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or divide, liquidate, wind up or dissolve itself (or suffer any division,
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:

 

(a)  any Restricted Subsidiary of the Parent Borrower may be merged or
consolidated with or into the Parent Borrower or any Subsidiary Borrower
(provided that the Parent Borrower or such Subsidiary Borrower, as applicable,
shall be the continuing or surviving entity) or with or into any other
Restricted Subsidiary (provided, that when any Subsidiary Guarantor is merging
with or into another Restricted Subsidiary (other than a Subsidiary Borrower),
such Subsidiary Guarantor shall be the continuing or surviving entity or the
continuing or surviving entity shall, substantially simultaneously with such
merger or consolidation, become a Subsidiary Guarantor; provided further that
when any Subsidiary Borrower is merging with or into another Restricted
Subsidiary, the continuing or surviving

 

98 

 

entity shall be such Subsidiary Borrower or the continuing or surviving entity
shall, simultaneously with such merger or consolidation, become a Subsidiary
Borrower in accordance with Section 2.27 and assume the obligations of such
Subsidiary Borrower under this Agreement and the other Loan Documents);

 

(b)  any Restricted Subsidiary may merge, consolidate or amalgamate with any
other Person (other than the Parent Borrower) in order to effect an Investment
permitted pursuant to Section 7.7; provided that (x) if such Restricted
Subsidiary is a Subsidiary Guarantor the continuing or surviving Person shall be
a Subsidiary Guarantor and (y) if such Restricted Subsidiary is a Subsidiary
Borrower, such Subsidiary Borrower shall be the continuing or surviving Person
or the continuing or surviving Person shall, simultaneously with such merger,
consolidation or amalgamation, become a Subsidiary Borrower in accordance with
Section 2.27 and assume the obligations of such Subsidiary Borrower under this
Agreement and the other Loan Documents;

 

(c)  any Restricted Subsidiary of the Parent Borrower may Dispose of any or all
of its assets (i) to any Borrower or any Subsidiary Guarantor (upon voluntary
liquidation or otherwise) or (ii) pursuant to a Disposition permitted by Section
7.5; provided that no Subsidiary Borrower shall be permitted to Dispose of all
or substantially all of its assets pursuant to this Section 7.4(c) to any
Person, other than to a Borrower who has assumed the obligations of such
Subsidiary Borrower under this Agreement and the other Loan Documents, if such
Subsidiary Borrower has any outstanding Loans or Reimbursement Obligations; and

 

(d)  any Restricted Subsidiary of the Parent Borrower that is not a Subsidiary
Guarantor or a Subsidiary Borrower may (i) dispose of any or all or
substantially all of its assets to any Group Member (upon voluntary liquidation
or otherwise) or (ii) liquidate or dissolve if the Parent Borrower determines in
good faith that such liquidation or dissolution is in the best interest of the
Parent Borrower and is not materially disadvantageous to the Administrative
Agent or the Lenders.

 

7.5  Disposition of Property. Dispose (including by division) of any of its
property, whether now owned or hereafter acquired, or, in the case of any
Restricted Subsidiary, issue or sell any shares of such Restricted Subsidiary’s
Capital Stock to any Person, except:

 

(a)  the Disposition of surplus, outdated, obsolete or worn out property (other
than accounts receivable or inventory) in the ordinary course of business;

 

(b)  Dispositions of inventory, cash and Cash Equivalents in the ordinary course
of business;

 

(c)  Dispositions permitted by Section 7.4(c)(i) or Section 7.4(d)(i);

 

(d)  the sale or issuance of any Restricted Subsidiary’s Capital Stock to any
Borrower or any Subsidiary Guarantor;

 

(e)  Dispositions of accounts receivable in connection with the compromise,
settlement or collection thereof in the ordinary course of business consistent
with past practice and not as part of any accounts receivables financing
transaction;

 

(f)  Dispositions of assets (including as a result of like-kind exchanges) to
the extent that (i) such assets are exchanged for credit (on a fair market value
basis) against the purchase price of similar or replacement assets or (ii) such
asset is Disposed of for fair market value and the proceeds of such Disposition
are promptly applied to the purchase price of similar or replacement assets;

 

99 

 

(g)  Dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any asset of any Group Member;

 

(h)  non-exclusive licenses or sublicenses of Intellectual Property in the
ordinary course of business, to the extent that they do not materially interfere
with the business of the Parent Borrower or any Restricted Subsidiary;

 

(i)  the abandonment, cancellation, non-renewal or discontinuance of use or
maintenance of non-material Intellectual Property or rights relating thereto
that the Parent Borrower determines in its reasonable judgment to be desirable
to the conduct of its business and not materially disadvantageous to the
interests of the Lenders;

 

(j)  licenses, leases or subleases entered into in the ordinary course of
business, to the extent that they do not materially interfere with the business
of the Parent Borrower or any Restricted Subsidiary;

 

(k)  Dispositions to any Group Member; provided that any such Disposition
involving a Restricted Subsidiary that is not a Loan Party shall be made in
compliance with Sections 7.7 and 7.9;

 

(l)  (i) Dispositions of assets to the extent that such Disposition constitutes
an Investment referred to in and permitted by Section 7.7 (other than
Investments referred to in and permitted by Section 7.7(s)), (ii) Dispositions
of assets to the extent that such Disposition constitute a Restricted Payment
referred to in and permitted by Section 7.6 and (iii) Dispositions set forth on
Schedule 7.5(l);

 

(m)  Dispositions by the Parent Borrower or any of its Restricted Subsidiaries
of accounts receivable pursuant to any Permitted Receivables Facility;

 

(n)  other Dispositions of assets (including Capital Stock); provided that (i)
if the total fair market value of the assets subject to any such Disposition or
series of related Dispositions is in excess of $5,000,000, it shall be for fair
market value (determined as if such Disposition was consummated on an
arm’s-length basis), (ii) at least 75% of the total consideration for any such
Disposition in excess of $10,000,000 received by the Parent Borrower and its
Restricted Subsidiaries shall be in the form of cash or Cash Equivalents, (iii)
subject to Section 1.3, no Event of Default then exists or would result from
such Disposition (except if such Disposition is made pursuant to an agreement
entered into at a time when no Event of Default exists) and (iv) the
requirements of Section 2.11(b), to the extent applicable, are complied with in
connection therewith; provided, however, that for purposes of clause (ii) above,
the following shall be deemed to be cash: (A) any liabilities (as shown on the
Parent Borrower’s or such Restricted Subsidiary’s most recent balance sheet
provided hereunder or in the footnotes thereto) of the Parent Borrower or such
Restricted Subsidiary (other than liabilities that are by their terms
subordinated to the Obligations) that are assumed by the transferee with respect
to the applicable Disposition and for which the Parent Borrower and its
Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing, (B) any securities received by the Parent Borrower or such
Restricted Subsidiary from such transferee that are converted by the Parent
Borrower or such Restricted Subsidiary into cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received in the conversion) within 180
days following the closing of the applicable Disposition and (C) any Designated
Non-Cash Consideration received by the Parent Borrower or any of its Restricted
Subsidiaries in such Disposition having an aggregate fair market value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this Section 7.5(n) that is at that time

 

100 

 

outstanding, not to exceed the greater of (1) $50,000,000 and (2) 30% of
Consolidated EBITDA for the Applicable Reference Period (or, at the Parent
Borrower’s election, as of the date of entry into a binding agreement with
respect to such Disposition) (with the fair market value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value);

 

(o)  other Dispositions involving assets having a fair market value of not more
than, in any fiscal year, the greater of (i) $5,000,000 and (ii) 3% of
Consolidated EBITDA for the Applicable Reference Period;

 

(p)  sale and leaseback transactions so long as either (x) the Parent Borrower
is in compliance on a Pro Forma Basis with a Consolidated Total Net Leverage
Ratio not to exceed 3.00 to 1.00 or (y) the aggregate amount of such sale and
leaseback transactions does not exceed $25,000,000; and

 

(q)  Dispositions of assets that do not constitute Collateral having an
aggregate fair market value per fiscal year not exceeding $5,000,000; provided
that any such amount not so used to make Dispositions in the fiscal year for
which it is permitted may be carried over to make Dispositions in succeeding
fiscal years.

 

7.6  Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that:

 

(a)  any Restricted Subsidiary may make Restricted Payments ratably to its
equity holders (or if not ratably, on a basis more favorable to the Parent
Borrower and the other Loan Parties);

 

(b)  so long as no Event of Default shall have occurred and be continuing, the
Parent Borrower may purchase its common stock or common stock options from
present or former officers or employees of any Group Member upon the death,
disability or termination of employment of such officer or employee, provided,
that the aggregate amount of payments in any fiscal year under this Section
7.6(b) after the Closing Date (net of any proceeds received by the Parent
Borrower after the Closing Date in connection with resales of any common stock
or common stock options so purchased) shall not exceed $5,000,000; provided
further that any such amount not so used to make such purchases in the fiscal
year for which it is permitted may be carried over to make such purchases in
next two succeeding fiscal years only;

 

(c)  the Parent Borrower may declare and pay dividends with respect to its
Capital Stock payable solely in shares of Qualified Capital Stock;

 

(d)  the Parent Borrower may make cash payments in lieu of the issuance of
fractional shares representing insignificant interests in the Parent Borrower in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Capital Stock in the Parent Borrower;

 

(e)  the Parent Borrower may acquire its Capital Stock upon the exercise of
stock options for such Capital Stock of the Parent Borrower if such Capital
Stock represents a portion of

 

101 

 

the exercise price of such stock options or in connection with tax withholding
obligations arising in connection with the exercise of options by, or the
vesting of restricted Capital Stock held by, any current or former director,
officer or employee of any Group Member;

 

(f)  the Parent Borrower may convert or exchange any of its Capital Stock for or
into Qualified Capital Stock;

 

(g)  the Parent Borrower may on any date make Restricted Payments in an amount
equal to the Available Amount on such date; provided that, with respect to any
such Restricted Payment made under the Available Amount Grower Prong, (i) no
Event of Default under clauses (a) or (f) of Section 8 shall have occurred and
be continuing or would result therefrom and (ii) at the time of the making of
any such Restricted Payments and immediately after giving effect to such
Restricted Payments, the Cash Interest Coverage Ratio for the Applicable
Reference Period, calculated on a Pro Forma Basis, shall not be less than 2.00
to 1.00;

 

(h)  so long as no Event of Default shall have occurred and be continuing or
would result therefrom, the Parent Borrower may on any date make Restricted
Payments in an aggregate amount not to exceed from and after the Closing Date
the greater of (i) $35,000,000 and (ii) 21% of Consolidated EBITDA for the
Applicable Reference Period; provided that amounts available for Restricted
Payments under this Section 7.6(h) may be reallocated, without duplication, to
make Investments and/or Restricted Debt Payments pursuant to Section 7.7(u) and
Section 7.8(a)(iv), respectively;

 

(i)  so long as no Event of Default shall have occurred and be continuing or
would result therefrom, the Parent Borrower may on any date make Restricted
Payments; provided that at the time of the making of any such Restricted
Payments and immediately after giving effect to such Restricted Payments, the
Consolidated Total Net Leverage Ratio for the Applicable Reference Period,
calculated on a Pro Forma Basis, is not in excess of 2.25 to 1.00;

 

(j)  so long as no Event of Default shall have occurred and be continuing or
would result therefrom, the Parent Borrower may on any date pay dividends to its
shareholders in an aggregate amount not to exceed in any fiscal year 6.00% of
Market Capitalization; and

 

(k)  dividends, distributions or redemptions in connection with the Transactions
(including payment of working capital, indemnities and/or purchase price
adjustments and Transaction Costs and payments in respect of appraisal rights).

 

For purposes of determining compliance with this ‎Section 7.6, (X) in the event
that a Restricted Payment meets the criteria of more than one of the categories
of Restricted Payments described in clauses ‎(a) through ‎(j) above, the Parent
Borrower may, in its sole discretion, divide or classify or later divide,
classify or reclassify all or a portion of such Restricted Payment in a manner
that complies with this Section 7.6 and will only be required to include the
amount and type of such Restricted Payment in one or more of the above clauses
and (Y) if such exceptions and baskets includes a combination of Fixed Amounts
(including any related builder or grower component) and Incurrence-Based Amounts
permitted in concurrent transactions, a single transaction or a series of
related transactions, the determination of utilization of such amounts shall be
made in accordance with Section 1.2(f).

 

7.7  Investments. Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any other
Person (all of the foregoing, “Investments”), except:

 

102 

 

(a)  extensions of trade credit in the ordinary course of business;

 

(b)  investments in cash and Cash Equivalents;

 

(c)  Guarantee Obligations permitted by Section 7.2 (other than (i) any
Guarantee Obligations incurred under clause (ii)(x) of the proviso to Section
7.2(d), which Guarantee Obligations shall solely be permitted to the extent
permitted pursuant to Section 7.7(t) or Section 7.7(u) and (ii) any Guarantee
Obligations incurred under Section 7.2(z), which Guarantee Obligations shall
solely be permitted to the extent permitted pursuant to Section 7.7(v));

 

(d)  loans and advances to directors, officers and employees of any Group Member
in the ordinary course of business (including for travel, entertainment and
relocation expenses) in an aggregate amount for the Parent Borrower and its
Restricted Subsidiaries not to exceed $10,000,000 at any one time outstanding;

 

(e)  Investments pursuant to the Transactions;

 

(f)  Investments in assets useful in the business of the Parent Borrower and its
Restricted Subsidiaries, other than current assets, made by any Group Member
with the proceeds of any Reinvestment Deferred Amount;

 

(g)  intercompany Investments by any Group Member in any other Group Member;
provided that any such Investments in the form of intercompany loans by any Loan
Party to any Restricted Subsidiary that is not a Loan Party shall be evidenced
by notes that have been pledged to the Administrative Agent for the benefit of
the Secured Parties;

 

(h)  any Permitted Acquisition;

 

(i)  promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.5;

 

(j)  Investments acquired as a result of the purchase or other acquisition by
any Group Member in connection with a Permitted Acquisition; provided, that such
Investments were not made in contemplation of such Permitted Acquisition and
were in existence at the time of such Permitted Acquisition;

 

(k)  Investments of the Parent Borrower, the Target and the Restricted
Subsidiaries existing on the Closing Date and, to the extent the amount of such
Investment exceeds $2,500,000, set forth on Schedule 7.7(k) and any
modification, refinancing, renewal, refunding, replacement or extension thereof;
provided that the amount of any Investment permitted pursuant to this Section
7.7(k) is not increased from the amount of such Investment on the Closing Date;

 

(l)  Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;

 

(m)  Investments of a Restricted Subsidiary acquired after the Closing Date or
of a corporation merged into the Parent Borrower or merged or consolidated with
any Restricted Subsidiary, in each case in accordance with Section 7.4 after the
Closing Date, to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

 

103 

 

(n)  Guarantees by the Parent Borrower or any Restricted Subsidiary of leases
(other than Capital Lease Obligations) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;

 

(o)  Investments made to effect the pledges and deposits described in, and
permitted under, Section 7.3(c) and (d);

 

(p)  Investments by the Parent Borrower or any Restricted Subsidiary that result
solely from the receipt by the Parent Borrower or such Restricted Subsidiary
from any of its Subsidiaries of a dividend or other Restricted Payment in the
form of Capital Stock, evidences of Indebtedness or other securities (but not
any additions thereto made after the date of the receipt thereto);

 

(q)  mergers and consolidations permitted under Section 7.4 that do not involve
any Person other than the Parent Borrower and Restricted Subsidiaries that are
Wholly Owned Subsidiaries;

 

(r)  Investments in an aggregate amount not to exceed the Available Amount at
such time;

 

(s)  Investments in any Receivables Subsidiary made to effect any Permitted
Receivables Facility;

 

(t)  other Investments, if, at the time of such Investment, the Consolidated
Total Net Leverage Ratio for the Applicable Reference Period, calculated on a
Pro Forma Basis, is not in excess of 2.75 to 1.00;

 

(u)  in addition to Investments otherwise expressly permitted by this Section,
Investments by the Parent Borrower or any of its Restricted Subsidiaries in an
aggregate amount (valued at cost), taken together with all other outstanding
Investments made pursuant to this Section 7.7(u), not to exceed from and after
the Closing Date the greater of (i) $50,000,000 and (ii) 30% of Consolidated
EBITDA for the Applicable Reference Period;

 

(v)  any Investment in any Joint Venture; provided that the aggregate
outstanding amount of the Investments consummated pursuant to this Section
7.7(v) (valued at cost) shall not exceed at any time outstanding the greater of
(i) $50,000,000 and (ii) 30% of Consolidated EBITDA for the Applicable Reference
Period;

 

(w)  Investments, taken together with all other outstanding Investments made
pursuant to this Section 7.7(w), in an aggregate amount (valued at cost) not to
exceed the Net Cash Proceeds (Not Otherwise Applied) received after the Closing
Date and on or prior to such date from any issuance of Qualified Capital Stock
by the Parent Borrower (other than any such issuance to a Group Member);

 

(x)  any Investment in any Unrestricted Subsidiary; provided that the aggregate
outstanding amount of the Investments consummated pursuant to this Section
7.7(x) (valued at cost) shall not exceed at any time outstanding the greater of
(i) $25,000,000 and (ii) 15% of Consolidated EBITDA for the Applicable Reference
Period;

 

(y)  any Investment in a similar business; provided that the aggregate
outstanding amount of the Investments consummated pursuant to this Section
7.7(y) (valued at cost) shall

 

104 

 

not exceed at any time outstanding the greater of (i) $50,000,000 and (ii) 30%
of Consolidated EBITDA for the Applicable Reference Period; and

 

(z)  Investments in connection with purchases by the Target’s Subsidiaries of
the Capital Stock of Cinos Co., Ltd. pursuant to the Cinos Stock Purchase
Agreements.

 

For purposes of determining compliance with this ‎Section 7.7, (X) in the event
that an Investment meets the criteria of more than one of the categories of
Investments described in clauses ‎(a) through ‎(w) above, the Parent Borrower
may, in its sole discretion, divide or classify or later divide, classify or
reclassify all or a portion of such Investment in a manner that complies with
this Section 7.7 and will only be required to include the amount and type of
such Investment in one or more of the above clauses and (Y) if such exceptions
and baskets includes a combination of Fixed Amounts (including any related
builder or grower component) and Incurrence-Based Amounts permitted in
concurrent transactions, a single transaction or a series of related
transactions, the determination of utilization of such amounts shall be made in
accordance with Section 1.2(f).

 

7.8  Optional Payments and Modifications of Certain Debt Instruments. (a) Make
or offer to make any optional or voluntary payment, prepayment, repurchase or
redemption of or otherwise optionally or voluntarily defease or segregate funds
with respect to any Junior Indebtedness (any of the foregoing, a “Restricted
Debt Payment”) other than:

 

(i)  refinancings of Junior Indebtedness with the proceeds of Permitted
Refinancing Indebtedness permitted in respect thereof under Section 7.2;

 

(ii)  payments of or in respect of Junior Indebtedness made solely with
Qualified Capital Stock or the conversion of any Junior Indebtedness into
Qualified Capital Stock;

 

(iii)  prepayments of intercompany Junior Indebtedness permitted hereunder owed
by the Parent Borrower or any Restricted Subsidiary to the Parent Borrower or
any Restricted Subsidiary; provided that no prepayment of any Junior
Indebtedness owed by any Loan Party to any Restricted Subsidiary that is not a
Loan Party shall be permitted so long as a Default or Event of Default shall
have occurred and be continuing or would result therefrom;

 

(iv)  so long as no Event of Default has occurred and is continuing or would
result therefrom, Restricted Debt Payments in an aggregate amount not to exceed
from and after the Closing Date the greater of (i) $35,000,000 and (ii) 21% of
Consolidated EBITDA for the Applicable Reference Period; provided that amounts
available for Restricted Debt Payments under this Section 7.8(a)(iv) may be
reallocated, without duplication, to make Investments pursuant to Section
7.7(u);

 

(v)  Restricted Debt Payments in an amount equal to the Available Amount on such
date; provided that, with respect to any such Restricted Debt Payment made under
the Available Amount Grower Prong, (i) no Event of Default under clauses (a) or
(f) of Section 8 shall have occurred and be continuing or would result therefrom
and (ii) at the time of the making of any such Restricted Debt Payments and
immediately after giving effect to such Restricted Debt Payments, the Cash
Interest Coverage Ratio for the Applicable Reference Period, calculated on a Pro
Forma Basis, shall not be less than 2.00 to 1.00; and

 

(vi)  in addition to the other Restricted Debt Payments permitted by this
Section 7.8 and so long as no Event of Default has occurred and is continuing or
would result

 

105 

 

therefrom, Restricted Debt Payments if, at the time of making such Restricted
Debt Payment and immediately after giving effect thereto, the Consolidated Total
Net Leverage Ratio for the Applicable Reference Period, calculated on a Pro
Forma Basis, is not in excess of 2.50 to 1.00.

 

Notwithstanding anything to the contrary contained in this Section 7.8(a), in no
event shall any payment in respect of Subordinated Indebtedness be permitted if
such payment is in violation of the subordination provisions of such
Subordinated Indebtedness.

 

For purposes of determining compliance with this ‎Section 7.8(a), (X) in the
event that a Restricted Debt Payment meets the criteria of more than one of the
categories of Restricted Debt Payments described in clauses ‎(i) through ‎(vii)
above, the Parent Borrower may, in its sole discretion, divide or classify or
later divide, classify or reclassify all or a portion of such Restricted Debt
Payment in a manner that complies with this Section 7.8(a) and will only be
required to include the amount and type of such Restricted Debt Payment in one
or more of the above clauses and (Y) if such exceptions and baskets includes a
combination of Fixed Amounts (including any related builder or grower component)
and Incurrence-Based Amounts permitted in concurrent transactions, a single
transaction or a series of related transactions, the determination of
utilization of such amounts shall be made in accordance with Section 1.2(f).

 

(b)  Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
Junior Indebtedness (other than any such amendment, modification, waiver or
other change that would not materially and adversely affect the interests of the
Lenders.

 

7.9  Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than (x) transactions between or among the Loan Parties, (y) transactions
between or among the Parent Borrower and its Restricted Subsidiaries consistent
with past practices and made in the ordinary course of business and (z)
transactions not involving aggregate consideration in excess of $2,500,000)
unless such transaction is (a) otherwise permitted under this Agreement and (b)
upon fair and reasonable terms no less favorable to the relevant Group Member
than it would obtain in a comparable arm’s length transaction with a Person that
is not an Affiliate; provided that the foregoing restriction in clause (b) shall
not apply to (i) transactions permitted under Section 7.6; (ii) the payment of
customary directors’ fees and indemnification and reimbursement of expenses to
directors, officers or employees; (iii) any issuance of securities or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment agreements, stock options and stock ownership plans
approved by the Parent Borrower’s Board of Directors; (iv) employment and
severance arrangements entered into in the ordinary course of business between
the Parent Borrower or any Restricted Subsidiary and any employee thereof and,
to the extent entered into after the Closing Date and providing an annual base
salary or severance payments in excess of $1,000,000, approved by the Parent
Borrower’s Board of Directors; (v) intercompany transactions undertaken in good
faith (as certified by a Responsible Officer) for the purpose of improving the
consolidated tax efficiency of the Group Members, (vi) Investments permitted by
Section 7.7(d) and (vii) transactions disclosed in the Parent Borrower’s SEC
filings made prior to the Closing Date.

 

7.10  [Reserved].

 

7.11  Swap Agreements. Enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which any Group Member has actual
exposure (other than those in respect of Capital Stock), (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another

 

106 

 

floating rate or otherwise) with respect to any interest-bearing liability or
investment of any Group Member and (c) Swap Agreements in existence as of the
Closing Date and reflected in the Parent Borrower’s filings with the SEC.

 

7.12  [Reserved].

 

7.13  Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Group Member to
create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired to secure its obligations
under the Loan Documents to which it is a party other than (a) (i) this
Agreement and the other Loan Documents, (ii) any agreement governing any
Indebtedness incurred pursuant to Section 7.2 to the extent such prohibition or
limitation is customary in agreements governing Indebtedness of such type and in
any event so long as such agreement is not more restrictive than the Loan
Documents and (iii) any agreement governing any Permitted Refinancing
Indebtedness in respect of the Loans or Indebtedness incurred pursuant to
Section 7.2, in each case, with respect to this clause (iii), so long as any
such agreement is not materially more restrictive than the documents governing
the Indebtedness being refinanced, as applicable, taken as a whole, (b) any
agreements governing any purchase money Liens or Capital Lease Obligations
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby), (c) any agreement in
effect at the time any Subsidiary becomes a Restricted Subsidiary of the Parent
Borrower, so long as such prohibition or limitation applies only to such
Restricted Subsidiary (and, if applicable, its Subsidiaries) and such agreement
was not entered into in contemplation of such Person becoming a Restricted
Subsidiary of the Parent Borrower, as such agreement may be amended, restated,
supplemented, modified extended renewed or replaced, so long as such amendment,
restatement, supplement, modification, extension, renewal or replacement does
not expand in any material respect the scope of any restriction contemplated by
this Section 7.13 contained therein, (d) customary provisions restricting
assignments, subletting, sublicensing, pledging or other transfers contained in
leases, subleases, licenses or sublicenses, so long as such restrictions are
limited to the property or assets subject to such leases, subleases, licenses or
sublicenses, as the case may be,(e) customary restrictions and conditions
contained in agreements relating to the sale of a Restricted Subsidiary or any
assets pending such sale, provided that such restrictions or conditions apply
only to the Restricted Subsidiary or assets that is to be sold and such sale is
permitted hereunder and (f) customary restrictions in the definitive
documentation governing any Permitted Receivables Facility, so long as such
restrictions relate only to the accounts receivable subject to such Permitted
Receivables Facility and/or to distributions from any Receivables Subsidiary.

 

7.14  Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Restricted Subsidiary of the Parent Borrower to (a) make
Restricted Payments in respect of any Capital Stock of such Restricted
Subsidiary held by, or pay any Indebtedness owed to, any Group Member, (b) make
loans or advances to, or other Investments in, any Group Member or (c) transfer
any of its assets to any Group Member, except for (i) any encumbrances or
restrictions existing under (A) this Agreement or the other Loan Documents, (B)
any agreement governing Indebtedness incurred pursuant to Section 7.2 so long as
such encumbrance or restriction is customary in agreements governing
Indebtedness of such type and such encumbrance or restriction will not affect
the ability of the Loan Parties to service the Loans or any other Obligation or
(C) any agreement governing Permitted Refinancing Indebtedness in respect of the
Loans or any other Indebtedness incurred pursuant to Section 7.2, in each case
so long as any such agreement is not materially more restrictive, taken as a
whole, than the documents governing the Indebtedness being refinanced, as
applicable, (ii) any encumbrances or restrictions with respect to a Restricted
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the Disposition of all or substantially all of the Capital Stock
or assets of such Restricted Subsidiary, (iii) any encumbrance or restriction
applicable to a Restricted Subsidiary (and, if applicable, its Subsidiaries)
under any agreement

 

107 

 

of such Restricted Subsidiary in effect at the time such Person becomes a
Restricted Subsidiary of the Parent Borrower, so long as such agreement was not
entered into in contemplation of such Person becoming a Restricted Subsidiary of
the Parent Borrower, as such agreement may be amended, restated, supplemented,
modified extended renewed or replaced, so long as such amendment, restatement,
supplement, modification, extension, renewal or replacement does not expand in
any material respect the scope of any restriction contemplated by this Section
7.14 contained therein, (iv) customary provisions restricting assignments,
subletting, sublicensing, pledging or other transfers contained in leases,
subleases, licenses or sublicenses, so long as such restrictions are limited to
the property or assets subject to such leases, subleases, licenses or
sublicenses, as the case may be and (v) customary restrictions and conditions
contained in agreements relating to the sale of a Restricted Subsidiary or any
assets pending such sale, provided that such restrictions or conditions apply
only to the Restricted Subsidiary or assets that is to be sold and such sale is
permitted hereunder.

 

7.15  Lines of Business. Enter into any business, either directly or through any
Restricted Subsidiary, except for those businesses in which the Group Members
were engaged on the Closing Date (after giving effect to the Closing Date
Acquisition) or that are reasonably related, ancillary or complementary thereto.

 

7.16  [Reserved].

 

7.17  Use of Proceeds. Request any Loan or Letter of Credit, and no Borrower
shall use, and shall not permit its Restricted Subsidiaries or its or their
respective directors, officers, employees and agents to use, the proceeds of any
Loan or Letter of Credit (a) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (b) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent that such activities, businesses or transaction would be prohibited
by Sanctions if conducted by a corporation incorporated in the United States or
a European Union member state or (c) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

 

SECTION 8. EVENTS OF DEFAULT

 

8.1  Events of Default. If any of the following events shall occur and be
continuing:

 

(a)  any Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or any Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

 

(b)  any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made, and, with respect to any such default that is capable of being cured, such
default shall continue unremedied for the 30 days from the earlier of the first
date the Parent Borrower has knowledge of such misrepresentation and the date
the Parent Borrower receives notice from the Administrative Agent of such
misrepresentation (it being understood that the period of time in the foregoing
shall not be additive to any grace period included in the applicable
representation and warranty giving rise to such default); or

 

108 

 

(c)  any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) of Section 6.4(a) (with respect to the
Borrowers only), Section 6.7(a) or Section 7 of this Agreement; provided that a
default in the observance or performance of a financial covenant set forth in
Section 7.1 will not constitute an Event of Default for purposes of the Term
Facilities and no Term Lender will be permitted to exercise any remedies with
respect to an Event of Default in respect of such financial covenant set forth
in Section 7.1 until the date, if any, on which the Revolving Commitments have
been terminated and the Revolving Loans have been accelerated, in each case as a
result of such default in the observance or performance of such financial
covenant set forth in Section 7.1; or

 

(d)  any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Parent Borrower
from the Administrative Agent or the Required Lenders; or

 

(e)  any Group Member shall (i) default in making any payment of any principal
of any Material Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto; or (ii)
default in making any payment of any interest on any such Material Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Material Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Material Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or beneficiary of such Indebtedness (or a trustee
or agent on behalf of such holder or beneficiary) to cause, with the giving of
notice if required, such Material Indebtedness to become due prior to its stated
maturity or (in the case of any such Indebtedness constituting a Guarantee
Obligation) to become payable; or

 

(f)  (i) any Group Member shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets; or (ii) there shall be commenced against any
Group Member any case, proceeding or other action of a nature referred to in
clause (i) above that (A) results in the entry of an order for relief or any
such adjudication or appointment or (B) remains undismissed or undischarged for
a period of 60 days; or (iii) there shall be commenced against any Group Member
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) any Group Member
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or (iii)
above; or (v) any Group Member shall generally not, or shall be unable to, or
shall admit in writing its inability to, pay its debts as they become due; or
(vi) or any Group Member shall make a general assignment for the benefit of its
creditors; or

 

(g)  (i) an ERISA Event and/or a Foreign Plan Event shall have occurred; (ii) a
trustee shall be appointed by a United States district court to administer any
Pension Plan; (iii) the PBGC shall institute proceedings to terminate any
Pension Plan; (iv) any Group Member or any of their respective ERISA Affiliates
shall have been notified by the sponsor of a Multiemployer Plan that it has

 

109 

 

incurred or will be assessed Withdrawal Liability to such Multiemployer Plan and
such entity does not have reasonable grounds for contesting such Withdrawal
Liability or is not contesting such Withdrawal Liability in a timely and
appropriate manner; or (v) any other event or condition shall occur or exist
with respect to a Plan, a Foreign Benefit Arrangement, or a Foreign Plan; and in
each case in clauses (i) through (v) above, such event or condition, together
with all other such events or conditions, if any, would reasonably be expected
to result in a Material Adverse Effect; or

 

(h)  one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage) in excess
of the Threshold Amount, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or

 

(i)  any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby
if the aggregate value of the affected Collateral is in excess of the Threshold
Amount, except (i) the release thereof as provided in the applicable Loan
Document or Section 10.14 or (ii) as a result of the failure of the
Administrative Agent to maintain possession of any stock certificates,
promissory notes or other instruments delivered to it under the Guarantee and
Collateral Agreement; or

 

(j)  the guarantee contained in Article II of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Subsidiary of any Loan Party shall so assert; or

 

(k)  a Change of Control shall occur;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to any Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Parent Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Parent
Borrower, declare the Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the applicable Borrower shall at such
time deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the applicable Borrower hereunder and under the other Loan
Documents. After all such

 

110 

 

Letters of Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Borrowers
hereunder and under the other Loan Documents shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
applicable Borrower (or such other Person as may be lawfully entitled thereto).
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived by each Borrower.

 

In addition to any other rights and remedies granted to the Administrative Agent
and the Lenders in the Loan Documents, the Administrative Agent on behalf of the
Lenders may exercise all rights and remedies of a secured party under the New
York Uniform Commercial Code or any other applicable law. Without limiting the
generality of the foregoing, the Administrative Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Loan Party or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, or consent to the use by the Loan Parties of any cash collateral
arising in respect of the Collateral on such terms as the Administrative Agent
deems reasonable, and/or may forthwith sell, lease, assign give an option or
options to purchase or otherwise dispose of and deliver, or acquire by credit
bid on behalf of the Lenders, the Collateral or any part thereof (or contract to
do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Administrative Agent or
any Lender or elsewhere, upon such terms and conditions as it may deem advisable
and at such prices as it may deem best, for cash or on credit or for future
delivery, all without assumption of any credit risk. The Administrative Agent or
any Lender shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Loan Party, which right or equity is hereby waived and
released. Each Borrower further agrees, at the Administrative Agent’s request,
to assemble, or cause the applicable Loan Party to assemble, the Collateral and
make it available to the Administrative Agent at places which the Administrative
Agent shall reasonably select, whether at such Borrower’s or such Loan Party’s
premises or elsewhere. The Administrative Agent shall apply the net proceeds of
any action taken by it pursuant to this Section 8, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any of the Collateral or in any other
way relating to the Collateral or the rights of the Administrative Agent and the
Lenders hereunder, including reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the obligations of the Loan Parties under the
Loan Documents, in such order as the Administrative Agent may elect, and only
after such application and after the payment by the Administrative Agent of any
other amount required by any provision of law, including Section 9-615(a)(3) of
the New York UCC, need the Administrative Agent account for the surplus, if any,
to any Loan Party. To the extent permitted by applicable law, each Borrower on
behalf of itself and the other Loan Parties, waives all claims, damages and
demands it or any other Loan Party may acquire against the Administrative Agent
or any Lender arising out of the exercise by them of any rights hereunder. If
any notice of a proposed sale or other disposition of Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition.

 

8.2  Application of Payments.

 

Notwithstanding anything herein to the contrary, following the occurrence and
during the continuance of an Event of Default, and notice thereof to the
Administrative Agent by the Parent Borrower or the Required Lenders, all
payments received on account of the Obligations shall, subject to Section 2.23,
be applied by the Administrative Agent as follows:

 

111 

 

(i)  first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts payable to the Administrative Agent
(including fees and disbursements and other charges of counsel to the
Administrative Agent payable under Section 10.5 and amounts pursuant to Section
2.08(b) payable to the Administrative Agent in its capacity as such);

 

(ii)  second, to payment of that portion of the Obligations constituting fees,
expenses, indemnities and other amounts (other than principal, Reimbursement
Obligations, interest and Letter of Credit fees) payable to the Lenders and the
Issuing Lenders (including fees and disbursements and other charges of counsel
to the Lenders and the Issuing Banks payable under Section 10.5) arising under
the Loan Documents, ratably among them in proportion to the respective amounts
described in this clause (ii) payable to them;

 

(iii)  third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit fees and charges and interest on the Loans and
Reimbursement Obligations, ratably among the Lenders and the Issuing Lenders in
proportion to the respective amounts described in this clause (iii) payable to
them;

 

(iv)  fourth, (A) to payment of that portion of the Obligations constituting
unpaid principal of the Loans and Reimbursement Obligations and obligations
arising under Specified Cash Management Agreements and Specified Swap Agreements
and (B) to cash collateralize that portion of L/C Exposure comprising the
undrawn amount of Letters of Credit to the extent not otherwise cash
collateralized by the Borrowers pursuant to Section 2.23 or 3.1, ratably among
the Lenders and the Issuing Lenders in proportion to the respective amounts
described in this clause (iv) payable to them; provided that (x) any such
amounts applied pursuant to subclause (B) above shall be paid to the
Administrative Agent for the ratable account of the applicable Issuing Lenders
to cash collateralize Obligations in respect of Letters of Credit, (y) subject
to Section 2.23 or 3.1, amounts used to cash collateralize the aggregate amount
of Letters of Credit pursuant to this clause (iv) shall be used to satisfy
drawings under such Letters of Credit as they occur and (z) upon the expiration
of any Letter of Credit (without any pending drawings), the pro rata share of
cash collateral shall be distributed to the other Obligations, if any, in the
order set forth in this Section 8.2;

 

(v)  fifth, to the payment in full of all other Obligations, in each case
ratably among the Administrative Agent, the Lenders and the Issuing Lenders
based upon the respective aggregate amounts of all such Obligations owing to
them in accordance with the respective amounts thereof then due and payable; and

 

(vi)  finally, the balance, if any, after all Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by law.

 

If any amount remains on deposit as cash collateral after all Letters of Credit
have either been fully drawn or expired (without any pending drawings), such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above.

 

SECTION 9. THE AGENTS

 

9.1  Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such

 

112 

 

action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other Loan Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

 

9.2  Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

 

9.3  Exculpatory Provisions. No Agent nor any of their respective officers,
directors, employees, agents, advisors, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s (respectively) own gross negligence or willful
misconduct) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by any Loan Party or
any officer thereof contained in this Agreement or any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

 

9.4  Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, facsimile
or e-mail message, statement, order or other document or conversation believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Borrowers), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

 

9.5  Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent

 

113 

 

has received notice from a Lender or the Parent Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders); provided that
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

 

9.6  Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that none of the Agents nor any of their respective officers,
directors, employees, agents, advisors, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent, any Arranger or any
amendment thereto or any other Lender or any of their respective Related
Parties, and based on such documents and information as it has deemed
appropriate, made its own appraisal of, and investigation into, the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon any Agent, any Arranger or any
amendment thereto or any other Lender or any of their respective Related
Parties, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Loan Documents, and to make such investigation as it deems necessary to inform
itself as to the business, operations, property, financial and other condition
and creditworthiness of the Loan Parties and their affiliates. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, the Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
advisors, attorneys-in-fact or affiliates.

 

9.7  Indemnification. The Lenders agree to severally indemnify each Agent and
its officers, directors, employees, affiliates, agents, advisors and controlling
persons (each, an “Agent Indemnitee”) (to the extent not reimbursed by the
Borrowers and without limiting the obligation of the Borrowers to do so),
ratably according to their respective Aggregate Exposure Percentages in effect
on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent Indemnitee in
any way relating to or arising out of, the Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent Indemnitee under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent Indemnitee’s gross negligence or willful misconduct. The
agreements in this Section shall

 

114 

 

survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.

 

9.8  Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

 

9.9  Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Parent
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8(a) or Section
8(f) with respect to any Borrower shall have occurred and be continuing) be
subject to approval by the Parent Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 30 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9 and of Section 10.5 shall continue to inure to its benefit.

 

9.10  Arrangers and Syndication Agent. None of the Arrangers or the Syndication
Agent shall have any duties or responsibilities hereunder in their respective
capacities as such.

 

9.11  Credit Bidding. The Secured Parties hereby irrevocably authorize the
Administrative Agent, at the direction of the Required Lenders, to credit bid
all or any portion of the Obligations (including by accepting some or all of the
Collateral in satisfaction of some or all of the Obligations pursuant to a deed
in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions, or (b) at any other sale,
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable law. In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid by the
Administrative Agent at the direction of the Required Lenders on a ratable basis
(with Obligations with respect to contingent or unliquidated claims receiving
contingent interests in the acquired assets on a ratable basis that shall vest
upon the liquidation of such claims in an amount proportional to the liquidated
portion of the contingent claim amount used in allocating the contingent
interests) for the asset or assets so purchased (or for the equity interests or
debt instruments of the acquisition vehicle or vehicles that are issued in
connection with such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles (ii) each of the Secured Parties’ ratable interests in the Obligations
which were credit bid shall be deemed without

 

115 

 

any further action under this Agreement to be assigned to such vehicle or
vehicles for the purpose of closing such sale, (iii) the Administrative shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 10.1), (iv) the Administrative Agent on
behalf of such acquisition vehicle or vehicles shall be authorized to issue to
each of the Secured Parties, ratably on account of the relevant Obligations
which were credit bid, interests, whether as equity, partnership, limited
partnership interests or membership interests, in any such acquisition vehicle
and/or debt instruments issued by such acquisition vehicle, all without the need
for any Secured Party or acquisition vehicle to take any further action, and (v)
to the extent that Obligations that are assigned to an acquisition vehicle are
not used to acquire Collateral for any reason (as a result of another bid being
higher or better, because the amount of Obligations assigned to the acquisition
vehicle exceeds the amount of Obligations credit bid by the acquisition vehicle
or otherwise), such Obligations shall automatically be reassigned to the Secured
Parties pro rata and the equity interests and/or debt instruments issued by any
acquisition vehicle on account of such Obligations shall automatically be
cancelled, without the need for any Secured Party or any acquisition vehicle to
take any further action. Notwithstanding that the ratable portion of the
Obligations of each Secured Party are deemed assigned to the acquisition vehicle
or vehicles as set forth in clause (ii) above, each Secured Party shall execute
such documents and provide such information regarding the Secured Party (and/or
any designee of the Secured Party which will receive interests in or debt
instruments issued by such acquisition vehicle) as the Administrative Agent may
reasonably request in connection with the formation of any acquisition vehicle,
the formulation or submission of any credit bid or the consummation of the
transactions contemplated by such credit bid.

 

9.12  Certain ERISA Matters. (a) Each Lender (x) represents and warrants, as of
the date such Person became a Lender party hereto, to, and (y) covenants, from
the date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent, the
Arrangers and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrowers or any other Loan Party, that at least
one of the following is and will be true:

 

(i)  such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments or this Agreement,

 

(ii)  the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,

 

116 

 

(iii)  (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 

(iv)  such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)  In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrowers or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

 

(c)  The Administrative Agent and the Arrangers hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

SECTION 10. MISCELLANEOUS

 

10.1  Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and

 

117 

 

conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Term Loan, reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Majority Facility Lenders of each adversely
affected Facility) and (y) that any amendment or modification of defined terms
used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (i)) or
extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Lender’s Commitment, in each case without the
written consent of each Lender directly affected thereby; (ii) eliminate or
reduce the voting rights of any Lender under this Section 10.1 without the
written consent of such Lender; (iii) reduce any percentage specified in the
definition of “Required Lenders” without the written consent of each Lender,
reduce any percentage specified in the definition of “Required Revolving
Lenders” without the written consent of each Revolving Lender, reduce any
percentage specified in the definition of “Majority Facility Lenders” without
the written consent of each Lender of the applicable Facility or change any
other provision of this Agreement or any other Loan Document specifying the
number or percentage of Lenders (or Lenders of any Facility) required to waive,
amend or otherwise modify any rights thereunder or make any determination or
grant any consent thereunder without the written consent of each Lender (or each
Lender of the applicable Facility, as applicable), (iv) consent to the
assignment or transfer by any Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, release all or substantially
all of the Collateral or release all or substantially all of the Subsidiary
Guarantors from their obligations under the Guarantee and Collateral Agreement,
in each case without the written consent of all Lenders; (v) amend, modify or
waive any provision of Section 2.17 without the written consent of each Lender
directly affected thereby; (vi) amend, modify or waive any provision of Section
8.2 without the written consent of each Lender directly affected thereby; (vii)
reduce the amount of Net Cash Proceeds or Excess Cash Flow required to be
applied to prepay Loans under this Agreement without the written consent of the
Majority Facility Lenders with respect to each Facility adversely affected
thereby; (viii) amend, modify or waive any provision of Section 9 or any other
provision of any Loan Document that affects the Administrative Agent without the
written consent of the Administrative Agent, (ix) amend, modify or waive any
provision of Section 2.6 or 2.7 without the written consent of the Swingline
Lenders or (x) amend, modify or waive any provision of Section 3 without the
written consent of the Issuing Lender; provided further that, notwithstanding
the foregoing, (A) any waiver, amendment, supplement or other modification with
respect to Section 7.1 (or, solely for purposes of the financial covenants set
forth in Section 7.1, the definition of “Consolidated Total Gross Leverage
Ratio”, “Consolidated Fixed Charge Coverage Ratio” or any defined term used
therein in each case solely affecting the calculation or formulation of the
financial covenants set forth in Section 7.1) and any waiver of an Event of
Default arising solely from a default in the observance or performance of a
financial covenant set forth in Section 7.1 shall require the written consent
only of the Parent Borrower and the Required Revolving Lenders and (B) any
waiver or modification of a condition to an extension of credit under the
Revolving Facility or any Incremental Facility (prior to funding thereof), as
applicable, and any amendments and waivers that affect solely the Lenders under
a class or classes of the Revolving Facility and/or any Incremental Facility
(prior to funding thereof) and not any other Lender, will, if such amendment or
waiver would otherwise require the consent of the Required Lenders, require only
the consent of the Majority Facility Lenders in respect of such Facility, and no
other consents or approvals shall be required (it being understood and agreed
that Required Lender consent shall be required for any amendment or waiver of
the conditions set forth in Section 2.24 except as otherwise set forth therein).
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Loan Parties, the Lenders and the Administrative

 

118 

 

Agent shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

 

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrowers (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share in the benefits of this Agreement and the other Loan Documents with the
Term Loans and Revolving Extensions of Credit and the accrued interest and fees
in respect thereof and (b) to include appropriately the Lenders holding such
credit facilities in any determination of the Required Lenders and Majority
Facility Lenders.

 

Notwithstanding the foregoing, this Agreement may be amended in form reasonably
satisfactory to the Administrative Agent with the written consent of the Parent
Borrower and the Lenders (provided that if the consent of the Administrative
Agent would be required for an assignment to any such Lender pursuant to Section
10.6, such Lender must be satisfactory to the Administrative Agent) providing
the relevant Replacement Term Loans (as defined below) to permit the
refinancing, replacement or modification of all or any portion of the
outstanding Term Loans (“Replaced Term Loans”) with a replacement term loan
hereunder (“Replacement Term Loans”); provided, that (a) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Replaced Term Loans plus an amount equal to the unpaid accrued
interest and premium thereon at such time plus reasonable fees and expenses
(including original issue discount and upfront fees) incurred in connection with
such replacement, (b) the terms of Replacement Term Loans (excluding pricing,
fees, rate floors and optional prepayment or redemption terms) reflect market
terms at the time of incurrence thereof as reasonably determined by the
applicable Borrower (but in no event shall any Replacement Term Loans have
covenants and events of default, taken as a whole, materially more restrictive
than those applicable to the Replaced Term Loans (other than any covenants or
other provisions applicable only to periods after the Latest Maturity Date of
the Facilities (as in effect on the date of incurrence of such Replacement Term
Loans))), (c) the maturity date of such Replacement Term Loans shall not be
earlier than the maturity date of the Replaced Term Loans, (d) the Applicable
Margin for such Replacement Term Loans shall not be higher than the Applicable
Margin for such Replaced Term Loans, (e) the weighted average life to maturity
of such Replacement Term Loans shall not be shorter than the weighted average
life to maturity of such Replaced Term Loans at the time of such refinancing and
(f) such Replacement Term Loans shall share ratably or less than ratably with
any prepayments or repayments of the Replaced Term Loans. Each of the parties
hereto hereby agrees that this Agreement and the other Loan Documents may be
amended to include Replacement Term Loans without the consent of any other
Lenders, to the extent necessary to (i) reflect the terms of such Replacement
Term Loans incurred pursuant to this paragraph and (ii) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Parent Borrower, to effect the provisions of this paragraph.

 

Furthermore, notwithstanding the foregoing, (i) the Administrative Agent, with
the consent of the Parent Borrower, may amend, modify or supplement any Loan
Document without the consent of any Lender or the Required Lenders in order to
correct, amend or cure any ambiguity, inconsistency or defect or correct any
typographical error, other manifest error or omission of a technical nature in
any Loan Document, and such amendment, modification or supplement shall become
effective without any further action or consent of any other party to any Loan
Document if the same is not objected to in writing by the Required Lenders
within five (5) Business Days following receipt of notice thereof, (ii) the
Administrative Agent, with the consent of the Parent Borrower, may enter into or
amend any

 

119 

 

applicable intercreditor agreement entered into in accordance with Section 10.18
to give effect to such intercreditor agreement or carry out the provisions
thereof and (iii) the Loan Documents may be amended in accordance with Sections
2.24, 2.25, 2.26 and 2.27.

 

10.2  Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile or
e-mail), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of facsimile or e-mail
notice, when received, addressed as follows in the case of any Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 

Parent Borrower:

Ultra Clean Holdings, Inc.



26462 Corporate Avenue 

Hayward, CA 94545



Attention: Sheri Savage, Chief Financial Officer 

E-mail: ssavage@uct.com



    with a copy to:

Davis Polk & Wardwell LLP 

450 Lexington Avenue



New York, NY 10017 

Attention: Joseph P. Hadley



E-mail: joseph.hadley@davispolk.com 

    Administrative Agent:

Barclays Bank PLC



745 Seventh Avenue 

New York, NY 10019



Attention: Patrick Shields  

E-mail: patrick.shields@barclays.com

 



Email for delivery of updates to the list of Disqualified Lenders:

patrick.shields@barclays.com and aaron.trinkle@barclays.com 

 

For servicing queries and borrowing notices:

 



Barclays Bank PLC 

745 Seventh Avenue



New York, NY 10019 

Attention: Matthew Martins



E-mail: matthew.martins@barclays.com and 12145455230@tls.ldsprod.com 

   

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

 

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or any Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic

 

120 

 

communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

10.3  No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

10.4  Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

 

10.5  Payment of Expenses. Each Borrower jointly and severally agrees (a) to pay
or reimburse the Administrative Agent and the Arrangers for all of their
respective reasonable and documented out-of-pocket costs and expenses incurred
in connection with the syndication of the Term B Facility and the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees,
disbursements and other charges of one primary counsel to the Administrative
Agent and the Arrangers (taken together as a single group or client) and, if
necessary, one local counsel to the Administrative Agent and the Arrangers
(taken together as a single group or client) in each applicable jurisdiction,
and filing and recording fees and expenses, with statements with respect to the
foregoing to be submitted to the Parent Borrower prior to the Closing Date (in
the case of amounts to be paid on the Closing Date) and from time to time
thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, (b) to pay or reimburse each
Lender, the Issuing Lender, the Swingline Lenders and the Administrative Agent
for all its costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the fees, disbursements and other charges of
counsel to the Administrative Agent and the Lenders and including all costs and
expenses incurred during any workout, restructuring or negotiations; provided
that fees, disbursements and other charges of counsel set forth in this clause
(b) shall be limited to fees, disbursements and other charges of (i) one counsel
to the Administrative Agent and for the Lenders (taken together as a single
group or client), (ii) if necessary, one local counsel required in any relevant
local jurisdiction (which may include a single counsel acting in multiple
jurisdictions) and applicable special regulatory counsel, (iii) additional
counsel retained with the Parent Borrower’s consent (such consent not to be
unreasonably withheld or delayed) and (iv) if representation of the
Administrative Agent and/or all Lenders in such matter by a single counsel would
be inappropriate based on the advice of legal counsel due to the existence of an
actual or potential conflict of interest, where the Lender affected by such
conflict informs the Parent Borrower of such conflict and thereafter retains its
own counsel, of another firm of counsel for such affected Lender and, if
necessary, one firm of local counsel in any relevant local jurisdiction (which
may include a single special counsel acting in multiple jurisdictions) for such
affected Lender and one firm of special regulatory counsel for such affected
Lender, (c) to pay, indemnify, and hold each Lender, the Issuing Lender, the
Swingline Lenders and the Administrative Agent harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other Taxes, if any, that
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of,

 

121 

 

this Agreement, the other Loan Documents and any such other documents, and (d)
to pay, indemnify, and hold each Lender, the Issuing Lender, the Swingline
Lenders, the Arrangers and each Agent, their respective affiliates, and their
respective officers, directors, employees, agents, advisors and controlling
persons (each, an “Indemnitee”) harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
claim, litigation, investigation or proceeding regardless of whether any
Indemnitee is a party thereto and whether or not the same are brought by any
Borrower, its equity holders, affiliates or creditors or any other Person,
including any of the foregoing relating to the use of proceeds of the Loans or
Letters of Credit (including any refusal by the Issuing Lender to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of Credit)
or the violation of, noncompliance with or liability under, any Environmental
Law applicable to the operations of any Group Member or any of the Properties
and the reasonable fees, disbursements and other charges of legal counsel
(limited to reasonable fees, disbursements and other charges of one primary
counsel for all Indemnitees, taken as a whole, and, if necessary, one firm of
local counsel in each appropriate jurisdiction (which may include a single
special counsel acting in multiple jurisdictions) for all Indemnitees, taken as
a whole, and one firm of special regulatory counsel for all Indemnitees, taken
as a whole (and, in the case of an actual or potential conflict of interest,
where an Indemnitee affected by such conflict informs the Parent Borrower of
such conflict and thereafter retains its own counsel, of another firm of counsel
for such affected Indemnitee and, if necessary, one firm of local counsel in
each appropriate jurisdiction (which may include a single special counsel acting
in multiple jurisdictions) for such affected Indemnitee and one firm of special
regulatory counsel for such affected Indemnitee)) in connection with claims,
actions or proceedings by any Indemnitee against any Loan Party under any Loan
Document (all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Borrowers shall have no obligation hereunder
to any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from (x) the bad faith, gross
negligence or willful misconduct of such Indemnitee (or any of its Affiliates,
officers, directors, employees, agents, advisors or controlling persons), (y) a
material breach in bad faith by such Indemnitee of its obligations under the
Loan Documents pursuant to a claim initiated by the Borrowers or (z) a dispute
that does not involve any action or omission by the Parent Borrower or any of
its Affiliates and is solely among the Indemnitees (other than any claims
against an Indemnitee in its capacity as an Agent or as an Arranger), and
provided, further, that this Section 10.5(d) shall not apply with respect to
Taxes other than any Taxes that represent losses or damages arising from any
non-Tax claim. Except as otherwise set forth herein, and to the extent permitted
by applicable law, each Borrower agrees not to assert and to cause its
Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee in connection with the subject matter of this
Agreement. No Indemnitee shall be liable for any damages arising from the use by
others of information or other materials obtained through electronic,
telecommunications or other information transmission systems, except to the
extent any such damages are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from (x) the gross negligence
or willful misconduct of such Indemnitee (or any of its Affiliates, officers,
directors, employees, agents, advisors or controlling persons) or (y) a material
breach in bad faith by such Indemnitee of its obligations under the Loan
Documents pursuant to a claim initiated by the Borrowers. No Indemnitee shall be
liable for any indirect, special, exemplary, punitive or consequential damages
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby. All amounts due under this Section
10.5 shall be payable not later than 10 days after written demand therefor.
Statements payable by the Borrowers pursuant to this Section 10.5 shall be
submitted to the Borrowers in accordance with

 

122 

 

Section 10.2, or to such other Person or address as may be hereafter designated
by the Parent Borrower in a written notice to the Administrative Agent. The
agreements in this Section 10.5 shall survive the termination of this Agreement
and the repayment of the Loans and all other amounts payable hereunder.

 

10.6  Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of the Issuing Lender that issues any Letter of Credit), except
that (i) no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.

 

(b)  (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees (each, an “Assignee”), all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitments and the Loans at the time owing to it) with the
prior written consent of:

 

(A)  the Parent Borrower (such consent not to be unreasonably withheld),
provided that no consent of the Parent Borrower shall be required for an
assignment to a Lender, an affiliate of a Lender, an Approved Fund (as defined
below) or, if an Event of Default has occurred and is continuing, any other
Person; and provided, further, that the Parent Borrower shall be deemed to have
consented to any such assignment unless the Parent Borrower shall object thereto
by written notice to the Administrative Agent within 10 Business Days after
having received notice thereof;

 

(B)  the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an affiliate of a Lender or an Approved Fund; and

 

(C)  any Issuing Lender with significant L/C Exposure, unless a Term Loan is
being assigned.

 

(ii)  Assignments shall be subject to the following additional conditions:

 

(A)  except in the case of an assignment to a Lender, an affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (or, in the case of the Term B Facility or an Incremental Term
Facility, $1,000,000) unless each of the Parent Borrower and the Administrative
Agent otherwise consent, provided that (1) no such consent of the Parent
Borrower shall be required if an Event of Default has occurred and is continuing
and (2) such amounts shall be aggregated in respect of each Lender and its
affiliates or Approved Funds, if any;

 

(B)  (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (with respect to such processing and recordation
fee, unless otherwise agreed by the Administrative Agent in its sole discretion)
and (2) the assigning Lender shall have paid in full any amounts owing by it to
the Administrative Agent; and

 

123 

 

(C)  the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Parent Borrower and
its Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
Assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

 

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

 

(iii)  Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.18,
2.19, 2.20 and 10.5 with respect to facts and circumstances occurring prior to
the effective date of such assignment; provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 10.6 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

 

(iv)  The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and the Borrowers, the Administrative Agent, the
Issuing Lender and the Lenders shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary.

 

(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

124 

 

(vi)  Each assignee, by its execution and delivery of an Assignment and
Assumption, shall be deemed to have represented to the assigning Lender and the
Administrative Agent that such assignee is an Eligible Assignee. In no event
shall the Administrative Agent be obligated to ascertain, monitor or inquire as
to whether any prospective assignee is an Eligible Assignee or have any
liability with respect to any assignment made to a Disqualified Lender or any
other Person that is not an Eligible Assignee.

 

(vii)  Any assignment to a Disqualified Lender in violation of this Section 10.6
shall not be void, but the provisions of Section 10.6(g) shall apply

 

(c)  Any Lender may, without the consent of any Borrower or the Administrative
Agent, sell participations to one or more Eligible Assignees (a “Participant”)
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrowers, the
Administrative Agent, the Issuing Lender and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (i) requires
the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of Section 10.1 and (ii) directly affects such Participant.
Each Lender that sells a participation agrees, at the Parent Borrower’s request
and expense, to use reasonable efforts to cooperate with the Parent Borrower to
effectuate the provisions of Section 2.22 with respect to any Participant. Each
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.18, 2.19 and 2.20 (subject to the requirements and limitations
therein, including the requirements under Section 2.19(f) (it being understood
that the documentation required under Section 2.19(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (i) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section and (ii) shall not be entitled to receive any greater payment under
Sections 2.18 or 2.19, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from an adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
or compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority made
subsequent to the Closing Date that occurs after the Participant acquired the
applicable participation. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 10.7(b) as though it were a Lender,
provided such Participant shall be subject to Section 10.7(a) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letters of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding

 

125 

 

any notice to the contrary. For the avoidance of doubt, the Administrative Agent
(in its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

 

(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any other central banking authority, and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledgee or Assignee for such
Lender as a party hereto. Each Borrower, upon receipt of written notice from the
relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in this paragraph (d).

 

(e)  Any Lender may, so long as no Default or Event of Default has occurred and
is continuing and no proceeds of Revolving Loans are used, directly or
indirectly, to fund the consideration for any such assignment, at any time
assign all or a portion of its rights and obligations with respect to Term Loans
under a Facility under this Agreement to the Parent Borrower through (x) Dutch
auctions open to all Lenders under such Facility on a pro rata basis in
accordance with Section 2.25 or (y) notwithstanding any other provision in this
Agreement, open market purchases on a non pro rata basis; provided that, in
connection with any such assignments, (A) at the time of any such assignment,
the Parent Borrower shall make a No Undisclosed Information Representation, (B)
any Term Loans assigned to the Parent Borrower shall be automatically and
permanently cancelled upon the effectiveness of such assignment and will
thereafter no longer be outstanding for any purpose hereunder, and such Term
Loans may not be resold (it being understood and agreed that any gains or losses
by the Parent Borrower upon purchase or acquisition and cancellation of such
Term Loans shall not be taken into account in the calculation of Excess Cash
Flow, Consolidated Net Income or Consolidated EBITDA) and (C) the Parent
Borrower shall promptly provide notice to the Administrative Agent of such
assignment of such Term Loans and the Administrative Agent, upon receipt of such
notice, shall reflect the cancellation of the applicable Term Loans in the
Register.

 

(f)  The list of Disqualified Lenders (i) shall be made available to the Lenders
by posting on IntraLinks/IntraAgency or another relevant Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent) and (ii) shall be provided to any Lender upon request by
such Lender to the Administrative Agent. A Lender may provide the list of
Disqualified Lenders to any potential assignee or participant on a confidential
basis in accordance with Section 10.15 hereof for the purpose of verifying
whether such Person is a Disqualified Lender.

 

(g)  (i) If any assignment or participation is made to any Disqualified Lender
in violation of this Section 10.6, the Parent Borrower may, at its sole expense
and effort, upon notice to the applicable Disqualified Lender and the
Administrative Agent, (A) purchase or prepay such Loan by paying the lowest of
(x) the principal amount thereof and (y) the amount that such Disqualified
Lender paid to acquire such Loans, in each case plus accrued interest, accrued
fees and all other amounts (other than principal amounts) payable to it
hereunder and/or (B) require such Disqualified Lender to assign, without
recourse (in accordance with and subject to the restrictions contained in this
Section 10.6), all of its interest, rights and obligations under this Agreement
to one or more Eligible Assignees at the lowest of (x) the principal amount
thereof and (y) the amount that such Disqualified Lender paid to acquire such
interests, rights and obligations, in each case plus accrued interest, accrued
fees and all other amounts (other than principal amounts) payable to it
hereunder.

 

(ii)  Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Lenders (A) will not (x) have the right to receive information,
reports or other

 

126 

 

materials provided to Lenders by the Parent Borrower, the Administrative Agent
or any other Lender, (y) attend or participate in meetings attended by the
Lenders and the Administrative Agent, or (z) access any electronic site
established for the Lenders or confidential communications from counsel to or
financial advisors of the Administrative Agent or the Lenders and (B) (x) for
purposes of any consent to any amendment, waiver or modification of, or any
action under, and for the purpose of any direction to the Administrative Agent
or any Lender to undertake any action (or refrain from taking any action) under
this Agreement or any other Loan Document, each Disqualified Lender will be
deemed to have consented in the same proportion as the Lenders that are not
Disqualified Lender consented to such matter, and (y) for purposes of voting on
any Bankruptcy Plan, each Disqualified Lender party hereto hereby agrees (1) not
to vote on such Bankruptcy Plan, (2) if such Disqualified Lender does vote on
such Bankruptcy Plan notwithstanding the restriction in the foregoing clause
(1), such vote will be deemed not to be in good faith and shall be “designated”
pursuant to Section 1126(e) of the Bankruptcy Code (or any similar provision in
any other Debtor Relief Laws), and such vote shall not be counted in determining
whether the applicable class has accepted or rejected such Bankruptcy Plan in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).

 

10.7  Adjustments; Set-off. (a) Except to the extent that this Agreement or a
court order expressly provides for payments to be allocated to a particular
Lender or to the Lenders under a particular Facility, if any Lender (a
“Benefitted Lender”) shall receive any payment of all or part of the Obligations
owing to it (other than in connection with an assignment made pursuant to
Section 10.6), or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender, such Benefitted Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest; provided further, that to the extent prohibited by applicable
law as described in the definition of “Excluded Swap Obligation,” no amounts
received from, or set off with respect to, any Guarantor shall be applied to any
Excluded Swap Obligations of such Guarantor.

 

(b)  In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without notice to any Borrower, any such notice
being expressly waived by each Borrower to the extent permitted by applicable
law, upon any Obligations becoming due and payable by any Borrower (whether at
the stated maturity, by acceleration or otherwise), to apply to the payment of
such Obligations, by setoff or otherwise, any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of such Borrower; provided that
if any Defaulting Lender shall exercise any such right of setoff, (i) all
amounts so set-off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of this Agreement and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lender, the Swingline Lenders and the Lenders and

 

127 

 

(ii) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the obligations owing to such
Defaulting Lender as to which it exercised such right of set-off. Each Lender
agrees promptly to notify the applicable Borrower and the Administrative Agent
after any such application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such application.

 

10.8  Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by e-mail
or facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Parent Borrower and the Administrative Agent.

 

10.9  Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.10  Integration. This Agreement , the Fee Letters and the other Loan
Documents represent the entire agreement of the Borrowers, the Administrative
Agent and the Lenders with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

 

10.11  GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

10.12  Submission To Jurisdiction; Waivers. Each Borrower hereby irrevocably and
unconditionally:

 

(a)  submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in the Borough of Manhattan, and
of the United States District Court for the Southern District of New York
sitting in the Borough of Manhattan, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement and the
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement against any Borrower or its properties in the courts of any
jurisdiction;

 

(b)  consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

128 

 

(c)  agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Borrower at its
address set forth in Section 10.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d)  agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and

 

(e)  waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any indirect, special, exemplary, punitive or consequential damages.

 

10.13  Acknowledgements. Each Borrower hereby acknowledges and agrees that (a)
no fiduciary, advisory or agency relationship between the Loan Parties and the
Credit Parties is intended to be or has been created in respect of any of the
transactions contemplated by this Agreement or the other Loan Documents,
irrespective of whether the Credit Parties have advised or are advising the Loan
Parties on other matters, and the relationship between the Credit Parties, on
the one hand, and the Loan Parties, on the other hand, in connection herewith
and therewith is solely that of creditor and debtor, (b) the Credit Parties, on
the one hand, and the Loan Parties, on the other hand, have an arm’s length
business relationship that does not directly or indirectly give rise to, nor do
the Loan Parties rely on, any fiduciary duty to the Loan Parties or their
affiliates on the part of the Credit Parties, (c) the Loan Parties are capable
of evaluating and understanding, and the Loan Parties understand and accept, the
terms, risks and conditions of the transactions contemplated by this Agreement
and the other Loan Documents, (d) the Loan Parties have been advised that the
Credit Parties are engaged in a broad range of transactions that may involve
interests that differ from the Loan Parties’ interests and that the Credit
Parties have no obligation to disclose such interests and transactions to the
Loan Parties, (e) the Loan Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent the Loan Parties have deemed
appropriate in the negotiation, execution and delivery of this Agreement and the
other Loan Documents, (f) each Credit Party has been, is, and will be acting
solely as a principal and, except as otherwise expressly agreed in writing by it
and the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Loan Parties, any of their affiliates or any
other Person, (g) none of the Credit Parties has any obligation to the Loan
Parties or their affiliates with respect to the transactions contemplated by
this Agreement or the other Loan Documents except those obligations expressly
set forth herein or therein or in any other express writing executed and
delivered by such Credit Party and the Loan Parties or any such affiliate and
(h) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Credit Parties or among the Loan Parties and the Credit Parties.

 

10.14  Releases of Guarantees and Liens. (a) Upon any sale, transfer or other
Disposition by any Loan Party (other than any such sale, transfer or other
Disposition to another Loan Party) of any Collateral in a transaction permitted
by this Agreement, upon the pledge by any Loan Party (other than any such pledge
in favor of another Loan Party) of any Collateral constituting accounts
receivable in connection with a Receivables Purchase Facility that constitutes a
Permitted Receivables Facility (so long as such pledge is permitted by this
Agreement), or upon the effectiveness of any written consent to the release of
the security interest in any Collateral created under any Security Document
pursuant to Section 10.1, the security interests in such Collateral created by
the Security Documents shall be automatically released. In addition, if in
compliance with the terms and provisions of the Loan Documents, any Subsidiary
Guarantor (a) ceases to be a Subsidiary of a Loan Party or (b) becomes an
Excluded Subsidiary, in each case as a result of a transaction or designation
permitted hereunder (such Subsidiary Guarantor, a “Released Guarantor”), then
such Released Guarantor shall, upon the consummation of such sale or transfer or
other transaction, be automatically released from its obligations

 

129 

 

under the Loan Documents and its obligations to guarantee the Obligations and/or
pledge and grant any Collateral owned by it pursuant to the Guarantee and
Collateral Agreement and any other Security Document and, in the case of a sale
of all or substantially all of the Capital Stock of the Released Guarantor, the
pledge of such Capital Stock of the Released Guarantor to the Administrative
Agent pursuant to the Security Documents shall be automatically released. In
connection with any such termination or release pursuant to this clause (a), the
Administrative Agent shall execute and deliver to any Loan Party, at such Loan
Party’s expense, all documents that such Loan Party shall reasonably request to
evidence such release; provided that, upon the request of the Administrative
Agent, such Loan Party shall provide a certificate of a Responsible Officer of
such Loan Party stating that such sale, transfer or other transaction giving
rise to such release pursuant to this clause (a) is permitted under the Loan
Documents. Any execution and delivery of documents pursuant to this Section
10.14(a) shall be without recourse to or warranty by the Administrative Agent.

 

(b)  At such time as the Loans, the Reimbursement Obligations and the other
obligations (other than (x) indemnification or reimbursement obligations under
Section 2.18, 2.19(a), 2.19(d) or 2.20 for which the applicable Borrower has not
been notified and contingent indemnification obligations not asserted, (y)
obligations with respect to Letters of Credit that are cash collateralized or
backstopped on terms reasonably satisfactory to the applicable Issuing Lender
and (z) obligations under or in respect of Specified Swap Agreements or
Specified Cash Management Agreements) under the Loan Documents shall have been
paid in full and the Commitments have been terminated and no Letters of Credit
shall be outstanding, the Collateral shall be released from the Liens created by
the Security Documents, and the Security Documents and all obligations (other
than those expressly stated to survive such termination) of the Administrative
Agent and each Loan Party under the Security Documents shall terminate, all
without delivery of any instrument or performance of any act by any Person. In
connection with any termination or release pursuant to this clause (b), the
Administrative Agent shall execute and deliver to any Loan Party, at such Loan
Party’s expense, all documents that such Loan Party shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section 10.14(b) shall be without recourse to or warranty by
the Administrative Agent.

 

(c)  Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) to take any action requested by the Parent
Borrower having the effect of releasing any Collateral or guarantee obligations
(i) to the extent necessary to permit consummation of any transaction not
prohibited by any Loan Document or that has been consented to in accordance with
Section 10.1 or (ii) under the circumstances described in paragraphs (a) or (b)
above.

 

10.15  Confidentiality. Each of the Administrative Agent, each Issuing Lender
and each Lender agrees to keep confidential all non-public information provided
to it by any Loan Party, the Administrative Agent or any Lender pursuant to or
in connection with this Agreement that is designated by the provider thereof as
confidential; provided that nothing herein shall prevent the Administrative
Agent, any Issuing Lender or any Lender from disclosing any such information (a)
to the Administrative Agent, any other Issuing Lender, any other Lender or any
affiliate thereof, (b) subject to an agreement to comply with the provisions of
this Section, to any actual or prospective Transferee or any direct or indirect
counterparty to any Swap Agreement (or any professional advisor to such
counterparty), (c) to its employees, directors, agents, attorneys, accountants
and other professional advisors or those of any of its affiliates, (d) upon the
request or demand of any Governmental Authority, (e) in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law, (f) if requested or required to do so in
connection with any litigation or similar proceeding, (g) that has been publicly
disclosed, (h) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a

 

130 

 

Lender’s investment portfolio in connection with ratings issued with respect to
such Lender, (i) in connection with the exercise of any remedy hereunder or
under any other Loan Document, (j) to data service providers (including league
table providers) that serve the lending industry to the extent such information
is of the type customarily provided to such providers or (k) if agreed by the
Parent Borrower in its sole discretion, to any other Person.

 

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Parent Borrower and its Affiliates and their related
parties or their respective securities, and confirms that it has developed
compliance procedures regarding the use of material non-public information and
that it will handle such material non-public information in accordance with
those procedures and applicable law, including Federal and state securities
laws.

 

All information, including requests for waivers and amendments, furnished by any
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Parent Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrowers and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.

 

Each Borrower represents and warrants that it and its Subsidiaries either (i)
have no registered or publicly traded securities outstanding, or (ii) files its
financial statements with the SEC and/or makes its financial statements
available to potential holders of its 144A securities, and, accordingly, each
Borrower hereby (i) authorizes the Administrative Agent to make the financial
statements to be provided under Section 6.1(a) and (b), along with the Loan
Documents, available to Public-Siders and (ii) agrees that at the time such
financial statements are provided hereunder, they shall already have been made
available to holders of its securities. No Borrower will request that any other
material be posted to Public-Siders without expressly representing and
warranting to the Administrative Agent in writing that such materials do not
constitute material non-public information within the meaning of the federal
securities laws or that the Parent Borrower and its Subsidiaries have no
outstanding publicly traded securities, including 144A securities. For the
avoidance of doubt, the Projections shall not be posted to Public-Siders.

 

Each Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Loan Parties hereunder (collectively, the “Borrower Materials”) by
posting the Borrower Materials on IntraLinks/IntraAgency or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
Public-Siders. If any Borrower Materials are designated by the Loan Parties as
“PRIVATE”, such Borrower Materials will not be made available to that portion of
the Platform designated “Public Investor,” which is intended to contain only
information that is either publicly available or not material information
(though it may be sensitive and proprietary) with respect to the Parent
Borrower, its Subsidiaries or their securities for purposes of federal and state
securities laws. The Administrative Agent shall be entitled to treat any
Borrower Materials that are not marked “PRIVATE” or “CONFIDENTIAL” as not
containing any material non-public information with respect to the Parent
Borrower, its Subsidiaries or their securities for purposes of federal and state
securities laws.

 

10.16  WAIVERS OF JURY TRIAL. EACH BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING

 

131 

 

RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.

 

10.17  USA PATRIOT Act. Each Lender hereby notifies each Borrower that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “PATRIOT Act”), it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of each Borrower and other information that will
allow such Lender to identify each Borrower in accordance with the PATRIOT Act.

 

10.18  Intercreditor Agreements. Each Lender hereby authorizes and directs the
Administrative Agent to enter into any intercreditor agreement reasonably
satisfactory to the Administrative Agent on its behalf, perform such
intercreditor agreement on its behalf and take any actions thereunder as
determined by the Administrative Agent to be necessary or advisable to protect
the interests of the Lenders, and each Lender agrees to be bound by the terms of
such intercreditor agreement.

 

10.19  Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)  the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)  the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)  a reduction in full or in part or cancellation of any such liability;

 

(ii)  a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

(iii)  the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

10.20  Conversion of Currencies.

 

(a)  If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto (including, upon any Subsidiary becoming a Subsidiary Borrower, such
Subsidiary Borrower) agrees, to the fullest extent that it may effectively do
so, that the rate of exchange used shall be that at which, in accordance with
normal banking procedures in the relevant jurisdiction, the first currency could
be purchased with such other currency on the Business Day immediately preceding
the day on which final judgment is given.

 

(b)  The obligations of the Borrowers in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall,

 

132 

 

notwithstanding any judgment in a currency (the “Judgment Currency”) other than
the currency in which such sum is stated to be due hereunder (the “Agreement
Currency”), be discharged only to the extent that, on the Business Day following
receipt by the Applicable Creditor of any sum adjudged to be so due in the
Judgment Currency, the Applicable Creditor may in accordance with normal banking
procedures in the relevant jurisdiction purchase the Agreement Currency with the
Judgment Currency; if the amount of the Agreement Currency so purchased is less
than the sum originally due to the Applicable Creditor in the Agreement
Currency, the Borrowers agree, as a separate obligation and notwithstanding any
such judgment, to indemnify the Applicable Creditor against such loss. The
obligations of the Borrowers contained in this Section 10.20 shall survive the
termination of this Agreement and the payment of all other amounts owing
hereunder.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;



SIGNATURE PAGES FOLLOW.]

 

133 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 



  ULTRA CLEAN HOLDINGS, INC., as the Parent Borrower           By: /s/ Sheri
Savage     Name: Sheri Savage     Title: Chief Financial Officer  



 



[Signature Page to Credit Agreement]

 

 



  BARCLAYS BANK PLC,   as the Administrative Agent and Lender           By: /s/
Chris Walton     Name: Chris Walton     Title: Director  



 

[Signature Page to Credit Agreement]

 

 



  HSBC BANK USA, NATIONAL ASSOCIATION,   as Lender           By: /s/ Tyler J.
Mei     Name: Tyler Mei     Title: Vice President 21702       Commercial Banking
      HSBCBank USA, N.A.  



  

[Signature Page to Credit Agreement]

 

Schedule 1.1A – Revolving Commitments

 

Lender Commitment HSBC Bank USA $50,000,000 Barclays Bank PLC $15,000,000    
Total $65,000,000.00

 

 

 

Schedule 1.1B – Term B Commitments

 

Lender Commitment Barclays Bank PLC $350,000,000.00     Total $350,000,000.00

 

 

 

Schedule 1.1C – L/C Commitments

 

Lender Commitment HSBC Bank USA $38,461,539 Barclays Bank PLC $11,538,461    
Total $50,000,000.00

 

 

 

Schedule 1.1D – Swingline Commitments

 

Lender Commitment HSBC Bank USA $7,692,308 Barclays Bank PLC $2,307,692    
Total $10,000,000.00

 

